          Case 20-02165-CMB                      Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                           Desc
                                                      Exhibit B Page 1 of 123

        Supreme CqtiiiiSöikPennsy1vania
                               tr..
                   Coutt1iS&CdinmonWlcas                                        For Prothonotary Use Ontj:
                        Lq. zov crt
                      CiviUCbverjS cet                                          Docket No;
                                                                                           .

                                                                                                              ..




                                                                                                              .:
                                                           County

          The information collected on this form is used solely for court administration purposes. This form does not
          supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.
        Commencement of Action:
         El   Complaint           C Writ of Summons                         C   Petition
         C    Transfer from Another Jurisdiction                            C   Declaration of Taking

        Lead Plaintiff’s Name:                                                    Lead Defendant’s Name:
LC       Enterprise Bank                                                           The Ingros Family, LLC
                                                                                    Dollar Amount Requested:                    Qwithin arbitration limits
        Are money damages requested?                   C Yes       El No                  (check one)                            outside arbitration limits
iO.
 N       Is this a Class Action Suit?                     Yes      El No             Is this an MD)’Appeal?                         J Yes          El No

              Name ofPlaintifffAppellant’s Attorney: William L. Slang, Esquire; Lauren P. McKenna, Esquire
                               C    Check here if you have no attorney (are a Self-Represented [Pro Sc] Litigant)

        Nature of the Case:              Place an “X” to the left of the   Q chse category that most accurately describes your
                                         PRIMARY CASE If you are making more than one type of claim, check the one that
f:’
                       H            .    you consider most important.       .         .                 ..                             .




        TORT (do not include Mass Tort)                   CONTRACT (do not include Judgments)                CIVIL APPEALS
          C Intentional                                    C Buyer Plaintiff                                  Administrative Agencies
          C Malicious Prosecution                          C Debt Collection: Credit Card                     C Board of Assessment
          fl Motor Vehicle                                 C Debt Collection: Other                           0 Board of Elections

Is..,
          fl Nuisance
              Premises Liability
              Product Liability (does not include
                                                                                                              E  Dept. of Transportation
                                                                                                                 Statutory Appeal: q.thpr
                                                                                                                   !




                                                                                                                                             j;:     -n
              mass tort)                                    C Employment Dispute:                                      ‘
                                                                                                                                                     ?
          o Slander/Libel/ Defamation                           Discrimination                                                   r?±         c;      m
          C Other:                                          o   Employment Dispute: Other                              Zoning
                                                                                                                                 Z•          ThZ      CD
                                                                                                              C        Other:     a&
                                                                                                                           .      or’                    —
                                                                                                                                  C-c?)
                                                                Other:                                                                                   tfl
                                                                                                                                  —I
        MASS TORT
          o Tobacco
            Asbestos                                                                                                                          to..
          Q
          o Toxic Tort
            Toxic Tort
                           -   DES
                               Implant
                           -
                                                          REAL PROPERTY                                      MISCELLANEOUS
          Q Toxic Waste                                    C Ejectment                                        fl Common Law/Statutory Arbitration
          o Other:                                         C Eminent Domain/Condemnation                      El Declaratory Judgment
                                                           O Ground Rent                                        Mandamus
                                                            o
                                                            o
                                                             Landlord/Tenant Dispute
                                                             Mortgage Foreclosure: Residential
                                                                                                              R Non-Domestic Relations
                                                                                                                Restraining Order
        PROFESSIONAL LIABLITY                               oMortgage Foreclosure: Commercial                 C Quo Warranto
                                                                                                              C Replevin
         Q    Dental                                         Partition
         C    Legal                                          Quiet Title                                      C Other:
         fl   Medical                                        Other:
         O    Other Professional:



                                                                                                                                           Updated 1/1/2011
                                                                EXHIBIT B
           Case 20-02165-CMB                               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                                Desc
                                                                Exhibit B Page 2 of 123

                                              FORM OF COVER SHEET FOR COMPLAINT

    Court of Common Pleas of Beaver County
                Civil Division                                                                          For Prothonotary Use Only (Docket Number)
                       Civil Cover Sheet
                                                                                           I            /1070?-
    PLAINTIFFS NAME                                                                              DEFENDANTS NAME

      Enterprise Bank                                                                            The Ingros Family, LLC
    PLAINTIFFS ADDRESS                                                                           DEFENDANTS ADDRESS
      4091 Mount Royal Boulevard                                                                 295 Third Street
      A1flnn Prk    P4  19(31                                                                    P        PA
                                                                                                         NMIE 15000
    PLAINTIFFS NAME

                                                                                                 Ryan D.            Sharbonno
    PLAINTIFFS ADDRESS                                                                           DEFENDANTS ADDRESS                                                    -fl
                                                                                                                                                             fl.,
                                                                                                 114 West Shaffer Driv                   .




                                                                                                 Aliguippa, PA  15001 ‘O                                               i-fl’
    PLAINTiFFS NAME                                                                              DEFENDANTS NAME                                                  r     c



    PLAIN1]FFS ADDRESS                                                                           DEFENDANT’S ADDRESS                                                     U)
                                                                                                                                             “     ‘Z-40                 q
                                                                                                                                                   =l-. cn        —.
                                                                                                                                                   -.4V<P
                                                                                                                                                      -C—
                                                                                                                                                                         r
                                                                                                                                                 :

    TOTAL NO. OF PLAINTIFFS                    TOTAL NO. OF DEFENDANTS                         COMMENCEMENT OF ACTION
                                                                                               ( Compla!nt                  C   Notice at Aupeal

                   1                                              2                            C WrIt of Sunonons           D Transfer ream Other JurIsdictions




             AMOUNT IN                        CASE TYPE
            CONTROVERSY
                                              C    MotorVehide                       C MorippForecIosure                    C    Pattitlon
    C 125,D000rLes,                           C    Medical Malpractice               C Ejariment                                 Declaratmy Judpmenl
                                              C Other PmfesslDnaI Liability          C   Statutory Appeal,                  C   Replavln
    CXOver $25000
                                              C    Produ:t Liability                 C   Quiet   flu,                       C Asbestos
                                              C C*,er                                                                        C Domestic ReIeEcn,
                                                                                                                               C Divome
                                                                                                                                 C Custody




    TO ThE PROThONOTARY:
    lOnely tar my sppennce on behail of Plo       PeiVonad4petit: (or Pro S LWanl)
    Paper. may be served as the adam sal fat below


I   NAME OF PLPJNTIFFSWETITIONERSIAPP€U.M4VS ATTORNEY (OR PRO SE LITIGANT)               I ADDRESS (SEE INSTRUCTIONS)
                                      1500 Grant Street, Suite 2500
     William L. Stang, Lauren McKenna I
                                        Pittsburgh, PA  15219
    PHONE NUMBER     I FA NUMBER        I EMAIL ADDRESS
     412—391—1334                                 412—391-6984                                   wstang@foxrothschild.com
    SIGNAl RE                                                            SUPREME COURT IDENTIFICATION NO.            DATE


    tJJôL                   t\    -


                                                           I
                                                                              33221,       59145                      July 21,               2020
Case 20-02165-CMB                Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31           Desc
                                      Exhibit B Page 3 of 123




TN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

ENTERPRISE BANK,                                           CIVIL DIVISION

                    Plaintiff,                             NO.    /070€?- 10)0
          V.


THE INGROS FAMILY, LLC a/k/a                               COMPLAINT
INGROS FAMILY, LLC
and RYAN SHARBONNO,
                                                           Filed on behalf of Plaintiff,
                    Defendants.                            Enterprise Bank

                                                           Counsel of Record for this Party:

                                                           Lauren P. McKenna, Esquire
                                                           PA Id. No. 59145
                                                           William L. Stang, Esquire
                                                           PA Id. No. 33221

                                                           FOX ROTHSCHILD LLP
                                                           BNY Mellon Center
                                                           500 Grant Street
                                                           Suite 2500
                                                           Pittsburgh, PA 15219
                                                           Telephone: (412) 391-1334
                                                           Facsimile: (412) 391-6984
                                                           lmckenna@foxrothseNld.com
                                                           wstana(foxrothschild.com




                                                                                             r”    0
                                                                               •             N3    C
                                                                                             —


                                                                                                   (fl
                                                                                   • Z-10    3.    I

                                                                                    4.
                                                                                              a




Active\I 121 55559.v2-7/2 1/20
 Case 20-02165-CMB                       Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                             Desc
                                              Exhibit B Page 4 of 123



 IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

 ENTERPRISE BANK,                                                                         CWL DIVISION

                       Plaintiff,                                                         NO.       /D’7O?
            V.


 THE INGROS FAMILY, LLC a/k/a
 Th1GROS FAMILY, LLC
 and RYAN SHARBONNO,

                       Defendants.

                                                          NOTICE To DEFEND

         YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claims set forth in the following
pages, you must take action within ThVENTY (20) days after this complaint and notice are served, by entering a
written appearance personally or by attorney arid filing in writing with the court your defenses or objections to the
claims set forth against you. You are warned that if you fail to do so the case may proceed without you and a
judgment may be entered against you by the court without ftdher notice for any money claimed in the complaint or
for any other claim or relief requested by the plaintiff. You may Jose money or property or other rights important to
you.

       YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE A
LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS
OFFICE CAN PROVWE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

      IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO PROVIDE
YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE
PERSONS AT A REDUCED FEE OR NO FEE.

                                               LAWYER REFERRAL SERVICE
                                          THE BEAVER COUNTY BAR ASSOCIATION
                                                    788 Turnpike Street
                                                    Beaver, PA 15009
                                                      (724) 728-4888

                                                                     AVISO

Le ban demandado a usted en Ia coile. Si usted quiere defendcrse de estat demandas expuestes Ins páginas siguientes, usted tiene vienle (20 dias
de plaza al panir de Ia fecha de Ia demanda y Ia notificatiOn. Nace (alto asentar una comparencia escrila o en persona o con un abogado y
entrcgar a Ia carte en (anna escdia sus defensas a sus objeciones a las demandas en contra de su persona. Sea avisado que si iisted nose
defiende, Is cone comarA medidas y puede continuer In demanda en contra suya sin previo aviso o notification. AdemOs, Ia carte puede decidir a
favor del demandante y requiere que ustcd cumpla can Lodas as previsiones do osta desuand& listed puesa perder dinero o sus prapiedades u
ostros derechos importanles pan used.

ULEVE ESTA DEMANDA A UN ABOGADO IMMEDIATAMENTh. St NO TIENE ABOGADO 0 SI NO TIENE EL DINERO
SUFICIEN7E DE PAGAR TAL SERVICO. VAYA EN PERSONA 0 LLA.ME FOR TELEPHONO A LA OFICR4A CUVA DIRECCION SE
ENCUENTRA ESCRITA ABMO PARA AVERIGUAR DONDE SE PUEDE CONSEGUTR ASISTENCIA LEGAL.

                                                  Servicio Dc Referenda E Informacion Legal
                                                  BEAVER COUNTY BAR ASSOCIATION
                                                              788 Turnpike Street
                                                               Beaver, PA 15009
                                                                (724) 728.4888




Active\1 12155559.v2-7/21/20
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31              Desc
                                     Exhibit B Page 5 of 123



IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA


ENTERPRISE BANK,                                                CIVIL DIVISION

                   Plaintiff,                                   NO.    / 70          -




         V.


THE INGROS FAMILY, LLC a/k/a
INGROS FAMILY, LLC
and RYAN SHARBONNO,

                   Defendants.



                                             COMPLAINT

         Plaintiff, Enterprise Bank, by and through its attorneys, Fox Rothschild LLP, hereby brings

this Complaint against defendants, The Ingros Family, LLC a/Ida Ingros Family, LLC and Ryan

D. Sharbonno (jointly, “defendants”), and in support hereof avers as follows:

                                                 Parties

          1.       Plaintiff, Enterprise Bank (“Enterprise”) is a Pennsylvania state chartered banking

institution maintaining a business address at 4091 Mount Royal Boulevard, Allison Park, PA

15101.

         2.        Defendant, The Ingros Family, LLC a/k/a Ingros Family, LLC (“The Ingros

Family, LLC”) is a Pennsylvania limited liability corporation maintaining a business address at

295 Third Street, Beaver, PA 15009.

         3.        Defendant, Ryan D. Sharbonno (“Sharbonno”) is an adult individual maintaining

an address at 114 West ShatTer Drive, Aliquippa, PA 15001.

                                        Jurisdiction and Venue

         4.        Jurisdiction and venue are proper in the Court of Common Pleas of Beaver

County as this matter relates to real property’ located in Beaver County, Pennsylvania.


Active\1 121 55559.v2-7/21/20
 Case 20-02165-CMB                Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31        Desc
                                       Exhibit B Page 6 of 123



                                            Factual Background

         5.        By deed dated January 22, 2014, The Ingros Family LLC acquired the property

known as 295 Third Street, Beaver, PA (“Premises”) (also identified elsewhere as 260 Wilson

Avenue, Beaver, PA), from George J. and Sheila C. Campbell, which deed was recorded on

February 3, 2014 with the Recorder of Deeds of Beaver County (“Recorder of Deeds”) at

instrument number 3465071. A true and correct copy of the Deed is attached hereto as Exhibit



         6.        On October 27, 2014, The Ingros Family LLC made an open-end construction

mortgage to First National Bank of Pennsylvania in the amount of $2,680,000 (First National

Bank Mortgage”), which mortgage was recorded on October 30, 2014 with the Recorder of

Deeds at instrument number 3491334. A true and correct copy of the First National Bank

Mortgage is attached hereto as Exhibit “B”.

                               The Enterprise Refinance Transaction

         7.       In or about September 2018, the same borrower, The Ingros Family LLC, applied

to Enterprise to refinance the First National Bank Mortgage.

         8.       Enterprise was willing to provide a refinance loan to The Ingros Family LLC

provided that the repayment of the loan was secured by a first mortgage lien on the Premises.

         9.       On September 14, 2018, Enterprise loaned the sum of $3,179,000 to The Ingros

Family LLC. A true and correct copy of the Note evidencing the loan is attached hereto as

Exhibit “C”.

         10.      To secure repayment of the loan, on September 14, 2018, The Ingros Family

executed a mortgage in favor of Enterprise in the sum of $3,179,000 (“Enterprise Mortgage”),

which mortgage was recorded on September 19, 2018 with the Recorder of Deeds at instrument



                                                     2
Active\! 12155559.v2-7121/20
 Case 20-02165-CMB              Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                Desc
                                     Exhibit B Page 7 of 123



number 3579294. A true and correct copy of the Enterprise Mortgage is attached hereto as

Exhibit “D”.

          11.       However, unlike the First National Bank Mortgage, the Enterprise Mortgage

identified the borrower as Ingros Family LLC (without the “The” before the family name on the

mortgage).

          12.      The Recorder of Deed’s receipt specifically identifies the mortgagor as Ingros

Family LLC (without the “The” before the family name), consistent with the identification of the

borrower in the body of the Enterprise Mortgage (“Receipt”). A true and correct copy of the

Receipt is attached hereto as Exhibit “B”. At this time, it is not clear how the Enterprise

Mortgage was indexed by the Recorder. Specifically, it is unclear whether the mortgage was

indexed in the name index under “T” (Ihe Ingros Family LLC) or “I” (Jngros Family LLC).

          13.      The refinance proceeds provided by Enterprise were used to satis’ the First

National Bank Mortgage, resulting in a payoff of the First National Bank Mortgage in the

amount of $2,642,766.33. A true and correct copy of the HUD-l settlement statement from the

refinance closing showing the payoff of the prior mortgage is attached as Exhibit “F”.

          14.      ft was the intention of Enterprise and The Ingros Family LLC that the Enterprise

Mortgage would constitute a valid, first lien on the Premises.

          15.      It was also the intention of Enterprise and The Ingros Family LLC that the

borrower would be properly identified in the Enterprise Mortgage in order to constitute a valid,

first lien on the Premises, and that any discrepancy in the identification of the borrower without

the “The” in the name of the borrower would have no impact on the validity or priority of the

Enterprise Mortgage.




                                                   3
Active\l 121 55559.v2-7/21/20
 Case 20-02165-CMB              Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31              Desc
                                     Exhibit B Page 8 of 123



                                  The Post Closing Judgment Issues

          16.      Following the Enterprise refinance transaction, Enterprise learned of the existence

of a prior judgment on the Premises entered in favor of Sharbonno in the amount of $60,000 and

recorded on May 3,2018 (“First Sharbonno Judgment”).           A true and correct copy of ajudgment

search reflecting the judgment is attached hereto as Exhibit “G”.

          17.      Further, Enterprise learned that Sharbonno also obtained a second judgment by

confession in the amount of $460,000 in the matter of Sharbonno v. The Inmos Family LLC;

CCP Beaver; Civil Action No. 2018-33331 (“Second Sharbonno Judgment”) on November 20,

2018, after the recording of the Enterprise Mortgage. The judgment search on the Premises

shows that the judgment was indexed against “The Ingros Family LLC” and Jeffley Ingros.          S
Exhibit “G”.

          18.      A Writ of Execution was issued in connection with the Second Sharbonno

Judgment on or about March 5, 2020 and a Sheriffs Sale, which was originally scheduled for

May 2020, is now scheduled for August 10, 2020.

          The Potential Issue Created by the Inconsistent Reference to the BorroWer’s Name

          19.      Because of the discrepancy in the manner in which the borrower’s name is

identified in the Enterprise Mortgage and the later entered Second Sharbonno Judgment, a

question has arisen as to whether the Enterprise Mortgage will be deemed to have priority over

the later entered Second Sharbonno Judgment.

         20.       For the reasons averred herein, the Enterprise Mortgage should be deemed to have

priority over the Sharbonno Judgment.




                                                    4
Activc\1 12 155559.v2-7121/20
 Case 20-02165-CMB                 Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                Desc
                                        Exhibit B Page 9 of 123



          The Potential Issue Created by the Existence of the First Sharbonno Judgment

          21.      For the reasons averred herein, the Enterprise Mortgage should also be deemed to

have priority over the First Sharbonno Judgment, which although entered prior to the Enterprise

Mortgage, should be deemed subordinate based upon the doctrine of equitable subrogation.

                                 COUNT I     -   DECLARATORY JUDGMENT

          22.      Enterprise incorporates each of the foregoing paragraphs as if fully set forth

herein.

          23.     An actual controversy exists regarding the priority of the Enterprise Mortgage on

the Premises.

          24.     Enterprise seeks a declaration that the Enterprise Mortgage is a valid lien on the

Premises, regardless of the manner in which the borrower may have been identified in the

mortgage and whether the mortgage may have been mis-indexed based on the identification of

the borrower.

          25.      Enterprise seeks a further declaration that the Enterprise Mortgage is a valid first

lien on the Premises, which is senior to and has priority over any other interests in the Premises,

including the lien of the First Sharbonno Judgment and the Second Sharbonno Judgment.

          WHEREFORE, Plaintiff; Enterprise Mortgage, respectfully requests the Court to:

                  a            Enter judgment in its favor and against Defendants;

                  b            Declare that the Enterprise Mortgage is a valid lien on the Premises which
                               has first priority on the Premises and the claimed interests (if any) of all
                               Defendants are subsequent, subordinate and subject to the Enterprise
                               Mortgage;

                  c            Grant such other relief as the Court deems appropriate.




                                                         5

Activthl 12155559.v2-7/21/20
 Case 20-02165-CMB             Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                  Desc
                                    Exhibit B Page 10 of 123



                                    COUNT II- REFORMATION

          26.      Enterprise incorporates each of the foregoing paragraphs as if fully set forth

herein.

          27.      The Enterprise Mortgage did not include reference to the borrower’s name as

Ingros Family, LLC by accident or mistake.

          28.      All parties were aware that the document was to include the correct and proper

name of the borrower.

          29.     As a result, to the extent that a determination is made that the identification of the

borrower in the mortgage without reference to the full name of the borrower impacts the validity

and/or lien of the Enterprise Mortgage, the mortgage should be reformed based on the mutual

mistake of the parties.

          30.      Alternatively, the mortgage should be reformed based on unilateral mistake on the

part of Enterprise in identiing the borrower.

          WHEREFORE, plaintiff, Enterprise Mortgage respectfully requests that this Court

reform the Enterprise Mortgage to reference the name of the borrower as        2)!! Ingros Family,
LLC and grant such other and further relief as may be just and proper.

                                  COUNT ifi     -   EQUITABLE LIEN

          31.     Enterprise incorporates each of the foregoing paragraphs as if fully set forth

herein.

          32.     The proceeds of the Enterprise loan were used to pay off the lien of the First

National Bank Mortgage.

          33.     To the extent that any challenge is raised to the validity of the Enterprise

Mortgage, Enterprise is still entitled to a lien on the Premises.



                                                     6
Active\1 12155559.v2-7/21/20
 Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                Desc
                                      Exhibit B Page 11 of 123



          34.      Accordingly, Enterprise pleads in the alternative that as a result of the satisfaction

of the First National Bank Mortgage, Enterprise is entitled to an equitable mortgage on the

Premises in a first lien position as a result of the prior mortgage that was satisfied through the

proceeds of the refinance loan.

          WHEREFORE, Enterprise Bank respectfully requests that this Court declare that

Enterprise Bank is entitled to an equitable mortgage lien on the Premises, that the lien is a first lien

on the Premises and grant such other and further relief as may be just and proper.

                                COUNT IV   -   EOIIITABLE SUBROGATION

          35.      Enterprise incorporates each of the foregoing paragraphs as if fully set forth

herein.

          36.      At the time of the Enterprise loan, the Premises were encumbered by the First

National Bank Mortgage, which was then a first mortgage lien on the Premises.

          37.      Enterprise required that the First National Bank Mortgage be released from the

Premises so that it would obtain a first mortgage lien on the Premises.

          38.      The loan made by Enterprise was used to pay off the First National Bank

Mortgage, resulting in the release of the mortgage from the Premises.

          39.      The judgment identified as the First Sharbonno Judgment should be treated as

subordinate to the lien of the Enterprise Mortgage based on Enterprise’s pay off of the First

National Bank Mortgage, which had priority over this later entered judgment.

          40.      Under the doctrine of equitable subrogation, Enterprise stands in the shoes of the

First National Bank Mortgage and therefore has priority over the First Sharbomio Judgment and

the Second Sharbonno Judgment, for the reasons averred herein.

          WHEREFORE, Enterprise respectfully requests that this Court declare the liens of the, the

First Sharbonno Judgment and the Second Sharbonno Judgment are subordinate to the lien of the

                                                     7
Activc\1 12 155559.v2-7/21/20
Case 20-02165-CMB              Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31            Desc
                                    Exhibit B Page 12 of 123



Enterprise Mortgage, that the Enterprise Mortgage constitutes a first lien on the Premises and grant

such other and further relief as may be just and proper.




                                                      LaL
                                                     LAUREN P. MCKENNA, ESQUI
                                                     WILLIAM L. STANG, ESQUIRE
                                                     FOX ROTHSCHILD LLP
                                                     BNY Mellon Center
                                                     500 Grant Street, Suite 2500
                                                     Pittsburgh, PA 15219
                                                     (412) 391-1334

                                                     Attorneys for Plaintiff,
                                                     ENTERPRISE BANK




                                                 S

Active\l 12155559.v2-7/21/20
Case 20-02165-CMB             Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                        Desc
                                   Exhibit B Page 13 of 123


        Hit No. 13-49B



                                             This Indenture
        MAth2r dayofJannesy,2$14.
                                                              I1h ]1 III1 h[l
                                                           1) Itltl
                                                           II‘I       Ill III
                                                                  *U4 W Pit
                                                                                IIUIN H Ill
                                                                                IHfl HIN
                                                                                              OaOtiolu t2ia 74 PM
          WOCfl                                            .zamcaqacje, unnn.                 OttO          35500

                GtORCEJ. CAMflfl,L fl41 SHEILA C. CAMPBELL, Mi wile
                                                                                     (hcr&naftcrcaltcd the Gmiwn)

                                                         AND

                TUE INGROS VAM1LV LLC
                                                                                      (&rdnafter called IheOranice)

        Wftnnserh, That the ald GwMon Li c dcrutoa of four Hundred Twemy-fln Thouraud And 0011%
        Dolbn (5*25.000.00) prtd to the Gtnntor by the Gr.ntcc, mtdpt of i,hich is hereby ircbtowla%e4 do niu,
        haiRpin. rell mid enuvey to the süd Granwe, their assign.. the swvivor ol (bent mid the survivor’s p.aoral
        rcprescntaciva arid nigns,

                 ALL that certain lot or piece or land situate In the Fint Want orthe Hortuh of Bnvcr,
                 County of Bverrnid Commonwealth ofPennsytvama, being part of Outtet Na 13 lathe
                .(jtI VIwi of Omlois for said BorougK bounded mid described us follow!, to wit

                BEGINNING at a paint on the South side of T1thJ Street, said point being loafed a
                dkinncc of 130 fret East or tIm East line of Wilson Avenue (as measured along esid
                Smith aide of Third Street); thaice extending uistwaxdly along the South side ol rid
                Thin) StIed, P distance of65 tct to a post; thence southwardlyby lint olland tow oe
                fortuedy of S,ft. Leonard. s distance ci 160 feet to a post thence w&w3rdly aiong the
                line arland orEmnia CO. Campbell (formerly eQS. Wilson) it distance of 65 feet rca
                post; (hence r.onbvnrdly by line or laud 01 L?min CD. Campbell (fmmerly of .1.8.
                Wilson) 160 fact to a point at the place of beginning.

                  BEING dtigimicd as Parcel No. l4-O1-O2L6.0CO

                  Pectel One ALL that tatain piece, parcel or lot at land l)dng sod being situate in the
                  Fir Ward    or  the Uomugb of Deavcr, County of Beaver ttd Comsncnwechh of
                  Peirmvlvania, hems pan of Org (sn Na, 13 in the General Plan of Out Lots br tha said
                  Bomuh olBeevcr,bowided nd dtsciibd as follows, to wit

                  SEGINNBqG at a polar cii the North side of Center Allay 120 Pxt East of Wilson
                  Avenur. (hence northwardly and parallel with Wilson Aeenw and along she line of landi
                  (ormeily cf Emma Cft C&npbdi and lands now or lnnerly ofHanD. Knr. 90 feet to
                  lends now a   rmdy       of Sohn S. Wiln thence castwardly and parallel with Center
                  Allay and ThiT Street along the line of Imids now or rortly afraid John S. Wilson. 75
                  feet to the line or lids now or nntriy of IS. l.cananl; thence southwtrdly and paullel
                  with Wdwn Atrenue rind along the line of lands now or fonunly of J.L Letnard, 90 feet
                  to Center AJley thente westwardly r4 parallel and along Cailt Alley. 75 Feet to the
                  place of bcgnning. Ilaing a tkmtagt oF ‘15 fat on Ceiit Alley, and extending back
                  therdrom of equal wIdth, 00 tea to landstow or ftitmerlyofiotm B. Wilson aronuild,

                  Payee! Two: AU. th.i tWain parcel or lot at land situate In the Plrst Ward of the
                  Borough oFBcaver, County otflcavcr and Commonwealth of Pa,ac3lvnnhi, hci,i part of
                  044 lot No. 13 in the Gwr& Plan of Ourtots at the florough of Bower, hounded and
                  desalbed as flillows, to wit

                  ON the North by Third Strecç en the Uast by lot formerly Owned by t311ra Smith; ott the
                  South by land tcinntdy owrnl by Georga H. Csmphcfl, nail land (otmojy owned by

        IS 5240. 09 COA4,
Case 20-02165-CMB        Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                Desc
                              Exhibit B Page 14 of 123


            flieNo. 13-49S


            Ebtrt Loog and on the West by Wilson Avenue. the idd Lot being tintc t thu Sautheest
            trlter of Third Slvea and Wilson ekvcnu% and having a homage arGue himdred thirty
            (13D) lea, morn or ln. op Thjtd Strttt and cttetiding back thtreflnm of equal width
            along Wilsoo Avenixe, cue hundred sizty 16q) r&I. more or less, to land foznnly owned
            by George H. Campbell end land Ionnerlyowncdbylibczt Long.

            Parcel Three: ALL that catain piety, parcel or lot of land situate In the Borough or
            eavcc C4JPIiLy of Bv mid CummunwiUh of Pcnnsyivwuia. bounded and descibed
            is follows, to wiL;

            BEGINNING on the Nonh by the land fomiuly of Gcocge K. CampbelL on the East by
            the lend fonncdy orceorga If. C&npbcll on (he South by Cager Allti, and on tha Wtt
            by Wilson Avenx. Said Lot having frontage of ur (4) fea on Wilson Avenue and
            extctidlng back lhaufmm One hundred twenty (120) feel to the land rorly oIctnrge
            H. Campbell.

            BEING dnsivia(ed an Pa,x1 Nas. XX-XXXXXXX.000 and 14M01-otO.000

            ALL that certain lot of land sUuaze in the First Wad o(Uw floroagh of Bva, Cotmty of
            flayer and Commanweahh ofPemwylvonls, bounded end daibtd as allows

            BEGINNUIG U a point an (be cwaii fine of Wilson Avenue. ‘.ihich paInt is 45 lea
            northwardly from the lrncriion of the eastern lint of Wilson Axenue with the northern
            line of Center Allcy thence northwardly by the lsasIn line ofWflson Avemz, 45 fed go
            3 stake thence eastwardly by a han pamlid with the noethan llr.e of Center Alley and 90
            er distant therefrom 120 fret to a nake thence by a line perallel wftb the eastcii line of
            Wilson Avenue, southwitnily 45 feat to a etike; thence by a line parallel to the nodhan
            line of Ceoto Alley and 4 fed distant therefrom, 120 lea in a wterIy direction to the
            place of berrning.

            BI1NG detLiaied as Parcid No. 14-001-021 LOGO

            ALL that eniftin IN of land iti,atc in the rirsi Wanl of the Borough of Scatt, Coimly of
            Boavar mid Commonwealth uf Pcm531v5n1a, being pad of (hnlot No. 13 in the General
            Plan, bounded and described as follows, to wit

            ON the Noith by lana now or fonucdy ofJ.B. Wilson; on the East by land eow or
            lbcmesjy clCeonja Ii. Campbell; o the Soijh by Ceti1r Mley and on the west by
            Wilson Avenue. Said lot having a frontage or 41 tea on Wilson Avenue and eziending
            back Ihcrefmni 120 led t bird now or fmmiy of George IL Chmphefl.

            BEING dc,ignatul us Parcel No. 14-00 p.0219.000

            tinder and ubjcci to enefn4nls, ribIs of way, oP and pa leases, ititiclions,
            reservations, cttcq*ions wjrcvtnrits mid qNil end mining rights as set forth in prior
            itumta olrccmd.

             As to Parcel No. I#0Ot-Q2t.ooo: BEiNG (ho some priemLccs ojni’eycd to Gauge).
            Campbell and Sbdle C, Cumpbcu. his wile by deed cC William 0. Pedyskl, singie dated
            Oaobcr 20, 1992 and recorded In he Rordc,’g Office or Bailver County, Pennsylvania.
            oriOaoha29, 1992,tnBoed9oak 151U.pagel50.
            As to Paitci Ntis. 14’0Ot-0217.000 tid 14401.0220.Q00; BEING the same premises
            conveyed to George I. Campbell acid Sheila C. Crmpbdl. his wife, by deed of Goce I
            Campbell and Shale C. Campbell, his wife, dated August 31, 1992 and acconled In the
            Rccoivlefl Office of Beaver county, fennsylvanb, on September I • 1992 in Peal Book
            Volume 1500, Pane 107,
            As to Parcel No. 14-gOl•0218.000 BEING the same premises conveyed te George S.
            Campbell and Sheila C. Campbell, hi vife, by deed or0wge I. Cmnphell, miedod, and
            Moty S. Campbdt, wnnanied, sJblings, dated Sqnnnbcr 15. IflS and recorded in the


            n$$GOo COn.
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                              Desc
                                     Exhibit B Page 15 of 123


                ieNo, 134Q1


               Rart’s Offlec uf Beaver Coimly, Paiimyhania, on Septemba 16, l92 in Dead hook
               Volume 1340, Page 504,
               As to Pared No, lq-00102i9.ooo; aPING the to premiss convctd to GeocgcL
               Campbr.fl mid Shaila C. Campbell, his wife, by dd of The M. Louise Koehla Ths*,
              ‘dulcd November 24, 1993 and recopied in the Rce.ordcr’a Office of Btavcr County,
               Pennsylvania, en December 2, 1993 in fled Book VoILime I$56, Page 555.


        wid, ut appunswces:         To avc ted to hcW          ihe same to and ( the use of Ike said Grimcca ra
        taiaMs by lbs eMirely, the asti,1s tnd tub the sunisor of them, aM the mpvivc pnn1 np scatadyc, ‘ad
        assigea M the Gmtma, for their hem, esecuioa, sdrrdcthtraton and assiiit, hacy covenant Md uç that
        &ywifl
                                                                                              Wernnt and Defend Centrally

                        Ihe property hathy cotweFed agaThs      any   and alt persons lawthllycblmbigrbeteme.
              NwtC—TinS DOCUMENT DOSS 95T             a
                                                 CONVEY, TRANSfER INCLUDE OR FNSUREThC UTL TOflC
        COAL MO RJOHT OF SUPPORT LItERtTh ThE SURPWE tA1M DESCRD CR REPSED TO HEREIN. *140
        tiE 0WN81 CR OWNERS C 511tH AI. HAVE i11 COW’%.CTE LEON. GHt TO REMOVE ALL OF 54fl1 COAL
        *1, N THAt CONNflCTICMI DAMAGES WY RBtLT 70 t7 StmrACC OF TIE tAle P42 MW HOUSE SEILW4S
        OR Ofl® STRUCTURE ON CR IN SUCK tANG. THE IMCWSION OF This ND’TtCE DXS NOF ENLARUE RESTRICT
        OR hfln ANY LEGAL R)GHT Oil ESTATES OThETW13E ClEATED, IUNSERRED. EXCEPTE) OR RESERVED
        SYTWS Ij4ImJUENT. 1Nsn ssagloig’ ti ma m wpt&dea In SocCoq 1 dElis Ad 17 1957, P. L DES. is  &m
        wigd, ntis rink Wended.. nodc       of unrecorded Inzthsy4

        In Wifnesr WhertoL The said Oeamon have bereunlo ad rhds hinds mid seals. Daled the day and              )ter   lbs
        abowRFiIteu.
            Salni an4 Ddhtn,l
            IN THE PREISENCE OF USi



        Witness




        Swan!
        Cocmyaf,,_,,                                                                             -




               On this Un     ,Z.2. day or IA W. ,2u14, bdbrrmr, a Not,zy ?ut*, Ilirshe aovcJnns&iioa, jtsMiej In
        thctck flit uada4rtd Qflku, peooqnl ippanil Cio,o 1. flmpbdfl and Shaft C. CnpbeU, kn In mo
        (zrarniIy rsev) to be the pt,at       tuna an ,,ubsetl&d to the ,r1thi imaa,,aT4, rid .cbinicigcd ibm fl,.7
        exaiedib foe the            tn ca.itakgc

                  IN WITNESS WHEREOF, I ?tnudo id mytwnd stud fmI

                                                      -   f9r          NotiryPtbI
                    J   JL           WCtY.Feai                         Mycowm       cspivts   hdd”,9J19
                                    NMirrMflc .?flj,,,
                    I                LIMiCfl Couq,
                                        Ir..f33oIi
           ______
Case 20-02165-CMB             Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                   Desc
                                   Exhibit B Page 16 of 123


       Vile No. I348



              NOTICE        THE UNDERSIGNEb, AS EVIDENCED BY THE SIGNATUNE ro This
                                                                             , IS FULLY
       NOTICE AND ThE ACCEPTANCE AND RECORDING OF ThIS DEED              OBTA INING ThE
                                                        ED  MAY  NOT  BE
       COGNIZANT OF ThE FACT THAT ThE UNDERSIGN                                  HEREIN
       RIGHT OF PROT   ECTIO N   AGAIN ST SUBS IDENC E, AS   TO  ThE  PROP ERTY
                                                MININ G  OPER   A’flOS  AND   ThAT  THE
       CONVEYED, RESUL11NG FROM COAt                                    D FROM DAMAGE
       PURC HASE D  PROP ERTY ,  HERE IN CONV EYED . MAY  BE  PROT ECTE
                                                                        OWNERS OF ThE
       DUE TO MINE 5U6S10€NCE SY A PI1VATh CONTRACT WrTH THE
            OMIC  INTER EST IN  THE COAL   THIS NOTIC E IS INSER TED HEREIN TO COMPLY
       ECON
                                                                       TION ACT OF 1965,
       WITH THE BITUMINOUS MINE SUBSIDENCE ANP lAND CONSERVA
       ASAMZNCU 1980,0CT. IC, PL.s7% NO. 1SS1.


                                                        WE INGROS PAM!L(LLC




                                        CERTIFICATE OP RESIDENCE

        Ida hercty cailfr thai the      flflg jj4rns      Idobeity erniEy iliat thu Cwiier Mfl
        of thu wUtdn mmcd Brrxcth is                      Addi1noflhc wiUgnnamd grarHcds is

        IbsJ!!urn Fmtflvt.I.C                              3JLEtQiLbSIZM.C
        Name Mangace Catpaiy                               Nkn


        InC.9mcfQfrequllmI)                                1nCneQt(faqutftd)


        Mdrcn                                              Mth
                                                           Rny,t PA I5O
        çai.PA IY)O9
        Cily. Stoic &)d Zip Code                           chy, Swtc aM Zip Codo

                                       Wlaiwnmy hand Ihis 1I” daxorJa7zjp

                                                                                                r-oror.
                                                             --______


         M,,itto:
         At*tn GanenI !ertcs Coip.
         701 CorponIan Sl,c,2’ Floor
         Dnve4M 15009                                                  Hiewby CERE$V th




                                                       S
                                                                       dntument Is retarded In the
                                                                       RmordWs        CIrce     *1
                                                                        Beaver County. PennsØnrda



                                                                                           Lt 34S3
                                                                                           R.Wi 2’ZIL06I6O
                                                       Ot1flfll4       W Rn. S4250 Ot
                                                                       toe&RTT $42500      Recfl SSW
                                                       12J21?M
                                                       t,nrt:   OttO                Un’w Cmfll. Rttidlf oF Deø




         Ts cak
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                      Desc
                                     Exhibit B Page 17 of 123




    Parcel Identification
        Number:
        14-001-0 2 16 .000,
        14-O01-0217.000,
        14-001-0218.000,
        14001-0219 .0 00, 14-001.
        0220.000

    RECORDATION
       REQUESTED BY:
        First National Bank of
        Pennsylvania
        BBU Pittsburgh
        ONE FNB BLVD
        HERMWAGE,PA 16148

    WHEN RECORDED MAIL
      TO:
        First National Bank of
        Pennsylvania
        Technoicy Cantor/Loan
        Opera lions
        4140 East State Street
        Hermitag., PA 16148

    SEND TAX NOTICES TO:
        The Ingros Family itt
        278 East End Avenue
        Beaver, PA 15009                                                                       FOR RECORDER’S USE ONLY



         OPEN    END CONSTRUCTION MORTGAGE AND SECURITY AGREEMENT
                   -



    (This instrument is an open-end mortgage and secures future advances pursuant to 42 Pa. CS.
        8143 and8144,Act No. 126 of 1990)
    MAXIMUM LIEN. This Mortgage shall secure unpaid loan advances made after this Mortgage is
    recorded. The unpaid principal balance of advances exclusive of interest and other extensions of
    credit secured by the Mortgage made for the payment of taxes, assessments, maintenance
    charges. Insurance premiums and costs incurred for the protection of the mortgaged premises
    shall not exceed at any one lime $2,680,000.00.
    Amount Secured Hereby:             $2,680,000.00

    THIS MORTGAGE dated October 27, 2014, is made and executed between The ingros Family
    LW, whose address is 278 East End Avenue. Beaver, PA 15009; a Pennsylvania Limited
    Liability Company (referred to below as “Grantor”) and First National Bank of Pennsylvania,
    whose address is ONE FNB BLVD. HERMITAGE, PA 16148 (referred to below as “Lenderi.
    GRANT OF MORTGAGE. For valuable consideration. Grantor grants, bargains, seUs, conveys, assigns, transfers,
    releases, confirms and mortgages to Lender oil of Grantor’s right, title, and interest in end to the following described
    real property, together with all rncisting or subsequently erected or affixed buildings, improvements and fixtures; nil
    streets, lanes, alleys, passages, and ways; all easements, rights of way, all liberties, privileges, tenementa,
    hereditaments, and appurtenances thereunto belonging or anywise mode oppurtonant hereafter, and the reversions and
    remainders with respect thereto; all water, water rights, watercourses and ditch rights Cinluding stock in utilities with
    dltoh or IrrigatIon rights): and at other rights, royalties, and profits relatIng to the reel property, including without
    limitation all minerals, oil, gas, geothermal end similar matters, (the “Real Property”) located In Beaver
    County, Commonwealth of Pennsylvania:
       See Attached Exhibit “A”, which Is attached to this Mortgage and made a part of this
       Mortgage as If fully sat forth herein.
    The Real Property or its address is commonly known as 295 3rd Street, Beaver, PA 15009.
    The Real Property parcel Identification number Is 14-001-0216M00, 14-001-0217.000,



                                              III III 11111111                    3491334
           EXHIBIT                              111111 fiJi ill
                 3               1    CAN GENERAL 5ERWA08
                                                                                 4O1417PM
                                                                                 MORT               $85.00
Case 20-02165-CMB                 Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                          Desc
                                       Exhibit B Page 18 of 123




                                                        MORTGAGE
                                                        (Continued)                                                     Page 2


   14-001-0218.000. 14-001-0219.000.14-001-0220.000.
   CROSS-COLLATERALIZATION. in addition to the Note, this Mortgage secures all obligations, debts and liabilities. plus
   interest thereon, of either Grantor or Borrower to Lender, or any one or more of them, as well as all claims by Lender
   against Borrower and Grantor or any one or more of them, whether now existing or hereafter arising, whether related or
   unrelated to the purpose of the Note, whether voluntary or otherwise, whether duo or not due, direct or indirect,
   determined or undetermined, absolute or contingent, liquidated or unllquidated, whether Borrower or Grantor may be
   liebie individually or Joinily with others, whether obligated as guarantor, surety, accommodation party or otherwise, and
   whether recovery upon such amounts may be or hereafter may become barred by any statute of limitations, and
   whether the obligation to repay such amounts may be or hereafter may become otherwise unenforceable.
   Grantor presently assigns to Lender eli of Grantor’s right, title, and interest in and to all present and future leases of the
   Property and all Rents from the Property. In addition, Grantor grants to Lender a Uniform Commercial Code security
   interest in the Personal Property and Rents.
   THIS MORTGAGE, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST IN THE RENTS AND
   PERSONAL PROPERTY. IS GIVEN TO SECURE (A) PAYMENT OF THE INDEBTEDNESS AND (B) PERFORMANCE OF
   ANY AND ALL OBLIGATIONS UNDER THE NOTE IN THE ORIGINAL PRINCIPAL AMOUNT OF $2,680,000.00, THE
   RELATED DOCUMENTS AND THIS MORTGAGE. THIS MORTGAGE. INCLUDING THE ASSIGNMENT OF RENTS ANO
   ThE SECURITY INTEREST IN THE RENTS AND PERSONAL PROPERTY, IS ALSO GIVEN TO SECURE ANY AND ALL OF
   BORROWER’S OBLIGATIONS UNDER THAT CERTAIN CONSTRUCTION LOAN AGREEMENT BETWEEN BORROWER
   AND LENDER OF EVEN DATE HEREWITH,                   ANY EVENT OF DEFAULT UNDER THE CONSTRUCTION LOAN
   AGREEMENT. OR ANY OF THE RELATED DOCUMENTS REFERRED TO THEREIN. SHALL ALSO BE AN EVENT OF
   DEFAULT UNDER THIS MORTGAGE. THIS MORTGAGE IS GIVEN AND ACCEPTED ON THE FOLLOWING TERMS:
   GRANTOR’S WAIVERS. Grantor waives all rights or defenses arising by raason of any ‘one actIon’ or ‘anti-deficiency’
   law, or any other law which may prevent Lender from bringing any action against Grantor, including a claim for
   deficiency to the extent Lender is otherwise entitled to a claim for deficiency, before or after Lender’s commencement
   or completion of any foreclosure action, either judicially or by exercise of a power of sale.
   GRANTOR’S REPRESENTATIONS AND WARRANTIES. Grantor warrants that: Ce) this Mortgage is executed at
   Borrower’s request and not at the request of Lender; fbi Grantor has the full power, right, and authority to enter Into
   thia Mortgage and to hypothacate (he Property; Ic? the provisions of this Mortgage do nof conflict with, or result In a
   default under any agreement or other instrument binding upon Grantor and do not result in a violation of any law,
   regulation, court decree or order applicable to Granter; Cd) Grantor has established adequate means of obtaining from
   Borrower on a continuing basis information about Borrower’s financial condition; and Ce) Lender has made no
   representation to Grantor about Borrower (including without limitation the creditworthiness of Borrowerl.
   PAYMENT AND PERFORMANCE. Except as otherwIse provided In this Mortgage, Borrower end Grentor shall pay to
   Lender nil indebtedness secured by this Mortgage as II becomes due, and Borrower end Grantor shall strictly perform all
   Borrower’s and Grantor’s obligations undor this Mortgage.
   CONSTRUCTION MORTGAGE. This Mortgage is a ‘construction mortgage’ for the purposes of Sections 9-334 and
   2A-309 of the Uniform Commercial Code, as those sections have been adopted by the Commonwealth of Pennsylvania,
   POSSESSION AND MAINTENANCE OF THE PROPERTY, Borrower and Grantor agree that Borrower’s and Grantors
   possession and use of the Property shall be governed by the following provisions:
       PossessIon and Use. Until the occurrence of en Evenf of Default. Grantor may (1) remain in possession and
       oontrol of the Property; (2) use, operate or manage the Property; end 131 collect the Rents from the Property,
       Duty to Maintain. Grantor shall maintain the Property in tenantable condition and promptly perform eli repairs,
       replacements, and maintenance necessary to preserve its value.
        Compliance With Environmental Laws, Grantor represents and warrants to Lender that: C ii During the period of
        Grantor’s ownership at the Property, there has bean no use, generation, manufacture, storage, treatment, disposal,
        release or threatened release of any Hazardous Substance by any person on, under, about or from the Property;
        (2) Grantor has no knowledge of, or reason to believe that there has been, except as previously disclosed to end
        ecknowiedgcd by Lender in writing, (al any breath or violation of any Environmental Laws, (b) any use,
       generation, manufacture, storage, treatment, disposal, release or threatened release of any Hazardous Substance
       on, under, ebout or from the Property by any prior owners or occupants of the Property, or Cc) any actual or
       threatened litigation or claims of any kind by any person relating to such matters; end (3) Except as previously
        disclosed to and acknowledged by Lender in writing. (a) neither Grantor nor any tenant, contractor, agent or other
        authorIzed user of the Property shall use, generate, manufacture, store, treat, dispose of or release any Hazardous
        Substance on, under, about or from the Property; and fbi any such activity shail be conducted in complIance with
        all applicable federal, state, and local laws, regulations and ordinances, including without limitation all
        Environmental Laws. Grantor authorizes Lender and its agents to enter upon the Property to make such
        Inspections end tests, at Grantor’s expense, as Lender may deem appropriate to determine compliance of the
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                          Desc
                                     Exhibit B Page 19 of 123




                                                        MORTGAGE
                                                        (Continued)                                                     Page 3


        Property with this section of the Merigage. Any inspections or tests made by Lender shafl be for Lender’s
        purposes only and shall not be construed to create any respansibillcy or liability on the part of Lender to Grantor or
        to any other person. The representations and warranties contained herein are based on Grantor’s due diligence in
        investigating the Property for Hazardous Substances. Grantor hereby Ii) releases and waives any future claims
        against Lender for Indemnity or contribution in the event Grantor becomes labia for cleanup or other costs under
        any such laws; and (2) agrees to indemnify, defend, and held hermiess Lander against any and all claims, losses,
        liabilities, damages, penalties, end expanses which Lender may directly or indirectly sustain or suffer resulting from
           breach of this section of the Mortgogo or es a consequence of any use, generation, manufacture, storage,
        disposal, release or threatened release occurring prior to Grantor’s ownership or Interest in the Property, whether
        or not the same was or should have been known to Grantor, The provisions of this section of the Mortgage,
        including the obligation to indemnify and defend, shall survive the payment of the indebtedness and the satisfaction
        and reconveyanca of the lien of this Mortgage and shalt not be affected by Lender’s acquisition of any interest in
        the Property, whether by foreclosure er otherwise.
        Nuisance. Waste. Grantor shall not cause, conduct or permit any nuisance nor commit, permit, or suffer any
        stripping of or waste on or to the Property or any portion of the Property. Without limiting the generality of the
        foregoing, Grantor will not remove, er grant to any other party the right to remove, any timber, minerals (including
        oil and gas), coal, clay, scorla, soil, gravel or rock products without Lender’s prier written consent.
          Removal at improvements. Granter shall not damolish or remove any improvements from the Real Property
          wtthout Lender’s prior written consent. As a oondttion to the removal of any improvements, Lender may require
          Grantor to make arrangements satisfactory to Lender to replace suoh improvements with Improvements of at least
          equal value,
          Lender’s Right to Enter. Lender end Lender’s agents and representatives may enter upon the Real Property at all
          reasonable times to attend to Lender’s Interests and to Inspect the Real Property for purposes of Grantor’s
          compliance with the terms and oonditions of this Mortgage.
          Compliance with Governmental Requirements. Grantor shah promptiy compiy with all lows, ordinances, and
          regulations, now or hereafter in effect, of eli governmentai authorities applicable to the use or occupancy of the
          Property, including without limitation, the Americans With Disabilities Act. Grantor may contest In good faith any
          such law, ordinance, or regulation and withhold compliance during any proceeding, Including appropriate appeais,
          so long as Grantor has notified Lender in writing prior to doing so end so long es, In Lender’s sole opinion, Lender’s
          Interests H, the Property are not jeopardized, Lender may require Grantor to post adequate security or a surety
          bond, reasonably satisfactory to Lender, to protect Lender’s Interest.
          Duty to Protect. Grantor agrees neither to abandon or leave unattended the Property. Grantor shah do afl other
          acts, in addition to those acts sat forth above In this section, which from the character and use of the Property era
          reasonably necessary to pmtact and preserve the Property.
    CONSTRUCTION LOAN, If some or eu of the proceeds of the loan creating the Indebtedness are to be used to
    construct or complete construction of any Improvements on the Property, the Improvements shall be completed no later
    than the maturity date of the Note (or such esrlier date as Lender may reasonably establish) and Grantor shah pay in full
    all costs and expenses in connection with the work, Lender will disburse loan proceeds under such terms and
    conditions as Lender may deem reasonably necessary to insure that the interest created by this Mortgage shall have
    priority over all possible Hens, including those of materiel suppliers end workmen. Lender may require, among other
    things, that disbursement requests be supported by receipted blils, expense affidavits, waivers of liens, construction
    progress reports, and such other documentation as Lender may reasonably request.
    DUE ON SALE CONSENT BY LENDER. Lender may, at Lender’s option, declare Immediately due end payable all sums
                   -



    secured by this Mortgage upon the sale or transfer, without Lender’s prior written consent, of all or any pan of the Real
    Property, or any interest in the Real Property. A ‘sale or transfer’ means the oonvayance of Real Property or any right,
    title or interest in the Real Property; whether legal, beneficial or equitable; whether voiuntsry or involuntary; whether by
    outright sale, deed, installment sale contract, land contraot, contract for deed, leasehold interest with a term greater
    than three 13) years, lease-optIon contract, or by saie, assignment, or transfer of any-beneficial interest in or to any land
    trust holding title to the Real Property, or by any other method of convayence of an Interest in the Real Property, If any
    Grantor is a corporation, partnership or limited liability company transfer also includes any change in ownarship ot more
    than twenty-fIve percent (25%) of the voting atock, partnership Interests or limited liability company lntcrcsts, as the
    case may be, of such Grantor, However, this option shall not be exercIsed by Lender if such exercise is prohibited by
    federal law or by Pennsylvania law.
    TAXES AND LIENS. The following provisions relating to the taxes and liens on the Property are part of this Mortgage:
         Payment, Grantor shall pey when due land in all events prior to delinquenoy) eli taxes, payroll taxes, special taxes,
         assessments, water charges and sewer servIce charges levied against or on account of the Property, and shall pay
         when due all claims for work done on or for services renderad or material furnished to the Property. Grantor shall
         maintain the Property free of any liens having priority over or equal to the interest of Lender under this Mortgage,
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                          Desc
                                     Exhibit B Page 20 of 123




                                                       MORTGAGE
                                                       (Continued)                                                    Page 4


       except for those liens specifically agreed to in writing by I.ender, and except for the lien of taxes and assessments
       not due as further specified In the Right to Contest paragraph.
       Right to Contest. Grantor may withhold payment of any tax, assessment, or claim in connection with a good faith
       dispute over the obligation to pay, so long as Lender’s interest in the Property Is not leopardized. If a lien arises or
       is filed as a result of nonpayment, Grantor shall within fifteen (15) days after the lien arises or, if a lien is filed,
       within fifteen (151 days after Grantor has notice of tha filing, secure the discharge of the lien, or If requasted by
       Lender, deposit with Lender cash or a sufficient corporate surety bond or other security satisfactory to Lender In en
       amount sufficient to discharge the lIen plus any casts and reasonable attorneys teas, or eiba, charges that could
       accrue as a result at a foreclosure or sale under the lien. In any contest, Grantor shaft defend itself and Lender and
       shall satisfy any adverse judgment before enforcement against the Property, Grantor shall name Lander as an
       additional obligee under any surely bond furnished in the contest proceedings.
       Euldanes of Payment. Grantor shall upon demand furnish to Lender satisfactory evidence of payment of the taxes
       or assessments and shall authorize the appropriate governmental official to deliver to Lander at any time a written
       statement of the taxes and assessments against the Property.
       Nattee of Construction. Grantor shall notify Lender at least fifteen (15) days before any work Is commenced, any
       services are furnished, or any materials are supplied to the Property, if any mechanic’s lien, materielmen’s Hen, or
       other Lien could be asserted on account of the work eervioes, or materials. Grantor will upon request of Lender
       furnish to Lender advance assurances satisfactory to Lender that Grantor can and will pay the cost of such
       Improvements.
   PROPERTY DAMAGE INSURANCE.             The following provisions relating to Insuring the Properly are a part of this
   Mortgage:
       Maintenance ef Insurance. Grantor shell procure and maintain policies of fire Insurance with standard extended
       coverage endorsements on a replacement basis for the lull Insurable value covering all Improvements on the Real
        Property in an amount suffIcient to avoid application of any coinsurance clause, and with a standard mortgagee
       clause In favor of Lender. Grantor shall also procure and maIntain comprahensive general liabIlity Insurance in such
       coverage amounts as Lender may request with Lender being named as additional lnsureds in such liabIlIty insurance
       poflcies. Additionally, Grantor shall maIntain such other insurance, includIng but not limited to hazard, business
       interruptIon and boiler insurance as Lender may requIre. PolIcies ahaN be written by such insurance companies end
       in such form as may be reasonably acceptable to Lender. Grantor shell deliver to Lender certificates of coverage
       from each insurer contaIning a stipulation that coverage will not be cancelled or diminished without a minimum of
       ten (10) days’ prior written notice to Lender and not containing any disclaimer of the lnsiser’s liability for failure to
       give such notice. Each Insurance policy also shall Include an endorsement providing that coverage in favor of
       Lender will riot be impaired in any way by any act, omlasion or default of Grantor or any ether person. Shou!d the
       Real Property be located In an area designated by the Director of the Federal Emergency Management Agency as a
       special flood hazard area, Grantor agrees to obtain and maintain Federal need Insurance, if avallebla. within 45
       days after notica is given by Lender that the Property Is located In a special flood hs2ard eras, for the full unpaid
       principal balance of the loan and any prior liens on the property securing the loan, up to the maximum policy limIts
       set under the NatIonal Flood Insurance Program, or as otherwise required by Lender. end to maintain such
       Insurance for the term of the loan.
       Application of Proceeds. Grantor shall promptly notify Lander ol any loss or damage to the Property. Lender may
       make proof of loss if Grantor tells to do so within fifteen 15) days of the casualty. Whether or not Lender’s
       security is impaired Lender may, at Lender’s election, receive and retain the proceeds of any insurance and apply
       the proceeds to the reduction of the indebtedness, payment of any lien affecting the Property, or the restoration
       and repair of the Property, If Lender elects to apply the proceeds to restoration and repair, Grantor shall repair or
       replace the damaged or destroyed Improvements in a manner satisfactory to Lender. Lender shall, upon
       satisfactory proof of such expenditure, pay or reimburso Grantor from the proceeds for the reasonable cost of
       repair or restoration if Grantor is not In default undar this Mortgage. Any proceeds which have not been disbursed
       within 180 days after their receipt and which Lender has not committed to the repair or restoration of the Property
       shall be used first to pay eny amount owing to Lender under this Mortgage, then to pay accrued interest, and the
       remainder, If any, shall be applied to the principal balance of the Indebtedness, Ii Lender holds any proceeds after
       payment In cull of the Indebtedness, such proceeds ehaif be paid to Grantor as Grantor’s Interests may appear,
        Grantor’s Report on Insurance, Upon request of Lender, however not more than once a year, Grantor shall furnish
        to Lender a report on each existing policy of Insurance showing: (I) the name of the inswer (21 the risks
        Insured; 13) tho amount of the polIcy; (4) the property insured, the then current replacement value of such
        property, and the manner of determining that value: and (SI the expIration date of the policy. Grantor shall, upon
        request of Lender, have an independent appraiser satlsfactcry to Lender determina the cash value replacement cost
        of the Property.
   LENDER’S EXPENDITURES. If eny action or proceeding Is commenced that would materially affect Lender’s Interest In
   the Property or if Grantor fails to comply with any provision of this Mortgage or any Related Documents, including but
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                         Desc
                                     Exhibit B Page 21 of 123




                                                        MORTGAGE
                                                        (Continued)                                                   Page 6

    not flmiled to Grantor’s failure to discharge or pay when due any amounts Grantor is required to discharge or pay under
    this Mortgage or any Related Documents, Lender an Grantor’s behalf may (but shall not be obligated to) take any action
    that tender deems appropriate, including but not limited to discharging or paying all taxes, Hens, security interests,
    encumbrances and other claims, at any time levied or placed an the Property and paying all costs for insuring,
    maintaining and preserving the Property. All such expenditures incurred or paid by Lender for such purposes will then
    beer interest at the rate charged under the Note from the date incurred or paid by Lender to the date of repayment by
    Grantor. All such expanses will become a part of the Indebtedness and, at Lender’s option, will (A) be payable on
    demand; (B) be added to the balance of the Note end be apportioned among and be payable with any installment
    payments to become due during either Ii) the term of any applicable insurance policy; or (2) the remaining term of
    the Note; or (Ci be trasted as a balloon payment which will be due and payabfe at the Note’s maturity, The Mortgage
    Olga will secure payment of these amounts. Such right shall be in addition to all other rights and remedies to which
    Lender may be entitled upon Default. Grantor’s obligation to tender for eli such expenses shall survive the entry of any
    mortgage foreclosure judgment.
    WARRANTYJ DEFENSE OF TITLE, The following provisions relating to ownership of the Property are a pen of this
    Mortgage:
         TWa. Grantor warrants that: Eel Grantor holds good and marketable tide of record to thu Property in fee simple.
         free and clear of all liens and encumbrances other than those set forth in the Real Property description or in any
         title insurance policy, title report, or final title opinion issued in favor of, and accepted by, Lender in connection
         wIth this Mortgage, end fbi Grantor hea the full right, power, and authority to execute and deliver this Mortgage to
         Lender.
         Defense of Tide. Subject to the exception in the paragraph above, Grantor warrants and will forever defend the
         title to the Property against the lawful claims of all persona. In the event any action or proceeding Is commenced
         that qusstions Grantor’s title or the interest of Lender under this Mortgage, Grantor shell defend the action at
         Grantor’s expanse. Grantor may be thu nominal party in such proceeding, but Lender shall be entitled to
         participate in the proceeding and to be represented in the proceeding by counsel of Lender’s own choice, and
         Grantor will dehvor, or cause to be delivered, to Lendor such instruments as Lender may request from time to time
         to permit such participation.
         Compilance Whit tswa. Grantor warrants that the Property end Grantor’s use of the Property complies with ali
         existing applicable laws, ordinances, and regulations of governmental authorities.
         Survival of Representations and Warranties. All representations, warranttes, and agreements made by Grantor in
         this Mortgage shall survive the execution and delivery of this Mortgage, shall be continuing in nature, and shall
         remein in full force end effect until such time as Borrower’s Indebtedness shall be paid In full.
    CONDEMNATION. The following provisions relating to condemnation proceedings are a part of this Mortgage:
         Proceedings. If any proceeding in condemnation is filed, Grantor shall promptly notify tender in writing, and
         Grantor shalt promptly take such steps as may be necessary to defend the action and obtain the award. Grantor
         may be the nominal party in such proceeding, but Lender shall be entitled to participate In the proceeding and to be
         represented in the proceeding by counsel of its ewn choice, end Grantor will deliver or cause to be delivered to
         Lender such instruments and documentation as may be requested by Lender from time to time to permit such
         participation.
         Application of Nat Proceeds. Ii all or any pert of the Property is condemned by eminent domain proceedings or by
         any proceeding or purchase in lieu of condemnation, Lender may at its election require that all or any portion of the
         net proceeds of the award be applied to the Indebtedness or the repaIr or restoration of the Property. The net
         proceeds of the award shall mean the award after payment of all actual costs, expenses, end attorneys’ fees
         incurred by Lender in connection with the condemnation.
    IMPOSITION OF TAXES. FEES AND CHARGES BY GOVERNMENTAL AUTHORItIES. The following provisions relating
    to governmental taxes, fees and charges are a pert of this Mortgage:
         Current Taxes. Fees end Charges. Upon request by tender. Grantor shell execute such documents in addition to
         this Mortgage and take whatever other action is requested by Lender to perfect and continue Lander’s lien on the
         Real Property. Grantor shall reimburse Lender for all taxes, as described below, together with oH expenses
         Incurred in recording, perfecting or continuing this Mortgage, including without limitation all taxes, fees,
         documentary stamps, end other charges for recording or registering this Mortgage.
         Taxes. The following shell constitute taxes to which this section applIes: (I) a specific tax upon this type of
         Mortgage or upon au or any part of the Indebtedness secured by this Mortgage; (21 a specific tax on Borrower
         which Borrower is authorized or required to deduct from payments on the Indebtedness secured by this type of
         Mortgage: (3) a tax on this type of Mortgage chargeable against the Lender or the holder of the Note; end (41 a
         specific tax on oil or any portion of the Indebtedness or on payments ci principal and interest made by Borrower.
         Subsequent Taxes, if any tax to which this section applies is enacted subsequent to the date of this Mortgage,
Case 20-02165-CMB                Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                           Desc
                                      Exhibit B Page 22 of 123




                                                        MORTGAGE
                                                        (Contfnuedj                                                    Page 6


         this event shall have the same affect as en Event of Default, end Lender may exercise any or all of its available
         remedies for an Event of Default as provided below unless Grantor either (1) pays the tax before it becomes
         delinquent, or (2) contests the tax as provided above in the Taxes and Liens section and deposits with Londer
         cash or e sufficient corporate surety bond or other security setisfoctory to Lender.
   SECURITY AGREEMENT; FINANCING STATEMENTS. The following provisions relating to this Mortgage as a security
   agreement era a part of this Mortgage:
         Security Agreement. This Instrument shall constitute a Security Agreement to the extent any of the Property
         constitutes fixtures, end Lender shall have eQ of the rights of a secured party under the Uniform Commercial Code
         es amended (rem time to time.
         Security Interest. Upon request by Lender, Grantor shell take whatever action is requested by Lander to perfect
         and continue Lender’s security interest in the Rents and Personal Property. in addition to recording this Mortgage
         in the real property records, Lender may, at any time and without further authorization from Grantor, file executed
         counterparts, copies or reproductions of this Mortgage as a financing statement. Grantor shall reimburse Lender
         for eli expenses Inourred in perfecting or continuing this security Interest. Upon default, Grantor shall not remove.
         sever or detach the Personal Property from the Property. Upon default, Grantor shell assemble any Personal
         Property not affixed to the Property In a manner and at a place reasonably convenient to Grantor and tender and
          make it available to Lender within three (31 days after receipt of written demand from Lender to the extent
         permitted by applicable law.
         Addresses, The mailing addresses of Grantor (debtor) and Lender (secured partyl from which information
          concerning the security interest granted by (his Mortgage may be obtained (each as required by the Uniform
          Commercial Code are as stated on the first page at this Mortgage.
   FURTHEN ASSURANCES; ADDITIONAL AUTHORIZATIONS. The following provisions relating to further assurances and
   additional authorizations era a pert of this Mortgage:
          Further Assurances, At any time, and from time to time, upon request of Lender, Grantor will make, execute and
          deliver, or will cause to be made, executed or delIvered, to Lender or to Lander’s designee, and when requesfed by
          Lender, cause to be filed, recorded, refiled, or rerecorded, as the case may be, at such times and in such offices
                                                                                                                        security
          and places as Lander may deem appropriate, any and all such mortgages, deeds of trust, security deeds,
          agreements, financing statements, continuation statements, instruments of further assuranoe, certificates, and
          other documents as may, In the sole opinion of Lender, be necessary or desirable in order to atfectuate, complete.
                                                                                                                        and the
          perfect, continue, or preserve (1) Borrowers end Grantor’s ebligetions under the Note, this Mortgage,
          Related Documents, and (2) the liens end security intcresls created by this Mortgage as first and prior liens on
                                                                                                               Lander agrees to
          the Property, whether now owned or hereafter acquired by Grantor, Unless prohibIted by law or
          the contrary   In writing, Grantor shall reimburse Lender for all costs and expenses  incurred in connection  with the
          matters referred to in this paragraph.
                                                                                                                         Lender
          Additional Authorizations. If Grantor falls to do any of the things referred to In the preceding paragraph.
                                                                                                                Grantor hereby
          may do so for end In the name of Granter and at Grantor’s expense. For auth purposes,
          Irrevocably authorizes Lender to make, execute, deliver, file, record and do all other things as may be necessary or
          desirable, In Lender’s sole opinion, to accomplish the matters referred to in the preceding paragraph, It is
          understeod that nothing set forth herein shall require Lender to take any such actions.
                                                                                                                              all
    FULL PERFORMANCE. Ii Borrower and Grantor pay all the Indebtedness when due, and Grantor otherwise performs
                       imposed    upon Grantor  under  this Mortgage,  Lender  shall execute and  delver  to Grantor  a suitable
    the obligations
                                                                                                                     evidoncing
    satisfaction of this Mortgage and suit!ble statements of termination of any financIng statement on tile
    Lender’s security interest in the Rents and the Personal Property, Grantor will pay, if permitted by applicable law, any
    reasonable termination fee as determIned by Lender from time to time,
                                                                                                                     under this
    EVENTS OF DEFAULT. Each of the following, at Lender’s option, shall constitute an Event of Default
    Mortgage:
          Payment Default. Borrower falls to make any payment when due under the Indebtedness.
                                                                                                                    for
        Default en Other Payments. Failure of Grantor within the time required by this Mortgage to make any payment
        taxes or insurance, or any other payment nocessary to prevent filing of or to effect discharge of any lien.
        Other Defaults. Borrower or Grantor fails to comply with or to perform any other term, obligation, covenant or
        conditIon contained in this Mortgage or in any of the Related Documents or to comply with or to perform any term,
        oblIgation, covenant or condition contained in any other agreement between Lender and Borrower or Grantor.
                                                                                                                   of credit,
        Default in Fever of Third Parties. Should Borrower or any Grantor default under any loan, extensIon
                             purchase  or sales agreement,  or any other agreement, In favor of any other creditor or person
        security agreement,
                                                                                                               to repay the
        that may materially affect any of Borrower’s or any Grantor’s property or Borrower’s ability
                                                                                                                      or any
        Indebtedness or Borrower’s or Grantor’s ability to perform their respective obligations under this Mortgage
Case 20-02165-CMB                Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                         Desc
                                      Exhibit B Page 23 of 123




                                                        MORTGAGE
                                                         (Continued)                                                   Page 7


        of the Painted Documents.
         False Statements. Any warranty, representation or statement made or furnished to Lender by Borrower or Grantor
        or on Borrowers or Grantor’s behalf under this Mortgage or the Related Documents is false or misleading in any
         malarial respect, either now or at the time made or furnished or becomes false or misleading at any time
        thereafter.
        Defective Coliateralization. This Mortgage or any of the Related Documents oeases to be in full force and effect
         (including failure of any collateral document to create a valid and perfected aecurity interest or lieni at any time and
         for any reason.
         Death or Insolvency. The dissolution of Grantor’s regardless of whether election to continue is madel, any
         member withdraws from the limited liability company, or any other termination of Borrower’s or Grantor’s
         existence as a going business or the death of any member, the insolvency of Borrower or Grantor, the appointment
        of a receiver for any part of Borrower’s or Grantor’s property, any assignment (or the benefit of creditors, any type
        of creditor workout, or the commencement of any proceeding under any bankruptcy or Insolvency laws by or
         against Borrower or Grantor,
        Creditor or Forfeiture Proceedings, Commencement of foreclosure or forfeiture proceedings, whether by judicial
         proceeding, sell-help, repossession or any other method, by any creditor at Borrower or Grantor or by any
        governmental agency against any property securing the indebtedness. This includes a garnishment of any of
         Borrower’s or Grantor’s accounts, Including deposit accounts, with Lender. However, this Event of Default shah
         not apply II there is a good faith dispute by Borrower or Grantor as to the validity or reasonableness of the claim
         which is the basis of thu creditor or forfeiture proceeding end if Borrower or Grantor gives Lender written notice of
         the creditor or forfeiture proceeding and deposits with Lender monies or a surety bond for the creditor or forfeiture
         proceeding, in an amount determinad by Lender, in its sole discrotlon, as baing an adequate reserve or bond for the
         dispute.
         Breach of Other Agreement. Any breech by Borrower or Grantor under the terms of any other agreement between
         Borrower or Grantor and Lender that is not remedied within any grace period provided therein, including without
         limitation any agreement concerning any indebtedness or other obligation of Borrower or Grantor to Lender,
         whether existing new or later.
         Events Affecting Guarantor. Any of the preceding events occurs with respect to any guarantor, endorser, surety,
         er accommodation party of any of the indebtedness or any guarantor, endorser, surety, or accommodation party
         dies or becomes incompetent, or revokes or disputes the validity of, or liability under, any Guaranty of the
         Indebtedness.
         Adverse Change. A material adverse change occurs in Grantor’s financial condition, or Lender believes the
         prospect of payment or performance of the indebtedness is impaired.
         Insecurity. Lander in good faith bailaves itself insecure.
         Right to Cure, If any default, other than a default in payment (a curable and if Grantor has not been given a notice
         of a breach of the same provision of this Mortgage within the preceding twelve (121 months, It may be cured if
         Grantor, after Lender sends written notice to Borrower demanding cure of such defauit: (1) cures the default
         within fifteen (15) days; or (21 if the cure requires more than fifteen (15) days, immediately initiates steps which
         Lender deems in Lenders sole discretion to be sufficient to cure the default and thereafter continues and
         completes all reasonable and necessary steps sufficient to produce compliance as soon as reasonably practical.
    RIGHTS AND REMEDIES ON DEFAULT, Upon the occurrence ef en Event of Default and at any time thereafter, Lender,
    at Lender’s option. may exercise any one or mare of the following rights and remedies, in addition to any other rights or
    remedies provided by law:
         Accelerate indebtedness. Lender shall have the right at its option, after giving such notices as required by
         applicable law, to declare the entire indebtedness immediately due end payable.
         UCC Remedies. With respect to all or any pert of the Personal Property, Lender shell have eli the rights and
         remedies of a secured party under the Uniform Commerciel Code.
         Collect Rents, Lender shall have the right, without notice to Borrower or Grantor, to take possession of the
         Property and, with or without teking possession of the Property, to collect the Rants. Including amounts past due
         and unpaid, and apply the net proceeds, over and above Lender’s costs, against the indebtedness. In furtherance
         of this right, Lender may require any tenant or other user of the Properly to make payments of rent or use fees
         threctiy to Lender. if the Sents ace collected by Lander, then Grantor Irrevocably authorizes Lender to endorse
         instruments received in payment thereof in the name of Grantor and to negotiate the same and collect the
         proceeds. Payments by tenants or other users to Lender in response to Lender’s demand shall satisfy the
         obligations for which the payments are made, whether or not any proper grounds for the demand existed. Lender
         may exaroise its rights under this subparagraph either in parson, by agent, or through a receiver.
Case 20-02165-CMB             Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                         Desc
                                   Exhibit B Page 24 of 123




                                                     MORTGAGE
                                                     CContinued)                                                  Page 8


      Appoint Receiver. Lender shall have the right to have a receiver appointed to take possession of all or 8ny part of
      the Property, with the power to protect and preserve the Property, to operate the Property preceding foreclosure or
      sale, end to collect the earnings, revenues, Rents, issues, profits and income from the Property and apply the
      proceeds, over and above the cost of the receivership, against the Indebtedness as a strict right. This right shall
      be without regard to, and without the necessity of proving ti) the inedoquacy of the security for the repayment of
      the Grantor’s Indebtedness; IIfl the insolvency of Grantor or any other person or entity who may be legally or
      equitably liable to pay money secured hereby end Grantor and each such person or entity shell be deemed to have
      waived such proof and to hove consented to the appointment at a receiver; or (in) the filing of a notice of delault;
      and tha Grantor consents to such appointment. The receiver may serve without bond If permitted by law.
      Lander’s right to tho appointment of a receiver shati exist whether or not the apparent velue of the Property
      exceeds the Indebtedness by a substantial amount. Employment by the Lender shell not disqueffy a parson from
      serving as receiver.
      Judicial Foreclosure. Lender may obtain a judIcial decree foreclosing Grantor’s Interest in all or any part of the
      Property,
      PossessIon of the Proporty. For the purpose of procuring possession of the Property, Grantor hereby authorizes
      and empowers any attorney of any court of record in the Commonwealth of Pennsylvania or elsewhere, as attorney
      for Lender and all persons claiming under or through Lender, to sign an agreement for entering In any competent
      court an amicable action in ejectment for possession of the Property and to oppear for and confess judgment
      against Grantor, end against all persons claiming under or through Grantor, for the recovery by Lender of
      possession of the Property, without any stay of execution, for which this Mortgage, or a copy of this Mortgage
      verified by affidavit, shall be a sufficient warrant; and thereupon a writ of possession may be issued forthwith,
       without any prior writ or proceeding whatsoever,
      Nonjudicial Sale, If permitted by applicable law, Lender may foreclose Grantor’s interest In eli or in any part of the
      Personal Property or the Real Property by non-judicial sale,
      Dofkiency Judgment. Lender may obtain a judgment for any deficiency remaining In the indebtedness due to
      Lender after applicatIon of all emounts received from the exercise of the rIghts provided in this suction.
      Tenancy at Sufferance. If Grantor remains in possession of the Property after the Property Is sold as provided
      above or Lender otherwise becomes entitled to possession of the Property upon default of Borrower or Grantor,
      Grantor shall become a tenant at sufferance of Lender or the purchaser of the Property end shall, at Lender’s
      option, either II) pay a reasonable rental for the use of the Property, or (2) vacate the Property immediately
      upon the demand of Lender.
      Other Remedial. Lender shall hove all other rights end remedies provided in this Mortgage or the Note or available
      at law or in equity.
      Sale of the Property. To the extent permitted by applIcable law, Borrower and Grantor hereby waive any and all
      right to have the Property marshalled. In exercising its rights and remedies, Lender shall be free to cell oil or any
      part of the Property together or separately, in one sale or by separate sales, Lender shah be entitled to bid at any
      public sale on all or any portIon of the Property.
      Notice of Sale. Lender shell give Grantor reasonable notice of the time and place of any public sale of the Personal
      Property or of the time after which any private sale or other Intended disposition of the Paraonal Property Is to be
      made. Unless otherwise required by applicable law, reasonable notice shall mean notice given at least ten (10)
      days before the time of the sale or disposition. Any sale of the Personal Property may be made in conjunction with
      any sale of the Real Property.
      Election of Remedies, Election by Lender to pursue any remedy shall not exclude pursuit of any other remedy, and
      en electIon to make expenditures or to take action to perform an obligation of Grantor under this Mcrtgago, after
      Grantor’s failure to perform, shall not effect Lender’s right to declare e default end exercise Its remedies. Nothing
      under this Mortgage Dr otherwise shall be construed so as to limit or restrict the rights end remedies available to
      Lender following en Event of Default, or In any way to limit or restrict the rights and ability of Lender to proceed
      directly against Grantor and/or eorrower end/or against any other co.maker, guarantor, surety or endorser and/or to
      proceed against any other collateral directly or )ndlreclly securing tha indebtednsse.
      Attorneys’ Fees; Expenses, it Lender Institutes any suit or action to enforce any of the torms of this Mortgage,
      Lender shall be entitled to recove, such sum as the court may edjudge reasonable as attorneys’ fees at trial and
      upon any appeel. Whether or not any court action Is involved, and to the extant net prohibited by law, all
      reasonable expense, Lender Incurs that In Lenders opinIon are necossary at any time for the protection of its
      Interest pr the enforcement of its rights shall become a part of the Indebtedness payable on demand and ehali bear
      interest at the Note rate from the date of the expenditure until repaid. Expenses covered by this paregraphi include,
      without limitation, however subject to any limits undcr applicabia law, Lender’s reasonable attorneys’ fees and
      Lender’s legal expenses, whether or not there is a lawsuit, ineiuding reasonable attorneye’ fees and expenses for
      bankruptcy proceedlngs (including efforts to modify or vacate any automatic stay or injunction), appeals, end any
Case 20-02165-CMB                   Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                                  Desc
                                         Exhibit B Page 25 of 123




                                                              MORTGAGE
                                                              (Continued)                                                          Page 9


          anticipated post-judgment collection services, the cost of searching records, obtaining title reports linciuding
          foreclosure reportsj, surveyors’ reports, and appraisal fees and title insurance, to the extent permitted by
          applicable law. Grantor also will pay any court costs. in addition to all other sums provided by law.
    NOTICES. Unless otherwise provided by applicable iaw, any notice required to be given under this Mortgage shell be
    given in writing, and shall be effectIve when actually d&ivered, when actually received by selafacsimiie (unless
                                                                                                                               deposited
    otherwise required by iaw), when deposited with a nationally recognized overnight courier, or, if malied, when
    In the United States    mail,  as first ciess, certified or  registered mail postage  prepaid,  directed  to the  addresses   shown
    near the beginning of this Mortgage. Alt copies of notices of foreclosure from the holder of any lien which has priority
    over this Mortgage and notices pursuant to 42 Pa. C,S.A. Section 8143, Ct. seq., shall be sent to Lender’s address, as
    shown near the begnn1ng of this Mortgage. Any party may change its address far notices under this Mortgage by
    giving formai written notice to the other parties, specifying that the purpose of the notice is to change the party’s
     address. For notice purposes, Grantor agrees to keep Lender informed at all times of Grantor’s current address. Unless
                                                                                                                                          is
    otherwise provided by applicebie law, If there is more than one Grantor, any notice given by Lender to any Grantor
    deemed to be notice given to all Grantors.
     ADVANCE MONEY MORTGAGE. (Al This Mortgage secures future advances made pursuant to the Note or Retated
                                                                                                                              any kind or
     Documents. Without limiting the foregoing, this Mortgege secures all advances made by Lender or Banks of
                                                                                                                                        the
     nature described in 42 Pa. C.S,A. 5144. (8) II Grantor sands e written notice to Lender which purports to limit
                                                                                                                         advances to or
    Indebtedness secured by this Mortgage and to release the obligation of Lender to make any additional
                                                                                                                  to enable completion
     For the benefit of Grantor, such a notice shall be ineffective as to any future advances mede: (1)
                                                                                                                           to pay taxes,
     of the improvements on the Real Property for which the ioan secured hereby was orIgInally made; (2) the Property or
                                                                                                                      of
     assessments, maintenance charges and insurance premiums; (3) for costs lnomred for the protection
                                                                                                                   Borrower or Grantor
     the lien of this Mortgage; (4) on account of expenses Incurred by Lender by reason of a default of
                                Related Documents    or  under  tha Note;  end (5) on  eccount of  any  other casts  Incurred by Lender
     hereunder or under tha
                                                                                                      the parties hereto that any such
     to protect and preserve the Property or the lien of this Mortgage. It Is the Intention of
                                                                                                                        on the Property.
     advance made by Lender after any such notice by Grantor shell be secured by the lien of this Mortgage
     MISCELLANEOUS PROVISIONS. The foilowing miscellaneou provisions     s            are a pan of  this Mortgage:
                                                                                                                     understanding end
           Amendments. This Mortgage, together with any Related Documents, constitutes the entire
                                                                                                                    amendment to ths
           agreement of the parties as to the matters set forth in this Mortgage. No alteration of or
                                                                                                                       to be charged or
           Mortgage shall be etioctive unless given in writing and signed by the party or parties sought
           bound by the alteration or amendment.
                                                                                                                         shall furnish to
           Annual Reports. If the Property is used for purposes other than Grantor’s residence, Grantor
                                                                                                                        during Grantor’s
           Lander, upon request, a certified statement of net operating income received from the Property
                                                                                                                                  all cash
           previous fIscal year in such form and detail as Lender shall require. Net operating income’ shall mean
           receipts from the Property less eli cash expenditures made in connection with the operational the Property.
                                                                                                                                  used to
           Caption Headings. Caption headings In this Mortgage are for convenience purposes only and are not to be
           interpret or define the provisions of this Mortgage.
                                                                                                                                        not
           Governing Law. ThIs Mortgage will be governed by federal law applicable to Lender and, to the extent
                                                                                                                                        law
           preempted ty federal law, the laws of the Commonwealth of Pennsylvania without regard to Its conflicts of
           revIstons. This Mortgage has been accepted by Lender In the Commonwealth of Pennsylvania.
                                                                                                                                     of the
           Choice of Venue. If there is a lewsuit, Grantor agrees upon Lender’s request to submit to the jurisdiction
           courts of Beaver County, Commonwealth of Pennsylvania.
                                                                                                                       joint and several,
           Joint and Several Liability. All obligations of Borrower and Grantor under this Mortgage shall be
                                                                                                                                      each
           and all references to Grantor shall meen eoch and every Grantor, and all references to Borrower shall mean
           end every Borrower. This means that each Grantor signing below is responsible for all obligetions in this Mortgage.
                                                                                                                                           Is
           Where any one or mare of the parties Is a corporation, partnership, limited liability company or similar entity, it
                                                                                                                                      other
           not necessary for Lender to Inquire into the powers of any of the officers, directors, partners, members, or
                                                                                                                                         the
            agents acting or purporting to act on the entity’s behalf, and any obligations made or created in reliance upon
           professed exercise of such powers shell be guaranteed under this Mortgage.
            No Waiver by Lender. Lender shell not be deemed to have waived any rights under this Mortgage unless such
            walvar is given In writing and signed by Lender. No delay or omission on the part of Lender in exercising any right
                                                                                                                                       shall
            shell operate as a waiver of such right or any other right. A waiver by Lander of a provision of this Mortgage
                                                                                                                                           or
            not prejudice or constitute a waiver of Lender’s right otherwise 10 demand strict compliance with that provision
                                                                                                                                         and
           any other provision of this Mortgage. No prior waiver by Lender, nor any course of dealing between Lender
                                                                                                                                     future
            Grantor, shalt constitute a waiver at any of Lender’a rights at of any of Grantor’s obligations as to eny
                                                                                                                                          by
            transactions. Whenever the consent of Lender Is required under this Mortgage, the granting of such consent
                                                                                                                                            is
            Lender in any instance shell not constitute continuing consent to subsequent instances where such consent
            required and in all eases such consent may be granted or withheld in the sole discretion of Lender.
Case 20-02165-CMB                  Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                                   Desc
                                        Exhibit B Page 26 of 123




                                                            MORTGAGE
                                                            (Continued)                                                         Page 10


        Severability. It a court of competent lurisdiction finds any provision of this Mortgage to be illegal, invalid, or
        unenforceable as to any circumstance, that finding Shall not make the offending provision illegal, Invalid, or
        unenforceable as to any ether circumstance. If feasible, the offending provision shall be considered modified so
        that It becomes legal, valid and enforceable. If the offending provision cannot be so modified, It shall be
        considered deleted from this Mortgage,          Unless otherwise required by law, tha illegality, invalidity, or
        unenforceabirity of any provision of this Mortgage shall not affect the legalIty, validity or enforceability of any other
        provision of this Mortgage.
        Merger. There shall ba no merger of the Interest or estate created by this Mortgage wllh any other Interest or
        estate In the Property at any time held by or for the benefit of Lender In any capacity, without the written consent
        of Lender.
        Successor Interests. The terms of this Mortgage shall be binding upon Grantor, and upon Grantor’s heirs, personal
        representatIves. successors, and assigns, and shall be enforceable by Lender and Its successors and assigns.
        Time Is of the Essence. Time is of the essence in the performance of this Mortgage.
        WaIve Jury. All partIes to this Mortgage hereby waIve the right to any jury trial In any action, proceeding, or
        counterclaim brought by any party against any other party.
   DEFINITIONS. The following capitalized words and terms shall have the toliowlng meanings when used In this
   Mortgage. Unless specifically stated to the contrary, alt references to doter amounts shall mean amounts in lawful
                                                                                                                             plural
   money of the United States of America. Words and terms used In the singular shall Include the plural, end the
   shall Include the singular, os the context may require, Words and terms not otherwise defIned in this Mortgage shell
   have the meanings attrIbuted to such terms in the UnIform Commercial Code:
                                                                                                                        Jeffrey S.
         Borrower, The word ‘Borrower’ meens The lngros Family LLC; The Fort McIntosh Group, LLC; and
         lngms and includes all co-signers end co-makers signing the Note and all their successors and assigns,
        Default, The word ‘Default’ means the Default set forth in this Mortgage in the section tItled ‘Default’.
                                                                                                                                    statutes,
        EnvIronmental Laws, The words ‘EnvIronmental Laws’ mean any and all stete, federal end local
                                                                                                                                     without
        regulations and ordinances relating to the protection of human health or the environment, Including
                                                                                                                              amended, 42
        limitation the Comprehensive Environmental Response Compensation, and Liability Act of 1980, es
                                                                                                                             1926, Pub. L,
        U.S.C. Section 9601, at seq. f’CERCLA’), the Superfund Amendments and Reauthorization Act of
        No.   99’499   (‘SARA’),   the  Hazardous   Materials  TransportatIo  n  Act, 49  U.S.C. Section    1801,  at  seq.,  the Resource
                                                                                                                      federal laws, rules,
        Conservation and Recovery Act, 42 U.S.C. Section 8901, et seq., or other applicable state or
        or regulatIons adopted pursuant thereto,
                                                                                                                          Mortgage In the
        Event of Default. The words “Event of Delsalt’ moan any of the events of default set forth in this
        events of default section of this Mortgage.
        Grantor. The word ‘Grantor’ meens The Ingros Family LLC.
                                                                                                                                Ion party to
        Guaranty. The word ‘Guaranty’ means the guaranty from guarantor, endorser, surety, or accommodat
        Lender, including wIthout limitation a guaranty of elf or pan of the Note.
                                                                                                                        of their quantity.
        Hazardous Substances, The words ‘Hazardous Substances’ mean materials that, because
                             physical,  chemical  or infectious   characteristic s, may  cause  or  pose  a  present   or potential hazard
        concentration or
                                                                                                               generated, manufactured,
        to human health or the environment when Improperly used, treated, stored, disposed of,
                                                                                                                                   sense end
        transported or otherwise handled. The words “Hazardous Substances’ are used In their very broadest
                                                                                                                 as defined by or listed
         include without limitatIon any and all hazardous or toxic substances, materials or weste
                                                                                                                             petroleum and
         under the Environmental Laws. The term ‘Hazardous Substances’ also Includes, without limitation,
         petroleum by-products or any fraction thereof and asbostos,
                                                                                                                                  structures,
         Improvements. The word ‘Improvements’ means all existing and future improvements, buildings,
                          affixed  on  the Heal  Property,  facilities, additions,  replacements   and  other   constructIon     on the Real
         mobile homes
         Property.
                                                                                                                        obligatIons, debts,
         Indebtedness. The word ‘Indebtedness’ means and Includes any and alL of Grantor’s liabilities,
                                                                                                                      lImitation, all loans,
         end indebtedness to Lender, now existing or hereinafter incurred or created, lncfuding, without                              , lease
         advances, future advances, Interest, costs, debts, overdraft indebtedness, credit card Indebtedness
                                                                                                                         future Judgments
         cbIlgafiens, other obligations, and lIabIlities of Grantor, or any of them, and any present or
                                                                                                                          Incurred, due or
         against Grantor, or any of them; end whether any such Indebtedness Is voluntarily or involuntarily
                                  contingent, liquidated   or unilquidated ,  determined   or undetermined    ; whether    Grantor may be
          not due, absolute or
                                                                                                                                 recovery on
         fiab!e individually or jointly with others, or primerily or secondarily, or as guarantor or surety; whether
                                                                                                                          whatsoever; and
         the Indebtedness may be or may become barred or unenforceable against Grantor for any reason
                                                                                                                              InsanIty, ultra
         whether the indebtedness arIses from transactIons which may be voidable on account of Infancy,
          vlres or otherwise.,
Case 20-02165-CMB                Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                             Desc
                                      Exhibit B Page 27 of 123




                                                       MORTGAGE
                                                       IContinuad)                                                       Page 11



          Lender. The word “Lender’ means First National Bank of Pennsylvania, Its successors and assigns,
          Mortgage, The word ‘Mortgage’ moans this Mortgage between Grantor and Lander.
          Nate. The word ‘Note’ means the promissory note dated October 27, 2014, in the original principal
          amount of S268O,OO0,O0 from Borrower to Lender, together with all renewals of, extensions of.
          modifications of, refinancings of, consolidations of, and substitutions for the promissory note or agreement.
          NOTICE TO GRANTOR: THE NOTE CONTAINS A VARIABLE INTEREST RATE,
          Personal Property. The words ‘Personal Property’ mean all equIpment, lixtures, and other articles of personal
          property now or hereafter owned by Grantor, and now or hereafter attached or affixed to the Real Property;
          together with all accession,, parts, and additions to, all replacements of, and all substitutions for, any of such
          property; and together wIth all proceeds (IncludIng without limitation all Insurance proceeds and refunds of
          premiums) from any sale or other disposition of the Property,
          Property. The word ‘Property’ means collectively the Real Property and the Personal Property.
          Real Property. The words ‘Real Property’ mean the real property, interests and rights, as further described In this
          Mortgage,
          Related Documents, The words ‘Related Documents’ mean all promissory notes. credit agreements, loan
          agreements, environmental agreements, guaranties, security agreements, morlgages, deeds of trust, security
          deeds, collateral mortgeges, and all other instruments, agreements and documents, whether now or hereafter
          existing, executed In connection with the Indebtedness,
          Rents. The word ‘Barns” means all present and future rents, revenues, Income, Issues, royalties, profits, and
          other benefits derived from the Property.

                                                                                            AGREES
    GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS MORTGAGE. AND GRANTOR
    TO ITS TERMS,
                                                                                                   E
    THIS MORTGAGE IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS MORTGAGE IS AND SHALL CONSTITUT
    AND HAVE THE EFFECT OF A SEALED INSTRUME NT ACCORDIN G TO LAW.

    GRANTOR:

    THE INGROS FAMILY LLC
        .z’Thvc fl                 ii
                                    13thZ                       (Seal)
        Jc1tfy’’lniroa.”Man,ber of The lngros Family LLC
    Signed, acknowladg&d and4elivared in the presonoa of:

    x
        Witness




                                            CERTIFICATE OF RESIDENCE
                                                                                1
                                                                            /     I
    I hereby certify, thet the precIse address of the mortgagee. First National       nIt of   nesylvanla, herein Is as follows:
    BRU PIttsburgh. ONE ENS BLVD. KERMITAGE, PA 16168

                                                                            I,    /            or Agent for Mortgagee
     __

Case 20-02165-CMB                Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                           Desc
                                      Exhibit B Page 28 of 123




                                                          MORTGAGE
                                                          (Continued)                                               Page 12



                         LIMITED LIABILITY COMPANY ACKNOWLEDGMENT

   COMMONWEALTH OF PENNSYLVANIA


   COUNTYOF RPE$aAd—


          On this, the                              day   0tttoI—_.                         ,   20          before me
                                            the undersigned Notary Public, personally appeared affray S. lngros. Member
   of The lngros Family [IC, who acknowledged himself or herself to be the member or desIgnated agent of The Ingras
   Family LLC, a Limbed Liability Company, and that he or she as such a member or desIgnated agent, being authorized to
   do so, executed the loregolny Instrument for the purposes thereIn contained by sIgning the name of the Limited Liability
   Company by hImself or herself as a member or designated agent.
        In witness whereof. I hereunto set my hand and official seal.
                                                                      //             63
          CCMM0NWEALJThILPENNSYLVANffi                      Notary/ubllc in a14)Whe State of           Pb..,
                                                I
               John ft. FenclI, NoWry PublIc                       /          /
                 Leaver ForD, Beaver County
           My Comlflis3lofl ExpIres Martt 23, 201L3
       e’es,tat pC4% w           SGWUOIJ OF NOTAIUES
    LASER PRO Lending,       Var.   14.1.0.009 Copr. Harland FinancIal SolutIons, Inc. 1997. 2014.   All Rights Reserved.   -   PA
                                       L:\CFI\WINL5\CFRLPL\003.FC TR-6671 727 PR-STRDPRTI
Case 20-02165-CMB        Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                      Desc
                              Exhibit B Page 29 of 123




                                          Exhibit A

     ALL that certain lot or piece of land situate in the First Ward of the Borough of Beaver,
     County of Beaver and Commonwealth of Pennsylvania, being known as Lot No. C-I,
     Consolidated Lot No. I in The Ingros Family, LLC Lot Consolidation Plan No. I as set
     forth in Plan Book Volume 37, Page 70. And also being set forth in the Site Development
     Plan on land owned by The Ingros Family, TIC as set forth in Plan Book Volume 37,
     Page 99.

     BEING designated as Parcel No. 14-001-0216.000, 14-001-0217.000, 14-001-0220.000,
     14-001-0218.000 and 14-001-0219.000

     BEING the same premises conveyed to The Ingros Family LLC by deed of George 1.
     Campbell and Sheila C. Campbell, his wife dated January 22, 2014 and recorded in the
     Recorder’s Office of Beaver County, Pennsylvania, on February 3, 2014, as Instrument
     No. 3465071.




                                                                         I hereby CERTIFY that this
                                                                         document is recorded in
                                                                         the Recorder’s Office of
                                                                         Beaver County, Pennsylvania




                                                 Ths Document Recorded                 nstr#: 3491334
                                                 10(30(2014                            Rec&pt II: 2014838713
                                                 02:14:17 PM                           Rec Fee; $8500
                                                 Instrument: MORT             Beaver County. Recorder of Deeds
                 Case 20-02165-CMB                                   Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                                    Desc
                                                                          Exhibit B Page 30 of 123




                                                                           O955%0302o2g4%16a432oo3q;,pgl4fli8’

                                                                                 PROMISSORY NOTE
             Principal                         Loan Data  Maturity                      Loan No                   coil I Ccv               Account             Officer I Iqi
          $3,179M00.O0                        09-142018 09-14-2043                     3020284                RCCIEO                                            MDL tj-./.L)
                Refeloricas iii thu boxos nf,cna 0111 fit, Landers use only arid cIa ml. limit the npltlicobilil-v at ibis dticumnnt In any pnrrlcular loon or Item,
                                             Any trim above containing            has been urnifloct dug In teal longIb lirnilations.

         Borrower:                 agree Family. tLC                                                   Lender:          ENTERPRISE BANK
                                   295 ThIrd Street                                                                     MASON D LOCKARD
                                   Beaver. PA 15009                                                                     4091 MI. Royal Boulevard
                                                                                                                        Allison Path, PA 15101
                                              -nc=-t                             ---




              Principal Amount: 3,179.0OD.00                                                                                        Data of Note: September 14. 2018
                                                                                                                                               Malurity Date, .Soptombur t’l, 2043
              PROMISE TO PAY. Ingros Family. LLC l”Borrower9 promises to pay IC ENTERPRISE BANK rLendarl. or order. to lawful money of the United
              Status of America. the principal ornowit of Titian Million Onb Hundred Seventy-nine Thousand & 001100 Dollars (53.179.000.O0l. together with
              inturcal on the unpaid principal balance Iron September 14. 2018 calculated as dasenbad In the iNTEREST CALCULATION METHOD
              paragraph risk,9 no interact into oI 6.250% per annum based on a year of 360 day.. until paid in full. Thu intoint rate may change undo. the
              loins and conditions of thu iNTEREST AFTER OEFAULT enclion.
              PAYMENT. Borrower will pay lids Coon in accordance wIth the tolfowing payment schedulo:
                  Beginning with, the.paynwm duo on Octobar l4th..2018. Corrowot will pay 300 monthly payments of p,lndpol and interest In iho amount
                  ci 521,149.12, plus escrow in (Ito amount of $4,250.00. Borrowers final payment will be duo on Suptamber 14. 2043 end will be for all
                  principal and alt accrued Interact not yet pñld,.
              Unless othoiwiso ngrocd or required, by appbcabto -low. pttyrnants. will bit applied lust in tiny accrued unpaid merest: Ilten to principal, then to
              any unpaid collecilihn costs; anti than Ia-any hurt chturuirs. Boriower will pay Lander at Lundal’s -address shown ahovo or at such ethe, place as
              Loader may designate In wilting.
              INTEREST RATE RIDER. San Ir,iernr.l Knit, Flitter tot sdddonnl mb ieprrcoi terms anti candiliorta.
              INTEREST cALCULATION-METHOD. Inbred on lids-Note I, computed on a 365(300 basis: that is, by applying the ratio ol tIre interest- rate
              ova’ a year ci 360 days. multiplied by the outatonding principal balance. muftiplioi by the actual number ci days the principal balance Is
              outstanding. AU Inbarect payable under this Note is computed using this method. This calculation method results hi a higher effective Interest
              rate than tile numelic internal rain doled in this (fob. Borrower ag,oos riot IC sond Lender paymedla rnwkwi paid in lull’, with’out rocourso.
              or sImilar langurge If Borrower senLis such a payment, Lentil’,, may rtccl,pt It withoLit losing any ol tender’s rights undar this Note. and
              Bctrrowi’r wilt retrain i;bhicjatetl to pay any fu,ther amount owoc? to LenU’r. All wriltan comntuntcottons concerning disputed cmóunts. including
              arty check or other payment instrument that Indicates that the pnymnont constitutes poyniant in fur of the amount owed Or ThaI is tendered
              with other conditIons or limitations or as foil satisfaction ci a disputed amount mu,t be miuLed or dtlivared to; ENTERPRISE BANK. MASON 0.
              LOCKARD. 4091 Mt. Royal Boulevard, Allison Path, PA 15101,
              LATE CHARGE. It a payrtt’nt is lii da <it more silt, Barrowetr will Lie chtr1jud 5.000% cl-the unpaId portion of ibis regularly scheduled
              pay,nenl or $25.00. whichever Is granter.
              INTEREST AFTER DEFAULT. Upon ttt,fsult. including Iruifuru to liv uponlinal nuhturuly, the iflietost lab.] OC 11115 Note shall be inr.rnased by 6.000
              percentallit p0InlS If urigmont It nntoretl in cannertuan With this Note, interact will continue to acc’ue thIef tha date of ludurnerti Ct Nb InK’ In
              otlect at the time tudgmenl is trtturuLl, However, in no uvenl will the inlorost nato rieceod rha maximum intomsi male intttobjons under apphictibtu
              law-




              DEFAULT. Each at the tottowtn9 sturuth cnnstlltltu an Lvunt at tioloull t’Lvonl. oh Delaulti undo, this Note
                     Paymont Delault. Borrower tails to moko stny pnymiirlt what,, ‘hut, undo, this Note.
                     Other Defaults. Lonowo, fails in rorriply voh a’ tm perlornt             ,vy   ether   term. obligation. covenant     or cunrhitton cunt,tinud in this Note Cl ‘it
                     any of the rol.,tod doculnanhi ctr        It, cortiply wrth ar to porlnim any term, nlillljalluln, ve,iitnt   0!   conrt.tiort contained in any other agreement
                     between Lender and Bi,rrr,wei.
                     Default in Favor of Third Panlos. Eor,ttwer or any G,anio, detaults uneer 11mw man eattnsion of credit. security agreement. purctlitse Or
                     solos nroomont. Cr any othur niweenient. a, favor oh nay other crt.d,rur or poison that niay rpahttiiäiiy. atleci any r.f Boriowo,’, pwpi’rty at
                     Borrower’s ability to rutloy this HaIr, ox puslorm Rarrowor’s nhtignttons under thin Note itt any-bl ho reinloit documents..
                     Fabo Statements. Any warranty. representation or sluleirIrnil mcdl, Or iutn.ihutl to Lander by Boirewor in on Borrr,wvs’s twhalh under this
                     Note or lhe rotated documents is false or mislernlinuj In any moterirul respect. cithur now or at rtnl !mv mode or iurnitrod or trcr:omos falart
                     or   ntilulo.lding.ult   any timo thoruatter.
                     Death or Insolvency.              The rIissnttillon (if BOitOwal lrogatdloss at whether election tn canttnL,e is made), any member withdraws from
                     Bttrruwor, or any         other   termInation of Borrcwur’s esistance as a tjotng butitsits or the doattt at any mumbo,. Nm intolvoncy oh Borrower,
                     the appointment at a ret:rt’vur km any pnrt aI Borrower’s preiwirty. any ossigntnont Fe, the banbifil of creditors, any typU Of creditor Workout
                     a. the commltncom,rrtt of any proceeding under any bitnkruplcy or nsnlynncyittws by or npalnst Doriowur
                     Creditor or Forfeiture ProceedIngs. Comrrtencement of fr,rut:losute ni fortetlure procoedinga. whether Ity uttucml procoerling. sell-help.
                     repossossuon on any other mitIttoil, by any creriunir at Botfruwor at by any f7Livr,rnmeniilt Orjtlncy aorttnst ony cuttitltrai t.ucuring the loan.
                     This includes a garnishment of flay 01 Bar,nwnr’n ricrotrrtrs, inclurting rioposil ,tr.counlk, with Luiidor, i-tuwuvtl, Ibis Ecani at Delnuth shall




I
tabbl’
                     nor apply W there 5 a qood faith, dispute by Borrower as tr, the vahiltily 01 ,r,iisonobhirnvss of I to deer wInch is ‘hit las’s it thu creditor or
                     fontuituro rirocettdrn., and 1 9orru,srtr y.vus Lender v.-itlton rallier oh the croihto, or IOrLeIIU’O priceerting anti deposits wilt’ Lander monet, or
                     a stirety bond her thr: cruditor rir lorfoltulu proceoil.ng. in art anoLinr octorminad by Londcr, ri Is toll, d,scrctiort. as tiornq an aduquate
                     ‘esorue U, bond mr tilt, dtspubo.

         X           Events Artecting Guarantor. Arty of the pmecerlfmp events occurs with instruct Ia any Guarrtrtlor at lilly oI thy indebtedness or any
   ) X               Guarontor dies or tacori,es ittcu,npnlont. or rn,yakflt or iliattuto. ibm vahiddy or. or htebit,ty under. arty guaranty ol the tnrlP.htmlnnse
\w
         a”
   Case 20-02165-CMB                       Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                                Desc
                                                Exhibit B Page 31 of 123


                                                           PROMISSORY NOTE
                                                              (Continued)                                                                      Page 2
Loan No: 3020284

    eidented by this Note
                                                                                                                                            payment or
                                                                   Borrower’s financial condition, or Lander believes the tiruspect ot
    Advsrse Change. A material adverse change occurs in
    performance of this Note is impaired.
    Insacurity. Lander in gnarl faith believes itself insecure.
                                                                                                                                                    the
                                                                           is curable and II Borrowur has nut been given a notice ol a breach ol
    Cure Provisions. If any default. other than a default in payment.                      be cured  ii Borrower,  after Lender sends Written notice to
                                                          twelve   1121  months,  it nay
    same provisrun of this Nate within the preceding
                                                                                  ten 410) days; pr 121 if the cure requires more ihsi ten 110) days.
    Borrower demantling cure of such default: ill cures the default within
    ciimodiately initiates steps which Lender deem, in Lender’s      sole discretion  to be suiticrent to cure the default and thereafter continues and
                                                                to produce   compliance   as soon as reasonably practical.
    compleres all reasonable and notflssory stops suffkenl
                                                                    any  member   with   an  ownership interest of twenty percent i20%I or more in
    Change of OwnarsNp. The resignation or eliputsion ol
      Borrower.
                                                                      notices as reruired by applicable law, declare the entire unpaid principal
LENDER’S RIGHTS. Upon delault, Lender may, alter giving such
                                                                     due and then Borrower will pay that amount,
balance under this Note and all accrued unpaid interest immediately
                                                                             including internal legal counsel, to help collect ttiis Note it Borrower
AnORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else,
                                                                                    any limits under applicable law, Lender’s reasonable attoiNrys’
does fbi pay. Borrower will pay Lendar that amount, This Includes, sublect to                  atlorneys’ tees, expenses or bankruptcy proceedings
tees and Lender’s luqal espanses. whether or not there is a lawsuit, including reasonable
                                                                           end appeal.. II not proNbited by applicable law, Borrower also wit pay
 including efforts to ‘modify or vacate any automatic stay or injunction,
                                                                     such attorneys’ fees and expenses will become pan of the emotmts due and
any court costs, in addition to all other sums provided by law. All
                                                                          on demand: (8) be added to the balance of the Note and be apportioned
owing antler this Note and, at Lender’s option will (Al becoma payable
                                                                          doting either It) the remaining term of the Note or (2) be treated as
among and be payable with any installment payments to become due
                                                                             The attorneys’ fees end espenses shall bear interest at the Note rate
fiatloon payment which will be due and payable at the Notes maturIty.
from the dare of eapendituto UnTIl paId.
                                                                                       ection. procntfiag.      cownecWm broogiw by tidier tinder
JURY WAIWR. tender aid Borrower hw.bsebye tbefltja —y jury ala) in any
or Borrower egiflt di. other. Itthl& Hacd...-f’7       I  RI’I—    Lander and, to th, extant aol preempled by fedetN law, ii,. laws at
GOVERNING LAW. TN. Not. wI be governed by federa) law eçp6cabla to
                                                               at law provisions. This Nate has bean accaptad by Lender In the
the Commanw.Uth of Pennsylvania without regwd to Ks caafVcte
Commonwealth of P.nnsytvwl..
                                                                                       makes i payment on Borrower’s loan and the cheek or
DISHONORED ITEM FEE. Borrower will pay n fee to Lender of $25.00 if Borrower
preauthorUed charge with which Borrower pays is later drshcnorad.
                                                                                 right of setolt in all Borrower’s accounts with Lender iwhethar
RiGHT OF SETOFF. To the sitent permitted by aDpIicable law, Lender reserves a
                                                                                       1ointly with somoone elsa and all accounts Borrower may
checking. savings. or some other account). This includes all accounts Borrower holds
                                                                                          trust accounts for which sew? I would be prohibited by
open in the future. However, lts does not include any IRA or Keogh accounts. or any
law. Borrower authcnzet Lender, to the estent permitted bY applicable
                                                                       Jaw. to chasge or salon all sums owing on the indebtedness against any
 and all such accounts.
                                                                            obtain insolence for the collateral securing this Nole, Further
 PROPERTY INSURANCE. Borrower understands that Borrower is required to
                                                                                          and Mortgage and in the Agreement to Provide
 informatlun concerning this requirement is sot forth in thu Assignment of Life Insurance
 Insurance, nil the terms end conditions of which ate hereby Incorporated and made a part of this Note
 COMPENSATING BALANCES, Borrower that estabtsh and maintan at Enterprise Bank all
                                                                                          of Borrowers rental wid operating deposIt accounts.
                                                                                                       will be assessed through the first it pricer
 PREPAYMENT PENALTY. A prepayment penalty in the amount ol 5% of the original principal balance             permitted without penally.
 unless properly is sold to an independent third party. Principal prepavments of up to 20% per year will he

                                                                                                                   less than 1 .2t on an annual basIs
 DEBT SERVICE COVERAGE RATIO. Borrowers to maintain a rental debt service corerage ratio ol not
 beginning  with year  end 20t9.
                                                                                                           Borrower’s hairs personal representatives.
 SUCCESSOR INTERESTS. The tents of this Note shall be binding upon Borrower, and upon
 successors and   assrgns, and   shell inure to the benefit of Lender arid its successors end assigns.
                                                                                                                                  notify Lender if Lender
 NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES. Borrower may
                                                                                                                                    note. describing the
 reports any inaccurate information about Borrower’s accounIlsi 10 a consumer reporting agency. Borrower’s written                      D ALLISON PARK,
 specific inarcuracy(resl should be sent To Lender at the following eddress ENTERPRISE BANK 4091 MI. ROYAL BOULEVAR
 PA 1lO1.
                                                                                                                                        may delay or forgo
 GENERAL PROVISIONS, If any part ot this Note cannot be enforced, this fact will not affect the rest of the Note. Lender
                                                                                                                                               or endorses
 enforcing any of its rights or remedies under this Note without losing them. Borrower arid any other person who signs, guaranlees
                                                                                                                                              terms of this
 this Note, to the extent allowed by law, waive presentment, demand for payment, and notica of dishonor. Upon any change in the
                                                                                                                               accommodation maker or
 Note, anti unless otherwise expressly stated in writIng, no party Who signs this Note. whether as makar, guarantor,
                                                                                                                                       length of time) this
 endorser, shall be released Irom flabitity. All such parties agree that Lender may renew or extend irepestedly and for any
                                                                                                                                    he coKsteral; and take
 loan or rotoase any party or guaranttir or coilelerat: or impair, fail to realize tg,on ur perfect Lender’s security interest in thai Lender may modify
 any other action deemed necessary by Lender without the consenr of or notice to enyone, At such parties also agree
                                                                                                                              oblrgalions undo, this Note
 this loan without the consent or or eDuce to anyone ott’st than Nw party i4elh wham the modification is made. The
                                                                                                                                 the enlorceebilty of any
 are joint and several, If any portion of this Note is for any reason determined 10 be unenforceable, it wIll not affect
 other provisions of I his Note.
 CONFESSION OF JUDGMENT.                   BORROWER HEREBY tRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR THE
                                                                                                                                                ANY TIME
 PROTHONOTARY OR CLERK OF ANY COURT IN THE COMMONWEALTH OF PENNSYLVANIA. OR ELSEWHERE. TO APPEAR AT
                                                                                                                                  OR ENTER JUDGMENT
 FOR BORROWER AFTER A DEFAULT UNDER Tiffs NOTE AND WITH OR WITHOUT COMPLArNT FILED. CONFESS                                                AND ANY AND
 AGAINST BORROWER FOR THE ENTIRE PRINCIPAL BALANCE OF THIS NOTE AND ALL ACCRUED INTEREST, LATE CHARGES WITH COSTS
 ALL AMOUNTS EXPENDED OR ADVANCED By LENDER RELATING TO ANY COLLATERAL SECURING THIS NOTE. TOGETHER
                                                                                                                         AND ACCRUED INTEREST FOR
 OF SUIT, AND AN ATTORNEY’S COMMISSION 0! TEN PERCENT lost OF THE UNPAID PRINCIPAL BALANCE
                                                                                                                                   JUDGMENTS ONE OR
  COLLECTION OUT IN ANY EVENT NOT LESS THAN FIVE HUNDRED DOLLARS ($5001 ON WHICH JUDGMENT OR
                                                                                                                                    BY AFFIDAVIT SHALL
  MORE EXECUTIONS MAY ISSUE IMMEDIATELY, AND FOR SO DOING. THIS NOTE OR A COPY OF THIS NOTE VERIFIED
                                                                                                                           BORROWER SHALL NO? BE
  BE SUFFICIENT WARRANT. THE AUTHORITy GRANTED IN THIS NOTE TO CONFESS JUOGMENT AGAINST                                               UNTIL PAYMENT ‘N
  EXHAUSTED BY ANY EXERCISE OF THAT AUTHORITY. BUT SHALL CONTINUE FROM TIME TO TIME AND AT ALL TIMES
    Case 20-02165-CMB                        Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                            Desc
                                                  Exhibit B Page 32 of 123

                                                               PROMISSORV NOTE
Loan No: 3020284                                                  (Continued)                                                Page 3

FULL OF ALL AMOUNTS DUE UNDER THIS NOTE. DORROWER HEREBY WAIVEs ANY RIGHT BORROWER MAY HAVE TO NOTICE OR TO A
IIEAflING IN CONNECTION WITH AMY SUCH CONFESSION OF JUDGMENT AND STATES THAT EITHER A REPRESENTATVE OF LENDER
SPECIFICALLY CALLED THIS CONFESSION DF JUDGMENT PROVISION 10 BORRO\VEWS ATTENTION OR BORRDWER HAS BEEN
REPRESENTED BY INDEPENDENI LEGAL COUNSEL
PRIOR TO SIGNING THIS NOTE. BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE. BORROWER AGREES ID THE
TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
THIS NOTE IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS NOTE IS AND SHALL CONSTITUTE AND HAVE THE EFFECT OF A
SEALED INSTRUMENT ACCORDING TO LAW.

BORROWER,



INGROS FAMILY. LLC

                                                               (Seal)          B:.4Yk’.L.fJ t/]A                        jSoaI)
      J0H         .   ngms. Mambo, a!. Ingros Family. LLC                        Ann H. 1”D’°’. Mcmbor1g.o Fmnfly. ac
Signod. at    owlodgad and da           ITh ilia praancs ol,


    WIInDI5
              2
    Wnnosi



LENDER:


ENTERPRISE BANK



    Au1Ioñced Signor
-
                                                                   —    .,‘.      .—. ..c.n... C..   C   flint
Case 20-02165-CMB          Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                           Desc
                                Exhibit B Page 33 of 123



     Borrower Name: Ingros Famik. Elf Account Nuniher: 3020284

                                      PROMISSORY NOTE


                                    INTEREST RATE RIDER


                                                                                 DAlE: 0W14’2018

     This Interest Rate Rider is esecuted in connection with, and is hereby made a pan of that
     certain Promissory Note (“Now”) executed by the undersigned Borrower, to Enterprise
     Bank. oreven date herewith, in the principal amount of $3,179,000.

     Notwithstanding the language in the Payment” paragraph in said Note, the undersi5’ned
     Borrower hereby agrees that the said Note shall he amended as follos:

             1) Interest Rate and Monthly payment changes.

                    (a)     Chunee Daics

                    The interest rate to be paid hereunder will change on the first day
                    ronowing the due date of the sixtieth (60th) monthly payment “First
                    (‘hange Rite” and the one hundred twentieth (120th) monthly payment
                    “Second Change Date” and the one hundred eightieth (180111) monthly
                    payment “Third Change Date” and the two hundred ftrnieth
                                                                                  (240fh)


                    monthly payment “fliunfi change date” under said Note,

                    (li)     The   Index

                    Beginning with the First Change Rite, the     new interest   nite will be based
                    upon an index.. ‘fhe ‘index” is  the ‘l’reasury Rate, as  said index is quoted
                    in the Wall Street Journal, with a maturity   date of 08/30/2028.     Index
                    rekrence date will be based upon the ‘treasury Rate      in eflct  on  tile
                    fifleenth (15th) day prior to the First Change Date.

                    Beginning with the Second Change IJate, the new interest rate will be
                    based upon an index. ‘I’he “Index” is the Treasury Rate, as said index is
                    quoted the AVaIl Street Journal, with a maturity date of 08/30/2033. Index
                    reibrenee date will he based upon the Treasury Rate in cilect on the
                    fifteenth (15th) day prior to the Second Change Date.

                    Beginning with the Third (‘hange Date, the new inwrest rate will he based
                    upon an index. The “Index” is the Treasury Rate, as said index is quoted
                    the Wall Street Journal, with a mattirity date of 08/30/2038, Index
                    reference date will be based upon the Treasury’ Rate in eflixt on the
                    fifteenth (15th) day prior to the Third (‘flange Date.
Case 20-02165-CMB            Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                     Desc
                                  Exhibit B Page 34 of 123



     Borrower Name: Ingros Famfly. LI_c Acco ant Number: 3020284


                    Beginning with the Fourth Change Date, the new interest niLe will be
                    based upon an index. 1’Iie “lndex’ is the Treasun’ Rate, as said index is
                    quoted the Wall StreL’! Journal, with a maturity date ofOB/30f2043. Index
                    refcreneeclate will he based upon the Treasury Race in ciTed on the
                    (1 fteenth (I 5th) day prior to the Fourh Change Date.

                    II’ the index is no longer available. Enterprise Bank vii I choose a new
                    index based upon comparable ip foriicit ion.
                    (c)       (‘alcuhuio,i of Changes

     On the Change Date. Enterprise Bank ;vill calculate the new interest rate by adding three
     and a halipercent (3:50%) per annum to the index. Enterprise Bunk must adjust the
     pa>inern aniount in conjunction with the change period to amortize the pri teipul over the
     remaining lenu oltlw note,

     Notwithstanding anything to the contrary in this lnirest Rate Rider. the interest rule
     shall not be adjusted ann Change Dale loan interest rate lower than 6.25%.per annum
     (“floor Interest rate”). On the Chanuc Date, the interest rate shall be adjusted to ti
     higher ol’ the Floor Interest Rate or the interest rate calculated in accordance with the
     ionuula set forth above. Said interest nitO shall he in effect until the next scheduled
     Change Date.


     Witness the liand(s)


     Ingros Family, l_.J.C



         Jey        Ingros, Member of Ineros Family. LI.C


      By:CX3OLiAQ,7%i”
        Xnne Ii. Ingros, Md’ber of lagros Family. EEC
 Case 20-02165-CMB            Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                Desc
                                   Exhibit B Page 35 of 123




                                   BET

                                              Phone (724) 770-4560


                                RECORDINGOOVERICEHTIP(CATIQN PAGE




                   I I II                                   Cover Page
                                                            Recording Fee
                                                            Writ Tax.
                                                            Affordable Housing
                                                            Record Xrnpt’ovement Fund
                                                                                                               2.00
                                                                                                              13.00
                                                                                                               0.50
                                                                                                              13.00
                                                                                                               5.. 00
                                                            Addition&J Pages                                  16.00
INSTRUMENT #:     3579294                                   Other Fees                                         2_Do
                                                            Dusttce Eund                                      40.25
Receipt#: 2018967027                                        Reternçe. Fee                                      2.00
clerk:    MAP                                               Demolition Fund                                   15.00
Rec Date: 09/19/2018 08:35:56 AM
Do.c Grp: RP
Descrip;  MORTGAGE                        Total                        108.75
                                          ‘** NOTICE: THIS IS NOT A BILL
Num Pgs:  13
Rc’d Frnii LAMPL SETTLEMENT SERVICES/MAIL
Partyl:   INGROS FAMILY LLC
Party2:   ENTERPRISE BANIC




 aecord and Return to:

                                                            I hereby CERTIFY diM ‘ifls. document Is recorded In the
                                                            Recorder of Dcds Office ofBcñetCoudtyPennsyIvni
 LAMPL S EflL EMENT SERvICES/MAn
 435 S MAPLE AVE
 GREENSUURG pA 15601


                                                                                    Janice Jesde B call
                                                                                      Recerder of Deeds



                               PLEASE DO NOT DETACH
                     THIS PAGE IS NOW PART OF THIS LEGAL                     OCVMENt
                  NoTh If domnnbnt datadlttcii tromcover page sbeet, docnrnentdhin &waysniponedn.
                ‘COVER PAGE MAY NOT INCLUDE at DATA, PTSASE SEE INPX AND DOCUMENT
                                    l’on ANY ADDITIONAL INFORMATION



                                                    EXHIBIT

                                             a
Case 20-02165-CMB                    Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                                 Desc
                                          Exhibit B Page 36 of 123




    Parcel Identification Number:
        14-001-0216.000, 14.001-0277.000,
        14-0O1021B,O0O, 14’O01-0219.000,
        XX-XXXXXXX.00

    RECORDATION REQUESTED BY;
        ENTERPRISE BANK, MASON 0, LOCKARD,
        4091 Mi. Ro’eI Boulevard, Allison Park, PA
        16101
    WHEN RECORDED MAIL TO:
       ENTERPRISE SANK, MASON 0, LDOKARD,
       4091 Mt. Royal Boulevard, Allison Parke PA
       15101
    SEND”TAX NOTICES TO:
       ENTERPRISE BANk, MASON 0. LOCKARD.
       4051 Mt. Rqyal Boulevard, Allijon Park, PA
       15101                                                                                       FOR RECORDER’S USE ONtY




                                           0746%03020284%Ufl##fl##%0914201t’

                        OPEN     -   END MORTGAGE AND SECURITYAGREEMENT
                                                                                            Pa, C. 34
    (Thh’ instrument Is an open-end mortgage and secures future advances pursuant to 42
    8143end8144,AdtNo, 126o1 1990)
    MAXIMUM LiEN. This Mortgage. shall secure unpaid loan advances made after this Mortgage Is
    recorded. The unpaid principal balance of advancos exclusive of interest and other extensions of
                                                                                                      ,
    credit secured by the Mortoage made for the payment of taxes, assessments, maintenance
    charges, insurance  premiums   and costs Incurred for the protection ofihe  mortgaged  preniises
    shall not exceed at any one time $3,179,000.00.
    Amount Secured Hereby:               $3’, 179,000,00

    THIS MORTGAGE dated Septenbót 14, 2018, is made and executed betWeen Ingros Family,
    LLC, whose address Is 295 Third Street, Beaver, PA 15009 (referred tc below as “Grantor”)
    and ENTERPRISE BANK, whose address Iê 4091 Mt. Royal Boulevard, AlUson Perk,
                                                                                  PA 15101
    (referred to below us “Lender”).
                                                                                                                        transfers,
    GRANT OF MORTGAGE. For valuable consideration, Grantor grants, bargains, sells,, conveys, a5signs, described
    releases, confirm* end mortgages to Lenderall o Grantors right, title, and interest in and to the following
                                                                                                                 and ‘flxtureal all
    real property, together with all ‘exlsllng or subsequently erected or affixed buildings, Improvements
    streets, lanes, alleys, passagos, and ways: elf easements, rights of Way, all liberties, privileges,
                                                                                                                      tenements,
                                                                                                                  reversions and
    hareditamanis, and appurtenances thareunta belonging or anywise made appurtenant hereafter, and the. In utilities with
    remaInders with respect thereto; all water, waterrihta, watercoureos and ditch’rights Pneiudingstook       Including without
    ditch Cr Irrigation rightel; ‘and alt other rigHts, royaltIes, and profits. relating o the rest, property,
                                                                                           Property”. boated in Beaver
    !imiiation all, minerals, oil, gee, geothermal and similar matters, (the “Real
    County, Commonwealth of PennsylVania;
       See ExhibIt A, whIch is attached to this Mortgage and made a part of this Mortgage. as If
       fully sot forth horefn.
Case 20-02165-CMB                    Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                                       Desc
                                          Exhibit B Page 37 ofr
                                                              123
                                                                                                                                                   4

                                      o                          ‘I                             0
                                                           MQRTGAG
   Loan ND; 3020284                                         (ContInued)                                                       Page 2


   The Real Property or its address Is commonly known as 295 Third Street. Beaver, PA 15009.
   The Real Property parcel IdentificatTon number Is 1001O21G00O, 14-001-0217.000,
   14-001-0218.000. 14-00.1-0219.000, 14001-0220.0O.
   CflO$S-CQLLATERALIZATIOP1. In addition to the Note, this Mortgaue :ceouree..ail obilgatloha, debts and liabilities, plus
     internal thereon,. of Grantor to Lender, or any one of more of them, as well es all claim’s by Lender against Grantor, or
     any one or.mora of them, whether now eidstlñg orheroaftar arising, whotho’r minted or uwclatod            to the purpose of the
     Note, whether voluntary or otherwise, whether due or not due, direct or indirect, determlhed or uridstermlned,’abaolute
     or contingent, liquidated or txtluldatad. whether Grantor may’ be lieble.hdividually or Jointly with others, whether          boor
     obligated, as guarantor,,’surcty, accommodation party or otherwise, and whether recovery, upon suahamounts may
   • hereafter may baoeme barred by any statute of.limitation’s                       ,piJgatlon,to repay such amounts msy.be.or
     hereafter may beo’one’.ätherWleo unenlórcaabie. (initial Hare—
                                                                                                                                     the
     Grantor presently esalgna.to Lender eli di Grantor’s d5ht, ‘title, nd Interest in and to cli present and future ioaaaa of
                                                                                                                                Security
     Property and al ‘flepts ‘from the Proparty, In addition, Cramer grants to Landers Unifoim Commercial Code
     interest In the Peraonai’Property end Rents.           -




     FUTURE ADVANCES. 1 addition to the Note, thIs Mortgage secures all future advances made by Lender to Grantor
     whether or not the advanoos ore medO pursuant to a commitment, Specifically, without lirnitMlon, this Mortgage                    to
     aecuree, in addition to the amount, specifIed In the Note, all future amounts Lendct in its discretion may loan
     Grantor, together with sO interest thereon,
                                                                                                                                   AND
     THIS MORTGAGE, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST IN THE RENTS                                    NCE OF
      PERSONAL PROPERTY, IS GIVEN TO SECURE (A) PAYMENT OF ThE INDEBTEDNESS AND (B) PERFORMA 0,
                                                                                                               *3,179,000,0 THE
     ANY AND AL OBLIGATIONS UNDER ThE NOTE IN THE ORIGINAL PRINCIPAL AMOUNT OF                                                         G
     RElATED DOCUMENTS, AND THIS. MORTGAGE, This MORTGAGE IS GIVEN AND ACCEPTED oN THE FOLLOWIN
     TERMS:
                                                                                                   Grantor’shali pay to Lender all
      PAYMENT AND PERFOI3MANCE. Exoept as otherwise provided in this Mortgage, Grantor’s obligations under this
      omountasecurad by’ tltii Mortgage es they become due end bhdll strIctly perform all dl
      Mohgege.
                                                                                                                      end use of’the
      POSSESSION AND MAINTENANCE oF’THE PROPEWIV. Grantor agrees that Grantor’s peesásalon
      Property shall be governed by the following provIsions:
                                                                                                                      possession and
           Possession end Use. Until the ocourrenca of an Event of Default, Grantor may III remain in
                                                                                                                     the Property,
           control of the Property; (2) use, operate or manage the.Propcrty; and (3) oolleot the Rents from
                                                                                                                             eli repairs,
           Duty to Maintain, Grontoi shall rnalnthin’the Property in tenantable condition.and promptly perform
           replacements, and maIntenance noonasary to preserve lie Value.
                                                                                                                 During flue period of
           Cornpilsiice With Environmental Laws, Grantor represents and worrents to Lender Uiett f1 ueetment’, disposal,
           Grantor’s ownerahp’ot the Property, there has been no use, generátldn,’manufaottire, storage, from the Property;
           releesa or threatened reicase of any Hazardous Substance by any person on, under, abOut or
                                                                                                         previously disclosed to and
           (2) Grantor has no knowledge of or reason to believe that there has been, e€oept as                                  eny use,
           adknowlcdged b Lender In writing, (a) any breed1 of. violation of arfr. Enyijonrnentsl.LawS, ib) Substance
                                                                                                                Hazardous
           generation, manufacture,. stdrega,fteeiment, dispbsel;, réloãse or threatan3d, release of any                       actual or
           on, under, about Or from the Propdrty by any prior onsra or’occupahts.of the Property,. or (Cl any             an previously
           direetened iftlóstláor claIms of anLk(nd by any person relating to suob matters; and (3) Excoptagent or other
           discloSed to end soknbwladged by:Lender in’wdting, (a) neither Grantor nor ony tenant, contractor,                Hazardous
           authorized user of the Property shall use, generate, rnsnufactura, store, uet, dispose of or release any
                                                                                                                   In compliance whh
           Sub’stanae on, under, about or tram the Pruportyi and fbi any such’actlvity shall be conducted
                                                                                                                          limitation all
           all applicabld federal, state, end local laws, raguletions and ordinances, including without                     make such
           En’JlrOAmentai Laws. Grantor authorizes Lender end its agents to .untQr upon the Property ;o                           of; the
           lnapaetioiie. and tests, at G’rentor!e, expense,. en Lender ‘may: deem appropriate to determine’ OompliancffLender’s
                                                                                                      ijender “shell be for
           Property with this section of the Mortgage. Any inepacnions o tests th’ada by                                     Grantor or
           puroses only and ehafl’not be construed to create any reeponsibltty or liSblUty on the pan of Lander todiligence’ in
                                                                                                                      duo
           to ‘any other parson. The reprnantationa and warrantIes contained herein are based on Granter’s waives any lutbre ‘claims
           invesligating the Property for Hazardous Substances, Grantor hereby Ii) releases and                     other doste under
           against Lander for indomnity or contribution In the avant Grantor, becomee liable for cleanup or
                                                                                                 against ny and eli daUnt, lanes,
            any such lews; and’ (2) egrees to indomnlfy, dofond, and hold harmless Lender                        suffer resulting from
           liabilities, damages, penalties, end oxpenses which Lendor may directly or Jndlreetiy sustain or
                                                                                                              .nuan’ureoture, storage,
            a breach of this seolion of the Mortgage or as a consequence of any use, generatiOn, ihe Property, whathef
           dlspcsa release or ‘threatoh’ad release Occurring prior to Grantor’s ownership or Interest In             of the Mortgage,
           or not the same, was orshould ‘hue been khown to Grántot The provfsiona of this eecdonend                        satisfaction
            including the obligation t’o.lndemnir’V.’end defend, shall survive the payment of the,lndabtedness of the    any Intareat In
            and reconvoyance of the lien of this. Mortgage and shell not be affected by Lenders ecquisidon
Case 20-02165-CMB                  Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                                   Desc   ___   --   -—




                                        Exhibit B Page 38 of 123
                                                                                                                       _____
                                                                                                                  _____
                                                                                                   .‘____


                                                         -




                                    0                          I,                            0
                                                         MORTGAGE
   Loan No: 3020284                                          (COntinued)                                                 Page 3


         the Property, whether by foreclosure or otherwise,
         NuIsance, Waste. Grantor shell not cause, conduct or permit any nuisance nor commit, psrmlt, or suit or any
         stripping of or waste on or to the Property or any portion of the Property. Without limiting the generality of the
         forogolng, Grantor *111 not remove, or grant to any other party the right to removo, any timber, minedia {inofuding
         oil end gesi, coal, clay, scone, soil, gravel or rcckproduots without Lender’s prior writtefl consent.
         Removal of improvements         Grantor shell not demolish or remove shy improvements from the Reel Property
         without Lender’s prior written consent. ‘As a oondftion to tho removei of shy Improvements, Lender may require
         Grontorto theta errañgamsnts. satislñotory to Lender to replace such Improvement, with improvements of at. Inst
         equal value,
         Lender’s Right to Epier. Lender and Lender’s agents and repruientativea may enter upon thU ReelProperty at eli
         reasonable times to attend to Lender’s interests and to inspect tho Roei Propbny for purposee 01 Grantor’s
         compllance.wth the terms and condidpn bi this Möhoge.              -




         Compliance with, Governmental Requirements. Grantor shah promptly comply with all                      ordinoncqe, end
         regulations, now or hereafter in effect, of all govemmentai authorities appiloabie to the tue or occupancy of the
         Property, includIng without limitation the Amarlcens With Qisabhlitias Act Grantor me9 contest in good faith any
         such law, ordlnance,.or regulation and withhold compliance during any fr&aádln/inoiudIng eppjtpriate apoois,
         so long as Grantor bee notified Lender In writfng prior-to doing so and so long as, in Lender’s sole opinion, Lenders
         interests (n the Property era not Jeopardized. Lender may require Grantor to pelt adequate seourily or a surety
         bond1 reasonably satisfactory toLerder, to, protect Lender’s interest,
         Duty to Protect. Grantor agreo neither to ebUnd,n or leeve unattended the Property, Grantor’shali do aFT çther
         acts. In addition to those acts set forth above in this section, which from.the charectorand use of the. Property-are
         reasonably neoeasar.9 to protect and preservatho Property.
   DUE ON SALE . CONSENTBY tENDER, Lender may, at Lender’s option, deoiara immediately due.and payable all sums
   secured by this Mortgage upon the sale or transfer, without Lender’s prior written consent of all or any part of the Real
   Property, or. any Interest in the Real Property, A ‘safe or transfe, means the. corwaysnbeoi Real Property or any, right,
   title orinterost In the Rod Property; whOthoi iegOl, beneficial or equitable; whether voluntary crInvoluntary;:whether by
   outfight sale, dOed, insteilmont saio contraot, land contract. contract for, deed, leasehold Interest witt1 a term greater
                                                                                                                              land
   than three (3) yoers, ieasooption controot. or by sale, assignment, ortrans!#r of any beneficial interest In er4o any any
   trust holding title to the Real Property, or by any other mothodot conveyance clan- interest In tht Real ‘Property, if
   Grantor isa corporation; partnership—or Iimited’liability compsny, translerlao Includasanychange In ownership-of more
                                                                                                                            as the
   then tWenty’fivO percent--126%) of the. votJng stock, partnership Interests or limited ilobhlitycompOny Interests,,
   case may be, of such Grantor Howevar, thIs option shaH not be exercised by Lander if such exorcise is prohIbited by
    federai law orby Pennsylvania law.
   TAXESAND LIENS. Tho’foliowffig provisions relating to thu taxes and liene ‘onthe Ptepsrty.arepsr(of’thls Mortgage:
          Payment Grantor shaH pe9’hen due f and In all events pripr to dailnquohcy) all tees, peytpll,taxes,’speclai taxes,
          assessments, waler ohargoe ond spwer eerlos charges ieviad against ‘or on aaccunt ‘of the Prvpott, and shali pay
          when due all claims for work done en or for eehdces rendered or materIal furnished to the Property Grantor shau
          malnteln the Property free of any iiens paving prIority over or equal to the Interest of Lender under this Mortgage
          except for those liens specifloaliy egraed’to in writing by Lender, and oxoaØr for theilhh of te&eaohd assessments
          not:duo as furthorloOiflod in the Rló’ht to Contest paragraph,
          Right to Contest. .Crontor may withhold payment of any tax, assesemont, or oiaim’ln connection’ *ith a good faith
                                                                                                                                 or
          dIspute over the obligation to pay, so tong as Lender’s Interest, In the Property Is not jlopadlzed, 11 a lien arises
          is filed as p reauit of nonpayment, Grenter shaH within fifteen (15) days oftor the flee arisel or Ii a Han Is filed, by
          within fifteen (16) days after Gp-sntor has notice of the filing, sacure. the discharge of the lien, or’if requested on
          Lander, ‘deposit with Lander casi, or a sufficient corporate surety bond or other security satisfactory to Lander in or
          amount sufficient to-discharge the lien pius any costs end I Lender instItutes’ eny suit or action to enforce any
                                                                                                                                s•
          (ho tories of thisMprtgoga, Lender shah be ontilled to recover duoh aiim as thU court mly adjudge reasonable
          attorneys Teas twhothsr Incurred by Lenders internal cotuneai or Lender’H outside counsoiI at trlei end upon any
          appeal Whether or not any court action Is Involved, and to the oxtont not prohibited by law all reasonable
                                                                                                                                or
          expenses Lender incurs that in LendePe opinion are nococeoly Ut sn4 tim fOr the p’roteotlOh of its Interest
                                                                                                                               the
          enforcement of Its rights shah become a rt Of the thdebtednass payable ‘on demand and shall beat interest at
          Noto rate from the dale- of the UxflnditUre unlii repaid. Exensas covered by this peragraph ‘Inolode, without
                                                                                   -




          flmltatibns, however subJeot to a’ny limits under appilcabie’ law. Lender’s reasonable attorneys’ fees and Lender’sy
          legal ecpensas; whdthor or not there ls,o iaWluit, th’ciudingreasonabie:ettomoya’-fees-sndexpensee for.benkruptc
          piooeedlngs (jñohidlnü efforts to thodif V Ot vaoate anyautomelic’stey-or Jr4ünctlon)..,appaals, -end any antipated
          postjudgment oolie’otion -services, the cost of searchIng records,, obtaining tltie reports (including foreclosure
          ropolich surveyors’ -reports, and lppralsai: fees -end due Insurance to--the-- extent permItted by aØplicabie, law,
          Grsntbr also will pay any court-cOsta, In addition-to dl other sums provlded.by few; or qther chargps that, pould
Case 20-02165-CMB                                 Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                                                                           Desc
fl                r
                                                       Exhibit B Page 39 of 123


                                                   0                                    ‘‘                                        0
                                                                                MORTGAGE
     Loan No: 3020284                                                            (Continued)                                                                              Page 4


                                                                                                                                                                                     End
           accrue as a result ol a farOcicaure or sale under the ian. many contest, Grantor shell defend itself and tenderas
                                                                                                                                                                         Lehder        an
           shell satisfy any adverse Judgment before enforcement against the Property Grantor shall name
           addItional obligee under my surety band furnIshed In the Oontest proceedings.
           Evidence of Payment. Grantor shall upon demand furnish to Lender satisfactory evidence of payment of lbs taxes
           or essessrn,ntsand shall nuthonize’tha:approprlste governmental offiülal to denver to Lender at anytIme
                                                                                                                                                                               a written
           statement. cUbe tpxes and assessment, against the Proporty.
                                                                                                                                                                                      any
           Not!e’e at CointruOtldn. Grantor ahali notify Lender at lsast’fifzOan’(16) days baice any work is commenced,                                                        s lien, or”
           service, sje furnishEd, o any materials are supplied totho.Prepény, ii any mdch’mnic’s iieñ m,tetiaimen’ Lender
                                                                                                                                                                              of
           other lien could be aOañ’Ud on account of the Work, sarQloes, bY rnatwidb. Grnntor will upon request of puch
           furnish’ to Lender advance assurances satisfactory to Lender that’ Grantor can and wifi pay the cost,
           lmprodemanai.
                                                                                                                                                                           part of this
     PROPEPTV DAMAGE INSURANCE. The foliôyilng provisions relating to insuring the Pidperty pro a                                                                     -


     Mortgage;
                                                                                                                                                  .




                                                                                                                                                         wIth standard crtendad,
         - Maintenance at Insurance, Grantor shall procure and maintain policies of, firs insurance
                                                                                                                                                                        ts on the Real
           coverage endorsements on, a replacement basIs icr the foil insurable vulua covering all Improvemen
                                                                                                                                                            a standard mortgagee
            Property in an amount;sufflcient to ‘avoid application of any coInsurance clause, and with                                                 iiablutyinsirsnoe In auth
            clause in favor of Lender. Grantor shs3 also procure and maintaIn comprohensly’, general                                                                liability insurance
            coverage amounts as Leader may request with tender beiqg named as additional inaureds in such hpzard, business
            policies Additionally, Grantor shall maintaIn such other Insurance, Including but pot limited                                                       to
                                                                                                                                                       Insurance companies end
            Interruption and boliar insurance as Lender may require Policies shall be written by such
            in such form a, may be              reasonably’         acceptable        to  Lender,      ‘Grantor     shah    doliver     to    Lerdar’ôdrtif      icatas of cOArage
                                      containIng’s         stiuIation         that   coverage       UI    not   be   oance5sd       ordhnlnlshsd            without      a minimum ef
            from each insurer                                                                                                                                       liability for’Iailure
            thirty (30)   dayl’     prior   wthten       noticb’tb        Lender     ànd’not      containing      anydlsclaims        r   of   the    Insurbr’s
                                                                                                                                                          at ooverege in favor of
            to ge. such notice Saab insuréhce pdiicy also shall Include an ‘rnidoiaement providlng’th                                      or    any other person. Should the
            Lender   will not     be  impaired      in   any    way       by  any    eat,  omiaslon       cr   default  of   Grantor
                                                                                                                                           Emergency Management Agency
            Real Property be located in an eras designated by the Administrator of the Federal                                                   insurance, If availobie, within
             eja   special   flood    hazard      aloe,     Grantor’agre         fl’to.obtein’      end    itslntain    Federal       Flood
                        after    notice     is’ given      by   .Lendar’that         the   Property          -located    in   especial         flood    ‘hazard area for the full
            45 days                                                                                                                           loan,    upto     the maximum policy
            unpaid principal       balanca.of      the     losnand         any   prior   lens   on   the    property    aepuring       the
                         under     the    NatIonal       Flood     insurance        Program,       or’s;    otherwise      required       by     Lender,     and to maIntain such
              knits set
             insurance’ for the term of the:ioan.
                                                                                                                                                  to:the Property, Lander may
             Application of Prooaads. Grantor àhail promptly notify Lander olany loss or’dameoe                                                         Whathar            not Lender’s
             make pthof of losöIf             Grantor       fails   tO    dà   so   within    fifteen     I 15)’days.oi        the   casualty.
                                           Lander     may,      at   Lender’s       siacllon,     receive     and  retain    tha   proceeds          of  y      insurance andepply
             aaourfty is Impaired,                                                                                                            the Property, or the restoratian
             the proddeda to the raduction of the indebtedness, payment, of any lien affecting                                           ‘and     repair, Grantor shall repair or
             and repair   of   the   Property.        if  tender.      elects    10   apply   the’   proceeds      to  restoration
                                               or  destroyed           Improvemen         ts   In   a:  manner       eatisfaetory         to     Lender.         Lender shall, upon
             replace ihe damaged                                                                                                                     for, the reasonable cost of
             satiäfaotory    proof      of  such     expenditure,           pay    or  reimburse        Granior     from     the    proceeds
                                                                                                                                               which, have not been disbursed
             repairer restoration If Grantor is not’in ‘default under this Mortgage. Any prpoeeds                                      repair     or restoration of the Property
             within 180    days     after    their  receipt       and     whioh     Lender    has,   not’.c’ommlt     tsd   to  the
                   be  uso,d    first  to  pay    any     amount        owing      to  Lender      under    this  Mangage,         then      to pay accrued interest, snd,thp
             shall
                                                                                                                                         K Lender holds any proceeds after
             remainder, if aqy, ehall be applle4to the prinaifll balance of the Indebtedness.,                                                        interests may appear,
             payment in full of the Indebiednass, such proceeds shall be paid to Grant,laa Grantor’s
                                                                                                                                                                Grpntor shell furnish
             Grantor’ä Rbpoat on Insurance, Upon request of Lender, however not’ more then-.onc.e’a,year,
                          a.  report     on   ‘aech     existing       poilcy     of  Insurance       showing’.’Ilj      ’    th,enamo          .of  the Insurer; (2) the risks
             to Lender                                                                                                                                                    value of uch
             insuredj: (3) the: amount of the, policy; [4) the property insured, the then currant ropiaoemunt                                                     Grantor shall, upon
                                the   manner      oP    determining          that   valual   and      (Q)   the  expiration       data    of    the   policy.
             property, and                                                                                                                                               !acamant cost
              roqbest of tender, have an indapandent appraiser satisfactory to Lander determine the oeshvslua.rap
              of the Property,
                                                                                                                                                       affect Lender’s lnter,as,t In
      LENDER’S E(PEND1TUflES, it any adlionor- proceeding is commenced that would materially
      the Property orif Grantor             fells  tb’dompiy          with     ‘dny  prbiCion       dl  this    Monage        or.  any    Related       Dotum’ents,. including but’
                                        failure   to    dlsohargo         or  pay   when     due    any    amounts      Grantor      Is  required       to  discharge or pay under
      not limited to Grantor a                                                                                                                      obligated      to) take any actIon
      this Mortgage or       any    Related      Documents’,        ’  Lender     on   Grantor’s      bohail    may    (but   shell    not     be
                                  ‘appfoprlnte,        including        but    not   limited.   to-dischargin       g  or   paying       all   taxes,     lions,    security intarest,
      that Lender deems                                                                                                                                      oil costs for insuring,
      ancumbran;e      s  and      other     claims,      at   eny       time    levied    gr   pieced       eq  the    Property        and      paying’
                                                                                                                                        Lcndor for suoh purposes will then
      maintaining and praasn’.lng tho Property., All auch expenditurea incurred or paid, by
      bear Interest at     the    rote   charged        under     ‘the    Note    from    the  ‘date    incurred     or  paid    by’  Lander        to the date of repayme’qt by
                                 expansas        will   bacome         a   part   of  the   indebtedness         end,   at-Lander’s           option,     will (A) be payable eq
      Grantor. All such                                                                                                             end      be’   peysbia      with any inat’eilment
      damand; 101         be    added      to   the   balance         of   the   Note     and   be   apponionad         among
Case 20-02165-CMB                      Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                                                Desc   i   I.
   .1.                   -
                                        I
                                            Exhibit B Page 40 of 123
                                            L’                       ,‘‘.‘‘_            -    :‘—   ‘_            -.   --..‘   -




                                        0.•’                                                                C)
                                                                MORTGAGE
                                                                (CoAtinuod)                                                              Page 5
   Loan No:’3020204


   payments to become due during eIther (II the lerm.cf any applicabie,instaanoe policy; or [21’ the remaining tarn
                                                                                                                                                 of
   the Note; or IC) be’treated as-s beoon-psymont which will be due and payable at the Note’s aturlty. The Mortgage
   alao will secure payment of these amounts Suol, right shaip be In addition to all other rights end remedies to which
                                                                                                                                            of ony
   Lander may be:entltled upon -Default. Grantors obligation -to Lender for all ouch- expenses shell survive-the envy
   mortgage foreclosure judgment,
                                                                                                                                            of this
   WARRANTY: DEFENSE OF TITLE, The folloWing provisions relating to ownership of th Property are a part
   Mortgage:
        Title. Grantor warrants that: (e) Grantor holds good end marketable tide of record to The ,Prbporty In fee simple,
        free end clear of eli lions and encumbrances other than those set forth ln’tha ReoIPràpafly.desárlptlon-or lit any
                                                                                                                                       connection
        title .ineurance policy, title report, or final title opinion Issued in -favor of, and ecceted’ by, LenderIñMortgage to
        with this Mbflgage,.and fbi Grantor has-the full right, power, and authoiitvto Axecuta.and deliver this
         Lender,
                                                                                                                            forever defónd the
         Defense of Title, Subject ‘to the exception in the paragraph above, Grantor worronte and will                           is commenced
        title to the Property against the lawful olalme at all persona, in the avant any action or proceeding
         that,questlons, Grantor’s title or- the, Interest of Lender under this Mortgage, Grantor shai defend                      the action at
                                                                                                                                       entitled to
         Grantor’s expanse; Orantor may be the nominal partV In auoh proceeding, but Lender shall be choice, and
         participate in the proceeding end to be represented Iq the pmceedih by counadi of Leridei”s own ditto to time
                                                                                                                             from
         Grantor will, darver,,vr cause to be -delivered, to Lender such Instruments as Lender may request
         to permit ouch participAtion,
                                                                                                                                           with all
         Compliance With Laws, Grantor warrants that the property and Grantor’s use .t the Property compiles
         Oxlstlng applicable laws, ordin,nces,end regulations-Of governmental suthprltlas
                                                                                                                                  by’Grantar In
         Eun’lval of Reprasantatlons and t’/arrantlaA, Alt reproaentatlons weitantlas, end agreements made
                                                                                                                           in-nature, and shall
         this Mortgage shot lurulve the Axecution and delivery of this Mortgage, shall be continuing
                                                                                                                 full,
         remain in fiIl lofts endeffect unti[iuch tim’s AeGrantor’s indobtodnOWahefl be paid in
                                                                                                                 of this Mortgage:
    CONDEMNATION, The foUowlng provisions relating-to condemnation prooaedihgs are sart
                                                                                                             notify    Lepdarin writing, end
         Proceedings. If ehy proceeding •in. bondemnetlon Is flieè Grantor shall promptly:
                                                                                                                                 arcl.- Grantor
         Grantor shall promptly take-such steps-as may be neoessaiytc deiend-the..aclion and abtdin-theaw
                ba-the-nomin   al  party   ln-euoh  proceeding,  but Lender  shall’be’entit lod  to participate  In the poceadhg:end to be
         mey                                                                                                        cause to be delivered to
         reprsoented in the proceeding by counsel of its own- choice, end Grantor will deliver cr
                                                                                                              time to time-tA permit such
          Lender such instruments-end documentation es may be raquqsted by Lender 1mm
         participation.
        ‘Application of Net l’j-dcbads. if all o any part of the Property ii condemnod by eminent                  domain proceedings or by
                                                                                                                that’ail..or/any portion ‘of the
          any proceeding. or purchase in lieu of -condemnation, Lender may at it, election require                          Property, The net
          dat procoedi of the, award be applied to the indebtedness or- the repair- or restoration of the and attorneys’ fees
          proceeds of the award shall moan the ‘award after payment of all actual costs, expenses,
          Incurred by Lender in eonneotion with the condemnatiOn,
                                                                                                                following provIsIons relating
    IMPOSmON OF TAXES, FEES AND CHARGES BY GOVERNMENTAL AuTHonmEs. The
    to oveniwenlai iAtes, fees And chergiA are a part of ibis Mortgage:
                                                                                                                                    in addition to
          Current Taxes, Fees and Charges., Upon request by Lender, Grantor shall execute such documents
                                                                                                              continue Lender’s lien on the
          this Mortgage and lake whatever other actIon Is requestad by Lender to perfect and                                 with all expenses
          Real Property Grantor shall reimburse Lande, for all taxes, as described below, together
                                                                                                                  limitation all taxes, fees,
          incurred in recording perfecting or continuIng this Mortgage, Including without
          documentary ‘stamps, and other charges for recording-or registeripg thlp MdEtago.
                                                                                                                         tax upon this typo at
          Taxis. The following shall constitute taxes to which Ibis aection applIes; (1)’ a specific    ,




                       or upon    all or  any  pert  of-the  indebtedness   secured   by this   Mortgage;    (2)    a  specific tax on Grantor
          Mdrtgega                                                                                                                    this type of
          which Grantor Is authorizod or required to deductfrom payants on the k,debtedness:aecured by and
          Mortgage; £3) a tax onthie type-of Mortgage: ohargeflia against the Lender or the holder ofthe Note:                                (4) a
                                                                                                                                     Granicyc
          speOlt Ic tax’ ohall or any’panlon-of the indebtedness-or on-payments of principal end inteest.medc, by
                                                                                                                              of this Mcrt9ege,
          Subsequent Taxes, If any tax to which this aeetlon appilde-le enacted subsequent to the-date allot                           its-avaIlable
                        Shall have    th&senie    effect  aS An Event  offlefeuli,  and  Lender-maye       xereiseehy     or
          this-event
                      for  an  Event    of’ Default  aa  provided  below  uniasE  Grantor    either   ii)  pays   the   tax before It becomes
           remodies                                                                                                       depoolla. with Lander
          doilnquent, or (2): contests the tax a. provided above In the Taxes arid LIens seotlan and
          Aaah   or-a suffiAient   corporate    surety bond  or other security satisfactory-t  o  Lendor,
                                                                                                                 this Mortas as a socurlt
    SECURfi AGREEMENT; FINANCING STATEMENTS. The following provisions relstirfg to
    Agreement     are a  part of  ;hls  Moflgoo:
                                                                                                                           any of the Property
          Security Agreement. This instrument shall oonstltuto ‘a Security Agreement to the- extent
Case 20-02165-CMB                  Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                                  Desc
             —                      -u  Exhibit B Page 41 of 123
                                            --                           ‘.                      .                          -




                                    0                          ‘I                           C)
                                                         MORTGAGE
    Loan.No: 3020284                                     (ContInued)                                                    Page 6


         consUtutas fixtures, end Lander shah have all of tha riohta of a secured party under tht Uniform Commorolel Code
         se amended from tIme to time.
         Security Interest; Upon mquoatby Lendor, Grantor shall take wbate,ar notion is re4,astAd by Londor to pa WO!
          and.contlnue Lender’s security ihter€st In the Rents end.Pèraoñnl Property. In addition to recording this Mortgage
         in the reel proparty records, tender may, at any time and Withauf further suthorkation. from Grantor, file execUted
         countorparts, copies ofraproductions bf this Mortgage as a. financing statement Gréntoraholi reimburse Lander
         far all expenses Inturred In perfecting or continuing this security interest Upon default, Grantor shall not remove
         aovar ordstsoh the Personal. Ptoert from the Property. Upon default, OtOntor sheii assemble nny Personal
          Property not-sulked to thd Property in athanner end It piade raasonably.cohvdnlent to Grantor ehd Lander, and
          make it avñilabieta Lender within three [31 days otter receipt of written demand from Lander to the extent
         permitted byeppiicabie jaw.
         Addresses. The naflinb addresses of Grantor (debtor) and Lender (seóumd peityi from which ihformetion
         concoming. the security Interact gráñted by- this Mortgage may be obtained [each as required by the Uniform
          Conirnorti& Cdde) aiD. as. stated ói the first.pege of this Mortgage.
    FURTHER ASSURANCESi ADDITIONAl, AUTHORIZA19ONS The following provisions reiating to furtherassurancea and
    additional auihorizatione era a part otthisMongage:
         Further Assdranoäs. At any. time,, and from-time.to time, upon request .ofLender, Grantor whi make, exeocta and
          deliver, c wili causa to be made,. uxoduted or deiivOred,Io Lender-or ft Lenders designee, end when requested by
          Leridsr caUse to beliOd, recorded, fafiled, or refdcorded, as lhëbdêö may be, at uoh times and !n such officeã
          end pieces as Lender may deem appropriate, any and eli such thdrtgegcs, deeds of trust, sacuritydeade, security
         agreements, financing etbiemants, continuation statements, Instruments of further assurance, certificates, and
         other documents as mey, In the sOlo opinion of Lender; be necessary or deelrabio in order to.effaotuste, oomp!Ote,
          perfect, continue, or preserve. (1)         Grantor’s obUgeliona undar the Note, this Moflgcgo, and the fleiated
          Documents,, and 42?        the liens and security interests creeled by this Mortgage as mat and prior liens on the
          Property, whether now owned or ereaftar acqufredby Grantor. Unless prohibited by few or-Lender agrees to the
          contrary in writing, Grantor shaii reimburse Lender for eli costs and expanses incurred in connection with the
                                                                        -


          matters referred to in this perograph.
          WditIonaiAuthorizations. If Grantor tails to do any of the things referred to in the.preteding paragraph, Lender
          may do so for end in the name of Grantor .end et Grantor’s                        For sueh purposes, Grantor hereby
          Irrevocably euthorizea Lander to niaka. execute, deliver, fDa, record and do eli othor.tNngs as nay be necessary or
          dusirabie, !n Lendsr’a solo opinion, to accomplish the matters eforrcd to in the preceding paragraph. It is
         underetoed that nothing-set tbrth herebi shelf require Lander to take any auch:actioqs..
    PU1.L PERFORMANCE. if.Srentcr pays eli the Indebtedness, Including without Hmitetlon dl future:advencas, when due,
    and otherwiseØertarnta eli the:cbifgalionerimposed upon Grantor under this Mortgager Lender eheiIeecuta and deliver
    to Grantor a suitable setlateotlon olihiaMorIgage end suitablestetementa of teaniriatlon ofanytinsncing statement on
    file ovidenoing Lendor’e security interest Iniha Renta:and the Personal. Property,. Grantor will pay, If parrnitte by
    applicable isw, any reasonable termination:fee esdetorminodby.Lender fromtime.totimqi
    EVENTS OF-DEFAULT. Eesh of the fOllowing, at Lenders optIon, sheil Obntltutw on Event Of Default under this
    Mortgager
          Payment Dstauit. Grantor fats tomaka any payment when due under the ir4ebtednese.
          Delmilt on-Other Psymanti, Feiitziof Granter within the time requIred by this Mortgage to -make any payment for
          taxes or Inaurenca, Drury other peymentnecaseary tu prevenrfillng of orb effect disahergeof anyflsh.
          Other Oafauità. Grantor ieiio to corn piy With or to parfcpi eny, other term, obligetidh, covenant or condition
          contetned In thia Mortgage or in any at the Reisted Documents or to comply with or to perform any term,
          oDD gation, covenapt or copditlon oobtaihod in any other egrooniqht between LOndb and GrOntor..
          Default in Favor of Thlrd:Psrtles. Should Grantor default under any ioan, extension-of creda; security agreement,
          purchase or saiesagraomont, or any other egrescriarit, In favor of.epy other oraditor or-person-that may meterlaffy
          affect eny of GrantOr’s property or Grantor’s- abfihy’ w repay the indebtadr4ss or ,Gnntdr’s ability to perform
          Grantor’e obligations under this tAcngae cr-any of the Related Documents.
          False Smiements. Any warranty, representation or statomont made or furnished 10 Lender by Grantor of on
          Grantor’s beheif under. ‘this Mortgage or-the Related Documents Is feisa or mlüieedfng ‘in any meterfel respect,
          either now or et the time made-or furhi.shsØ or becomes leiae ormleleediqg °i any time thereafter,
          Defeotive Colletorailzatien. This Mortgabe or any ofthe ,fleiat&d Dduthents caaeos-to be In fuit force end eflect
          (including failUre of’ehy’,ooileterei document to createe’ valid and perfected-sdcurity-lnteredt or Hen) at:any time and
          for any reOsoh.
          Death or insoiveney. The dissoludon of Grantor’s frdgardiéss at •Whethet election to contInue ía medal, eny
Case 20-02165-CMB                Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                               Desc
                                      Exhibit B Page 42 of 123        -




                                  0                       ‘p                            0
                                                       MORTGAGE
   Loan No: 3020284                                    (Continued)                                                  Page 7


       member withdraws from the limited liability company, -or any other tcrminsdoñ of Grantor’s existence as a going
       business or the doeth at any member, the iqsoivancy of Grantor, the appoiniment of a reàelvor for any pert of
       Grantor’s property, any assignmant for the benefit of creditors, any type of creditor workout, or the
       commencement of-any proceeding under any bankruptcy-or insolvency laws by or agdnst Grantor.
       Creditor or Forloiture Prooaedings.. Commencement. of foreclosure or forfelture proceedings, whether by udiciaI
       proceeding, seif•haip, repossessiOn oreny other method, by any creditor of Grantor or by any governmental agency
       against any property securing the indebtedness, Thi! include. a garnishment of any of Grantor’s accounIs
       lncfudfn deposit accounts with Lender. Kowever, thM Event of Defauft shall not cpiy- if there is .a good faith
       dispute by Grantor as 40th, validity Or reasonableness of.tF a-claim Which is the ke!!s-of the creditor oç forfeiture
       proceeding and if Grantor gives Lender written notice of- the creditor or fotfeltuta prooedding and deposits with
       Landqr monIes or a surety bond for the creditor or forfeiture procoedng, p an ernount.deternhinsd-byLoñder, In Øs
       sole discretion, as being an adequate reserve-or bDnd lOt the dispute.
       Breach Of Other AUreamont, Any breech by Grantor under -the terms of any other agreement between Grantor and
       Lender thet is not temediod within any grace period provided therein, including wfthaur.iirnltarlon-wy agreement
       concerning any indebtedness or other obligation of Grantor to Lender, whether existing flow or later.
       Event Affecting- Guarañtoi. Any of the preceding events Coctra With respect to any Guarantor of any of the
       indabtodneis or Ony -Guarantor dies or becomàs incompetent, or revokas or disputes the validity of, or liability
       under, any GUbremy.Of thijdebtednaao.
       Adverse Change. A- meteriñi adverse chango- occurs ri Grantor’s fiñnciai condition, or Lander believes the
       prospect of payment Pr- performance of the !nd*tednesp Is impaired.
        inseourity. Lender in good faith believes itself insocure
        flight to Cure, ii any default, other than a defbuitin payment, is ourable and if Grantor has not-been given a notice
        of a breech of the lame proVision Of ibis Moflgago within the preceding tWelve (12) montha, it may be cured if
        Grantot’, otter Lender sends written notice to Grantor demanding cure of such default: (1) cures the default witbin
        ten (10) days; or (21 if the cure requires nore then ton (10) days. immadleteiy inidetos steps which Lender deems
        in Lender’s sale dbomtión to be suffioient to euro The default and thereafter continues and completes all reasonablo
        and necessary steps suffioiant to produoa.compllanca as-soon as reasonably praoticsi.
                                                                                                                      Lender,
   RIGHTS AND REMEDIES ON.DEFAULT. Upon the cocurronce olan Event of Default and or any time thereafter,
   at Lender’s option, mey exorcise-any one or ttoro of the foioWing rights and remediee, in addiliop to any other rights or
   remodios provided by awl
        Accaiarate Indebtedness. Lender sheii hove the right et its option, Otter -gMng such notices as roqured by
        appiioable law, to declare the anUra indebtedness immodiateiy due and payeblo..
        UCC Remedies. With tespeoi to all or- any part of the Personal Property, Lender shall hove eli-the rights and
        remedies of a secured party under the UnIform Commercial Code,
        Collect Rants. Lender shah have the right, without notice to Grantor, to take possssien of the Ptoperty end
        coileor the Rants, inciuding amounts past due and unpaid; end epiy the not procoode, ever and abovo Lender’s
        costs, against the indebtedness. in furtherance of this rfht, Lender they require an9 tenant or other user of the
        Property to, meke payrnonlG of rant or use fees directly to Lsnder if the Rents are otiectsd by Lender, than
        Grantor irrovocObly authorizes Lender to endorse instrumeMs received in payment thereof in the name-of Grantor
         end to-negotiate the aetna OhO cblledt-the proceeda. Payments by tenants or other-ucora to Lender in résponse.to
        Lendet’s demand shall satisfy the Obligations-for which the payments are made, whether.crnct any proper grounds
        for the demand existed. Lander may eicerciee its rights under this aubperagreph oliher in parson, by agent, or
        thrOugh a reOoiver,
        Appoint Rocelvar. Londar-ohahi hove the right to hsue a receiver appointed to take poesesefon of all-or any part of
        the Property, with-the power to protect end pmserve- the PmØaay, to opatato the Property pteóadingforocloaure or
        esie,- and to collect the eamings, rovenued, Rents, iaeues, profits and- inodm from the Propafty and apply the
        proceeds, over end above the cost or the receivership, against the indebtedrisas as a strict right. This right shell
        be Without regard to, and without the necessit of proving RI the inbdequácy ot theeacuilty for the- repayment of
        the Grantor’s indebtedness; III) the iqecivenoy of Grentor or eny other person or entity- who may be iegaily or
        equitábiy flabie to pay money aecurad hereby and Grentor and each such persor oi entity shah be ddemed to have
        waIved such proof and to have conseniod to the appointment of areoelvori or filflthefihin of a notice of delsuit;
        and the Grantor consentb to subh appointmarii. The roOeivat may deNs Without. bond if permitted by law.
        Lender’s right to the appointment of a receiver shah Exist whdther or not the apparent value of the Proparty
        exceeds the indebtedness by a subtsntiai amount. Employment by the Lender shell not -disqualify e person from
        serving at receiver.
        Judieial Foreclosure. Lender may obtain a Judicial decree foreciosing Grantor’s interest in au or any part of the
        Properly,
Case 20-02165-CMB                  Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                                Desc
                                        Exhibit B Page 43 of 123                                                                    I     -.




                                    0                         I’                           0
                                                        MORTGAGE
   Loan No: 3020284                                     (ContInued)                                                    Page 8


         Possession of the Property. For the purpose of procuring possession of the Property, Grantor hereby authorizes
         and empowers any attorney of --any- court of record in the COmmönweeithof Pennsylvania or e)aewhero as attorney
         for Lender and ail’parsons claiming under or through Lender, to sign an-agreement for antoring in any compotont
         cowl an amicable action in ejectmcnt for possession of the Property and to appuar for and confess judgment
         eqainat Grantor, and against di persons oialm!ng under or through Grantor, for the recovary by Lender of
         possosslon of thePropeny, without any amy of execution, for which this Mortgage, ore copy of this Mortgage
         verified by offidavit,..shsii be a sufficient warrant; and therasspon s. writ of possession may be issued forthwith,
         without any prior wilt or proceeding whatsoever,
         Nonjudiclel Sale. If pnrmitzed;by appitoabie law, Lender may foraciosa Grantor’s interest In au or. In any part of the
         Personal PropartV or the Real Property-by non)Udloiol sale
         Deficiency Judgment.. Lender may bbtaln a Judgment. for any deflOlancy remaining in, the Indobtodhosa due to
         Lander after application of oil -amounts receivid from IFs exercise of tha-riöhti proved in this sectiOn.
         Toninoy nt.SufferanOe. if Grantor remains In possession of tha Property after lbs Property is sold as provided
         above or Lender otherwise bacomos entiued to possesslcn of the Prcparty upon defeult of Grantor, Grantor shall
         becorne a tenant ‘at sufferance of Lender or the purchaser of the Propery and shell, at Lender’s option, either -(1)
         pay areasonebIerantei for the uso oF the Property,’or (2) vacte the- Property immadleteiy upon the demend of
         Lender.
         Other Remedies, Lender shall have all other rights and romedlesprovided- in this Mortgage or the Note or available
         at law or inequity,
         $aio-pf the Property. To the extant permitted by eppiloabla law, Grantor-horoby waives any and-all right to have
         the Property, marshalled. in exorcising its rights.and remedies, Lender shall be free to-seJl il or any -part-of the,
          Property together or separately, in one sale or by- separate sales, Lender ehel! be éñtitled to bid at any public sale
          on eli or any portion of the Property.
         Notice of Sale. Lender shell give Grunter reasonabe.notice of the time and place ci any pubilo sale of the Personal
          Property or of the:llme after which any private sale or other intended dispOsition of-the Personal Property is to be
          made, Unless otherwise. required by applicable- law, reasonable- ndtlce shell mean notice given at least ten (10)
          days before the time-of theaeie or disposition. Any asia of the Personal Property may be made in conjunetion with
          any sale of the Reel Property.
         Eieotien at Remedies. Election by Lender to pursue any remedy shall not exclude-pursuit of any other remedy, end
          anaieotion to -make expenditures or to take ection to perform an obuigatiàn of Grantor under this Mortgage0 after
          Grantoi’s faliuro to perform, shalt not effect Lander’s right to deplore a dot suit and exercise Ito remedies. NothIng
          under-this Mortgege:.or otherwlsashail be construed sO as to Omit orrestrlct the rights and remedies available to
          Lender following an Event of Default, or in any way lo -limit or restrict the rihls and ability of Londbr to proceed
          direcuy ageinet Grantor andior against any other co-makor, guarantor, surety-or endorser and/or to proceed agsinst
          any other collateral directly-or Indlracily securing the indebtedness,
          Attorneys’ Fees; Expenses. if Lender institutes any suit or sotion to enforce any of the terms of this Modgaga,
          Lender shau be entitled to recover such sum as the court may adjudge reasonable as attorneys’ fees (whether
          incurred by-Lender’s Internal counsei or Lender’s outside oounssl) at trial and upon any appeal. Whether or not any
         court action Is involved, and to the extant net prohibited by iew eli. reasonebfs expanses Lander incurs that In
         Lender’s opinion -are necessary at any time for the protection of its interest or enforcement of ta rights ahsil
          become a part ofthe indebtedness payable on demand and shall beer interest at the Note ratefrom the date of the
          expenditure until repaid. Expenses covered by this paragraph include, without limitations, however subjeotto any
          ilmita under applicable law, Lendar’b reesonabie attorneys’ fees and Lender’s legal expenses, -whathor or not there
         is a iewsuir, including reasonable attorneys’ fees ançi expehses for .benkruptoy proceedings (including efforts to
          modify or vacate any.eutomatic- stay or Injunction), appeeie,and any anticipated post-judgment collection eat-vice,,
         the cost ef searching reáords, obtein!ng tide repens fincluding foreclosure reports), surveyors’ reports, and
          appraisal lace and thin insurance, to the extant pcrmitted by applicable law. Grdntor also wit pay any court costs,
          In addition to all other sums provided by law,
    NOTICES. Unless otherwise provided by applicable law, any notice required to begivan under -this Mortgage shall be
    given In writing, -and shall be effective when actually delivered, when actually received by teiefacsimile (unfese
    otherwise required by law), when deposited -with a nationally raepgnizad overnight cquiier, or, if mated, when deposhed
    in the United States mail, as first ciass certified or registered mail postage prepald directed to the addresses ehowq
    near the beginning of this Mortgage All copies of no;ices of foreclosure from the holder of any lien whioh has priority
    over this Mortgage and notices pursuant to 42 Pa. C.S.A. SecUOr-8143, et. so4;, shpil asent to Lender’s address, si
    shown near the beginning of thfs Mortgage Any party may change its address for notices under this Mortgage by
    giving formef written notice to the other pafties, specifying that the purpose -of the nOtice I’ to change the pa’3y’e
    eddress. For notice purposes, Grantor egress to keep Lander kifohned at eli time of Gröntor’e current address. Unien
    otherwise provided by applicable low1 if there is more then one Grantor, any notico. given by Lendor to any Grantor is
               Case 20-02165-CMB                  Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                               Desc
•   -   -   ---.     -            -

                                                       Exhibit B Page 44 of 123
                                                -:......                   •   -
                                                                                     -
                                                                                                       ,        -     --
                                                                                                                            -




                                                  C                       I,                               0
                                                                       MORTGAGE
                   Loan No 3020284                                     (Continued)                                                   Page :9


                   deemed to be notice given to eli Grantorà,
                   ADVANCE MONEY MORTGAGE (A) This Mortgage secures future advances mode pursuant, to the Note or Related
                   Documents. Without Hmiting the foregoing, this Mortgage secures all advances’ madeby Lender-or Banks of any lUnd or
                   nawm described in 42 Pa. C.$.A. 0144. (B) If Grantor sends a written notlce to Lander which purports to limit the
                   Indebtedness secured bythis Mortgage and to release th obligation of Lender to make any addlUohal advances to or
                   for the benefit of Grantor, such. e notice shall ha Ineffective-as to any future advances made: (1) to enàble’ccrnpietion
                   of the Improvamante on the Aeal Property’ for which the bàn secured hereby wee originally ‘made; 121 tq pey taxes,
                   essossmants maintenance charges and Insurance preIums (3) for coats incurred for the protection of the Property or
                   the lien of this Mortgage: (4) on account of expenses inbufrad by Lender by roason of a default of Grantorhejeunder or
                   under the fleiated Docrzments..or under the Note; end (5) on account of shy other costs incurred’by Lender to protect
                   end preserve the Property or the ‘Han of this Mortgage. it is the Intantion or the parties hereto thit-any ouch advance
                   made’ by Lender otter any such notice by Grantor shah be tècured by thA lien of’ thts Mortgage en the Property,
                   MISCQLLANEOUS PROVISIONS, The following miscellaneous provisions are a part of this Mortgoge:
                       Amendments. This Mortgage, togathsr With &iy Related Documents, constitutes the entire uhderstandlng end
                       agreement of the peiltea Ba to thà niatters set’ forth ‘In this Mortgage. No zthcistibn of or amendment ‘to this
                       Mongege’ shell -be affective unless giveh In writing and signed by the party ‘or parties sought to be charged or
                       bound by the alteratIon or emendmo’nt.
                       Annual Reports,. if’ the rrcperty i used for purposes other then Granfore residenCe,, Grantor shall furnish to
                       Lender, upon request, a certified statement of net operating income received from the’ Property-during Grantor’s
                       previous fiscal year in ‘such form and ‘detail as Lander shall require. ‘Nat oporetlng incOme’ shall mean all cash
                       receiptafiom the Pioperty less eli cash expndItwee made In conneotion with the operation of the Property.
                       Caption Headings. Caption headings in the Mortgage are for-convenience purposes onlyand ore not,to be used to
                       interpret or dsflna the pmvisions of this Mortgage.
                       Governing Law. This Mortgage wit ha governed by federal law, applicable to Lander and, to the aztent’not
                       prdernptsd by federal law, the laws ‘of lbs Commonwealth of Pennsylvania without regard to Us- oonflicts of law
                       provisions. This Mortgage has been eeeepted’by Lender in the. Commonwealth of iennsyiva,nia.
                       No Waiver by Lander. Lender shell not be. deemed to have-waived any rights ‘under’ this Mortgage unless’ such
                       waiver is given in writind and aiöned by Lender. No delay or omission on the pan of Lander in exorolsing any right
                       shell operate as a waiver of such right er my other right. A waiver by Lander of a. provision of this Mortgage shall
                       not prejudice or constitute a waiver of Lender’s right Otherwise to demend strict compliance with:thot provtalon or
                       any ethel- prevision’ of this Mortgege, ‘No prior waiver by Lander, nor any.oourse of dealing between Lender and
                       Grantor, sh&l constitute a waiver of any of Lender’s rights or of any of Grantor’s obilgations as to any future
                       transactions. Whenever the consent of Lender Is required under this Mortgage, the granting of such eansant by
                       Lander in any Instance shall not constitute continuing aonaent to subseqUent instances where such consent Is
                       required and in eli cases such consent may be granted or withhold in the solo discretion of Lender.
                       Severability. if a oouft of oo’mpotent jurisdiction finds any provision of this Mortgage to be Illegal, Invalid, or
                       unenforceable as to any circumstance, that Finding shall not’ make the offending provIsion-illegal, invalid, or
                       unenforceable as to any other cIroumtanee. if Feasible, the offcnding provision shall be conaidorod modified so
                       that it becomes legal, valid’ end enfdrcaabie. ii the offending provision cannotbe io modified, It shall be
                       considered deleted from this Mortgage,           Unless otherwise required by law, the iliagellty, Invalidity, or
                       unonforoasbllfty of any provision of INs’ Mortege shall notefteot-tho legality, validlty’or enforoeebiflty of any other
                       provIsion of this-Mortgage.
                       Merger. Thaje shell be no merger of the Interest or estate crested by thisMortgage with any other, interest’ or
                       estate In the Propenyat spy time hold by àr (or the benefit of Lender in any oepaoIty, without the written consent
                       of Lender,
                       Sucoenor interests. The-terms of this Mortgage shairbebinding upon’ G’rerüor, and upon’Grantor’s-heirs, personal
                       representatives, suooessors, andasslgns, and shell be enforceable by Lender,andIrs 5uqOeSjDr end assigns.
                         Time is of the Essenee, Time is of the essence ih the performance of this Mortgage.
                         Waive Jury. AU parties to this Modgega horebV waive the right’ to,? jy,y(elftjj4’aotion, proceeding, or
                         counterolafrn brought by any party against any other party. Ilnitini
                   DEFiNITIONS. The following capltdllzod words and terms shah have the jfoilowing meanings when used in this
                   Mortgage, Unless epeclfIceli ateted to the eontrary, air raferences to dollar ‘amounts shell mean smounta’in lawful
                   money of the United States or America. Words and terms used in the singular shall ‘include the plural, and the plursi
                   shall inoiude the singular, as the context may require. Words and terms not otherwise defined In this Mortgage shall
                   hrn,’e the meanings attributed to-such torms’in the Uniform Commercial Codst
                         Borrower. Tho word “Boirower meer.s Ingros Family, lie and includes all co•signer and co-mekors sining tha
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                               Desc
                                                     r                                                                         rnr—’’—         -.

                                     Exhibit B Page 45 of 123
                                                                                                                                         ...
                                                                           ‘-                                ..




                                 0                         I,                          0
                                                     MORTCAGE
   Loan Not 3020284                                  (Coht?nued)                                                  Page 10


      Note and eH their sucamseora and assigns.
      Default. The word ‘Oaf milt’ mean the Default cot forth in this Mortgage In tha’eectldn titled “Default”.
      Environmental Laws. To wards Envlrbnmenlai Laws’ moan any end all state, federal end lanai statutes,
      regulations Und ordinances relating to the protection of human health or tim environment, including without
      limitation ‘the Comprehensive EnvirOnmental Response, Compensation, end’, Liability, Act of 19.80, as’ amended, 4Z
      USC, Section 8501, ci seq. I”CERCLA”), the Superfund Amendments end• Rosuthorization Act of 1988, Pub. 1,
      No. 99•499 V’SARA”I, the Hazardous Motoriela TransportatIon Act, 69 U.S.C. Suction 1 801, at eeq.,. the’ Resource
      Conservation end Recovery Act, 42 U.s’;c, Section 8901. at seq., or other applicable State or Federal laws, rules.
      or reguletfons adoprod pursuant thereto.
      Event of Default. The words ‘Event of Default” moon any ot’the events of dofault cot fOrth In this Mortgage In the
      events of defaUlt section of this Mortgage.                               -




      Grantor, The word ‘Grantor” meena tngros,Pamily, LLC.
      Guarantor. The word ‘GuerUntor’ t’oa’ña any guarantor, surety, or accommodation party of any or all of’ tha
      Indebtednesa.
      Guaranty. The Word Guoren:y” means the guaranty 1mm Guarantor :to Lender, including without limitation a
      guaranty of .11 or pOrt of the Note,
      Hazardous Substances. The words ‘Hazardous Substances’ mean msteriafa that,, because of their quantity,
       concentration or physical, ‘ohemics) or Infectious characteristics, may cause or pose a present or potential’ hazard
                                                                                                                           ,
      to human health or the environment when hnproppfly used, treated, stored, disposadof, generated,, manufactured
      transported or otherwise handled The words Hazardous Substances are used in their vary broadest sense end
                                                                                                                      listed
      include without limitation any and eli hazardous or toxia Oubstences, meterlois ot Waste sa, defined by or
       under the Environmental Laws. ThetOrm ‘Hezardous,,Substanoer eisa (noiudes, without iiniitetion, petrOleum and
       petroleum by-producisor any fraction thereof end asOstos.
       Improvements, ma word “Improvements moans ‘all existing and future lmprovemenfs, butidinga, structures,
      mobiio homea affixed an the Heal Property, facilities, additions, replacements and other construction en the Real
       Property.
       Indebtedness. Tho word ‘indebtednoes” means all principal, interest, and other amounts. costs and expenses
                                                                                                                       s of,
       payable under the. Note or Related Documents, together with eli renewals of, extensions of, modification by
       odnsofldatione of and substitutions fortha Note or Raisted Daoumontv and any amounts pxpended or advanced
                                                                                                                      under
       Lender to ‘discharge Grantor’s obiigdtiona’ or’expenees Incurred by Lender to enforce’ Grontora obiigationesecurity
       this Morteege together with interest on such amounts as provided in this Mortgage,. The liens and        future shall
       interests created pursuant to this Mortgage covering the indebtedness which may ho created In the
       refeta beck .to the, date of this Mortgage. Spoolficaily, without fimhadon, indebtadnets Inciudes the future
       advances sot forth in the PutureAdvanoes provision, together with all Interoet thereon and eflanounte ‘thatmey be
       indiroctly,eecurod by the CrossCoifoteraTizatIon provision of this Mortgage,
       Lander. The word ‘Lendor’ ftaans ENTERPRiSE BANK, its successors and ‘sssIns,
       Moftgag, The word Mortgags” means thip Mortgage betweeri ‘Grantor and Lander,
      Wore. The word “Note” means the promissory note doted, September 14,, 201 , iii, the original prinoipOl
      ‘amount of’ $3,179,020.00 from Grantor to Lender together with all renewals of, extensions of,
      modifications of, rafinencinga of; contoildations of, and substitutions for the promissory note or agreement, The
      msturity,date oldie Note IsSeptembor 14. 2043.
      P!rscnei Praperty. The words ‘POrsonai Property” mean all equipment, fbttures, end other articlEs of personal
      property now or hEreafter cwrwd by Grantor, and now or hereafter attached or affixed to ‘the Reel Property;
      together with elf’ eccesafons, ‘parts, and additions ‘to, all replacements of, and all substitutions for, any of such
      property; and together with NI proceods (including without limitation all insurance proceeds end refunds a
      pr&nlurfis) from ally aalo or other diuØosition of theProparty.
      Property. The word ‘Property” moans collectively the ROei Property and the Personal Property,
      Heal Property. The words ‘Heal Property!’ moon the real property, Interests and rights, as funhor described in this
      Mortgage.
      Related’ Documents. The words ‘Reieted Documents’ moan oil promissory noteD, credit agreements, loon
      agreements, Envimnmentel agreements, guaranties, eacurity agreements, mOrtgages, deeds of trust, seourity
      deed,, Octietejal fttorigiies, end all other instruments, agroamonte and documents; whether now or hereafter
      oxislind, executed lb connection with the’, indabtednoss,
       Rants. The word ‘Rents” ptaana eli present and future rants, revenues income, issues, royalties, pioUs, end
Case 20-02165-CMB                   Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                           Desc
                                         Exhibit B Page 46 of 123                                              -.




                                    C.
                                                         It
                                                                                             n
                                                      MORTGAGE
    Loan No: 3.020284                                 (Continued)                                                   Page 11


        other benefits derived from the Property.

   GRANTOR ACKNOWLEDGES HAVING READ ALL ThE PROVISIONS OF THIS MORTGAGE. AND GRANTOR AGREES
   TO ITS TERMS.                                                 -




   THIS MORTGAGE IS GIVEN UNDER SEAL AND U IS INTENDED THAT THIS MORTGAGE IS AND-SHALL CONSTITUTE
   AND HAVE ThE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW,
    GRANTOR:

    INGROS FAMILY lit

                         .r     ‘

                                                -
                                                      <‘ M3(SeaI)
       Jeli              rot Member ci Ingros Family, 1,1,0

                                                               SesI)
       nTe H. Ingros,.Mmbejj mares Family, LLC



                                              CERTIFICATE OF RESIDENCE
    I hereby certify, that the precise address of the mortgagee, ENTERPRISE BANK, herein Is as follows:
    MASON D. LOCKARD, 4091 Mt. Royal Boulevard, Allison Perk, PA 151


                                                                       Attorney or Agent       for Mortgagee



                              LIMITED LIABILITY COMPANY ACKNOWLEDGMENT

    COMMONWEALTH OF.PENNSYLVANIA
                                                                               159
                  Al
    COUNTYOF_________________


         OnAf.




              I
                  ti’a                          day of  (5fftSb’(”%                      . 2ojdZberare.ma

                                           the undersigne N tary Public, perspnslly appeared Jeffrey S. Inroe. Mambrn
    of Ingros Fe y, LLC and Anna H. ingros, Member ofingros Family. 11,0, who:aclmowledged themaalvs to be the
                                         .,




    members or designated agents of Ingros Family, LtC, a Umited Unbuity Company, and that they-se such members or
    designated agents, being authorized to do so, -executed the-faregolngAlc?q’umoñt for the purposes therein contelned by
    IgnIng the namo;of the LImited liability Company by themsalves,yajt5iemyers.or d gnøed agents,
         hi
                                                     end dwvIeiç,(


                     NOTAR?AL SEAL                                         .




                                                          Not ry Pu             rid to the   ate of
          I     EIse R.Lanipi,Notarypubllo                             .

          CIiyoIG;consbqrg, Weetmorelandöounty
          (Lj CornAilselon ExpIres Jan, 24,2021
          AIEdSER, PEnNS4VANI4S$otrArjoNop NOTARiES


    Leserpro, Var. 17,2.0.015 Copr. D+H USA Corporation 1997, 2018, All fllghteReserved.              -   PA C:\CFlUYLGOa,FC
                                             TR-3745 PR-NODEMAND
Case 20-02165-CMB                    Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                           Desc
                                          Exhibit B Page 47 of 123


                                      a                                            0


                                                     Ethibit A




 Tha land referred to In this poliby [S desodbe as foaws
 TdD/ParceINo, 14-001-0220-000
 ALL thaLceclnIotcrpIeceof IandsXuateIntheRcsIWagiofThaBorougholBeaVar Cwn1ybfBeivrndCpinmonwethor
 Psnnsylvanla( b&n Hnvn as totNo C-I ConwlIdad LotN I InThe Ingros aniItyLLO LotConsolldaifonPIar No I asssLro,th
 In Plan Bok Volume 37, Pss70 ondbc!ngsetforth IntheStla DevelopruentplanonlandownedbyTholnwoFamlly LLCas setfoWi
 InPlenBcokVoume3l, PagèSQ.
 BEING dssInatad as Parcel No;14-00I-0216200, 14001.02ff,000, 14.OOI.0210.000,i4-O0l .021g.000,I600I-022ft00
         Case 20-02165-CMB                          Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                     Desc
                                      —    .-

                                                         Exhibit B Page 48--___-_.___I
                                                              --

                                                                            of 123     I                                 -




             FINANCIAL DIMNSICNS
                          • INC
             APIIflAIIIAI_ TITL OCfltfAtUFII                                                                                    -



                                                                                       REPORTUATE:                  04/2912019
                                                                                       EFFEcTIVE DATE:              04122/2019



                                                Property Report
ORDER INFORMATION:
CLIENT:          ENTERPRISEBANK                               CVSTOMERNAME                          INGROSIAMiLY,LLC;
                 409 I MOUNT ROYAL
                 BOULEVARD
                 ALUSONPARIç PA 15101
                                                              PROPERTY ADDRESS:                    295 ThIRD STREET
                                                                                                   BEAVERFA 15009
 AnENTION:                LISA KANN
 REEERENCE#:             PDU254734                            COUNTY:                              BEAVER

ASSESSMENT / TAX INFORMATION:

TAX PARCEL:              14-CVl-0220.000                             SITUATE:              BOROUGH OP BEAVER
                                                                     LAND:                                  519100.00
                                                                     IMPROVEMENTS:                         5380.100.00

                                                                     TOTAL;                                539920&00

 COMMENTS:            Tsxcs.rcported w.theTCInim.Burenu recnded poid Ilimugh 201$.

                      Purcel t1os combinod into PniccI No. 14-001-0220MG

                       Address Asses,c& 260Wllsoo Avenue


DEED INFORMATION:
  GRANTOR:            CeogoLCnmphc[lnndShciluC.                      GRANTEE:               ThcTngmsThmiIy LLC
                      CnmpkoU, his wift

 BOOK/VOLt                                                           DATED:                   01/2212014
                                                                     RECORDED:               02103/2014

 INSTRUMENT W;                  34507l
 CONSIDERATION:                 5425000.b0
  COMMENTS:                     Conveys nfl Purcots No.




                                                          Finnacial Dimcnnion,, In:.
                                                             7025 CthitIon T{oad
                                                           Ws1 Mifflisi PALS 122
                                                             L-800-058-980$                                                  P:a I nf4
Print Dato: 04129fl0 I 11:11:43 an
          Case 20-02165-CMB                        Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                         Desc
                                                        Exhibit B Page 49 of 123
                 -
      -
                                                          ..i..
                                                              .
                                                                                                                                   ..-   -




                                                                                              EDITh           t254734-l
                                                                                              REP#:         FD11254714

MORTGAGE INFORMATION:
 MORTGAGOR:              The Ingo. Family LLC. by                 MORTGAGEE:        Elm National Bank of     -




                         Jeffley S. tngms,Mcnibcr                                   Pennsylvania

 BOOKflOL;                                                        DATED:            02/17/2015
                                                                  RECORDETh         02/24/2015
 INSTRUMENT#:            3500671
 AMOUNT:                $50,000.00                                OPEN ENDED;       Yes      AMTs       $50,000.00
 COMMENTS:               Sumñ MI Parcels

                        Satisfaction Piece, datedSl2l/2016, recorded 617/2016, as lustmmcns No. 3529700,
                        ontncbusly releases lnsuimcnt-No. 2L) I 5a523 lb.

 MORTGAGOR:              Ingms Family LLC, by Jeffrey S.          MORTGAGEE:        Enterprise Bank
                         Inros, Member, end by Anne N.
                         lnBros, Member
 BOOKA’OL:                                                        DATED             09/14/2018
                                                                  RECORDED:         09/19/201W
 ENSTRUMENT#:             3579294
 AMOUNT:                $3,179,000.00                              OPENENDED,       Yes       AMT:      $3,179,000.00
 COMMENTS:               Secures All ?nrocls

                         Aseigurnosit ofRouts dated 9/14/2918, recorded 10/I l/20L8,-as-InslmmentNa. 3580692..

 MORTGAGOR:              Ingros Family, LLC,by Jeffrey S.         MORTGAGEE:         AdVanced Solutions Consulting
                         mores, Member, cod Anne H.                                  Company
                         Tugos. Member
 BOOK/VOL:                                                        DATED:             11/23/2018
                                                                   RECORDED:        11/2612018
  INSTRUMENfl:            3583315
 AMOUNT:                $400,000.00                                OPEN ENDED:      No
 COMMENTS:               Secures-All Parcels




                                                       Plucuclal DimensIon,, Inc.
                                                          7025 ClalrIan Read
                                                         w-Mimni, PA 15122-
                                                            I.Ht0351.9308                                        Pap2 014
Pdnt Damc 04129/2019 I 1:18:44 Mn
         Case 20-02165-CMB                         Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                    Desc
                                                        Exhibit B Page 50 of 123
                                                                                         EDT N:           (254734-1
                                                                                         REP#:          FDI•1254734•

JQDtMENT/FEDERAL & STATE TAX LitNS
  PLAINTIFF             Cdrn:nonwenltl, of Pennsylvania              LIEN TYPE:      STATE TAX liEN
                        DcpazcnI of Revenue
  DEFENDANT:            Jeffrey S. tugma and Arnie H. Ingits         SSN:             BOTh

  DOCKET NO:            2018-30298                                   DO CKET DATE:
  BOO WI VOL:                                                        DATED:
  PAGE:                                                              RECORDED:         01125/2018
  AMOUNT:               $33, 16(1. 32                                PLUS:             Penahies nod Inlorvst

 PLAINTIFF              ScoTt BrL:ee                                 LIEN TYPE:      JUDGMENT
  DEFENDANT:            The Jngros Family LLC,.and Jeffrey           SSN:             DDE:
                        Ingrrn
 .DOCKETNO:             2018-30949                                   DOCIcETDATE:
  BOOK/VOL:                                                          DATED:
  PAGE:                                                              RECORDED:          04103/2018
  AMOUNT:               539,600,00                                   PLUS:              Costs end Interest
  COMMENTS:             4/4/208 Conipininl md Confcssipn og3udgmcni

  PLAINTIFF             RyenD. Sharbonno.                            LIEN TYPE:      JUDGMENT
  DEFENDANT:            Thoingros Family LLC,•and icitreyS.          SSN:             DOR:
                        Tug ras

  DOCKETNO;             2018-3)137                                   DOCKETDATE;
  BOOKNOL:                                                           DATED:
  PAGE:                                                              RECORDED:          05103/2018
  AMOUNT:               560,000.00                                   PLUS:              Costs and tmatst
  COMMENTS;             5/fl0 IS ComplainT end Confession ofiudgmen:

  PIATNTIPF             RynoD. Sharbonno                             LIEN TYPE:      JUDGMENT
  DEFENDANT:            The Ingros FamiIyLLC, end Jeltroy C.         SSN:             DOE:
                        Ingros

  DOCKETNO:             2018-33331                                   DOCKETDAaE
  BOOTØVOL:                                                          DATED:
  PAGE:                                                              RECORDED:          11120/2018
  AMOUNT:               S460000.00                                   PLUS:              Cosis end luicresi

  PI..AIN”flFF          Tolernal RevenuoSem’ice-Depndmcnl of         LIEN TYPE:      FEDERAL TAX LIEN
                        the3easwy
  DEFENDANL             The lnBros Enmity LLC and Anna H.                             DOE:
                        logros

  DOCKET NO:            20 19’5 00 Ii                                DOCKET DATE:
  BOOKNOL:                                                           DATED:
  PAGE:                                                              RECORDED:          0J/27/2I9
  AMOUNT:               5276,070.63                                  PLUS:              Penalties and In:erest




                                                       ral Dhn:uTons,1si
                                                         702S Clniiim, Rd
                                                        WcUMIfflW,PA 15122
                                                           I-a00-15t9305                                 Pep 3 of 4
Print DMt 04129120191 I:IH:44   :05
            Case 20-02165-CMB                 Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                     Desc
                                                   Exhibit B Page 51 of 123
                                                                                           PDIft:.     1254734-I
                                                                                           REF N:    F0U254734
l
    LEGAL DESCRIPTION

     All those certain, lots orpieces of ground situate in the First Vnrd of the Borough of
     Beaver, County of Beaver and State of Pennsylvania, as more fully described in Deed,
     recorded on 2/3/2014 as TnstrumentNo. 3465071.

     Parcel No.: 14-001-0220.000




     VIE INFORMATION CONTAINEDWInUNTFIIS REPOItFJS NOTTO DBC0NSDEREDAN EXAMINATIOK
     CRRVFICAVON OR REPRESOTATION OF FACT OR tn-a ft)4D DOES NOT CILEAThAND SHAaNOT BEThE BASIS’
     OFANY CLAIM FORNEOLIe4CE,NEGUOENT r.USREPRESEWIAFION OR OTHER itRi CLAIM ORACUOK
     MORROVER, THIS REPORT DOESNOTEXPLAThI TUE LEGALSTAWS OFTñLETO IEAL ESTATh VTh LEDAL
     EFFECT OF ANYITUNO FOUND WJ’IIIIN TIM ChAIN OPTITLE OR ThE LEOAL.EFFEcTs OF O1IIURMAIr uks
     FOUND OP RECORD ThAT COULD: AflflCI”fltfl MArncrrAnIr,n7 ormza

     THE.SOLE UADIUrY 01’ FINANCIAL OLMENSIONS, IhtTOANYVARflPO&LOSS<ES) SUSTAINUDDY IIEIJANCE
     UPOJ VIE INFdRMATION PROVIDRO WITHIN ThIS REP0kTSRALL BE UMrTEDTOVTOSRAMOIfl,7S PAID FOR
     SAID RIWOICT.

                                     Thank you for selecting Pinancini Diniendons, lnc.I
                                                 Flanocial DinIen,IQn,. Inc.
                                                    7O2 CIulrto:i Ewid
                                                   weitMimb, PA 15122
                                                      I40035L9308                                          f4
    Pint Oat O4fl91l 0 hI 1:44
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                              Desc
                                                zr....
                                 •1

                                     Exhibit B Page
                                                  .

                                                     52 of 123                        --      .      ..




        PileNu. 134DB


                                                This Indenture
                                                                                                   3465071
        Made the22d drs9ofJuzwnry, 2014,
                                                                        II                         02n312014 1215:21 PM
                                                                                                   Buaver Cauity
         CLIVCL’n                                             •MERC*N   aanw.   flVLAQ5            DEED            £55 DD


                GEORGE S. CAItWflELL nail SHEILA C. CAMPBELL, Id. wife
                                                                                           (harainafter called the Onnion)

                                                             %ND

                    TUE 1NG1S VAMILVLLC
                                                                                           (bcrciaaflcrcajled the Grantee).

        Wltorseoth, Thai the said Grantors In consldennlon or Four Hundred Twenty-Five flaniand And 001100
        Dollars ($425,000.00) paid to rho Granton by the Orsntqo, receipt of which is hereby, achowledged. do grant,
        bargain, stIl and tonvey to the said Cruntee their assigns the survivor of Item, and. the rurvivqr’s personl
        representatives and assigns,
                    ALL that certain lot or jiltxe ef land situate in the First Ward of the Boroughof Beaver,
                    County of Beaver and Commonwealth of Pendsylvnnia, being part of Outlot No. lila the
                    General Plan of Ontlois for said Borough, bounded and described as follows, to wit:

                    BEGINNING at a point on the South side of Third Street, said point being looted a
                    distance of 130 feet East of the Snal line of Wilson Ayenue (asmeasure4 along naid
                    South aide of Third Street); thence extending eastwardly aldng the Southaldc of said
                    ThirdStreul, ‘a distuhce of 65 feet to a post; thence souffiwardly by line of bind slow dr
                    formerly of.LR. Leonard, a distance of 160 feet to. a post; thence westwardly along the
                    line of land oftmmu CD Campbell (‘onnerly of J B Vilson) a distance of 65 feet to a
                    post thence northwardly. by hnt of land of Emma CD, Campbell (formerly of SB.
                    Wilson) I 60 feet to a point at the place ufbcginning.

                    BEING designated as Paruel No. 14-OOl-02l&000

                    Parcel One: ALL that certain piece, parcel or lot of lund ldhg and biting slivate In the
                    First Ward of the Borough of Beaver, County of Beaver and Commonwealth of
                    Pennsylvania, bcing’pan of Out Lot No. 13 In the General Plan of Out Lots fri the said
                    Borouh of Beaver, bounded and described as follows, to wit;

                    BEGINNING at a point on the North sjde of Center Allay 120 feel Erist oWibon
                    Aveaue thence ncrthwordly’and parallel with Wilson Avenue and along thelma eflzmds
                    formerly ofEmmaC.D. Campbell and landsnow.cr formerly of Flota D. Kerr, 90 fact to
                    lands now or formerly of John B. Wilson; thence eastwardly and paralial with Center
                    Alley and Third Street along the Duo of lands now or formerly of sahi John B. WIlson, 73
                    feet to the line of lands now or formerly of3.R. Leonard; thence southwardly and.parlll
                    with Wusnn Avenue and along the line of lands now or fnrmdrly ofJjt 1onard, 90 feet
                    to Center Alley; thence westwardly and parallel and, along Center Alley, ‘75 feel to the
                    place of beginning. Having a frontage of 75 bi on COaler Alias’, and extending back
                    thcrefftm of equal width, 90 feet to lands now or formerly ouloha B: Wilson aforerald,

                    I’urvel Two: ALL that eetltda pared or lot of land situate In the. First Ward. of the
                    Borough of Beacr, County of Beaver and Commonwealth of Pcnnsyl’vania, being part of
                    Out LuL No, 13 in the. General Plan of Outlota of’the Borough of Bauvur, hounded and
                    described as follows, tO wit

                    ON the North by Third Street; on the Thist by lot formerly owned by Laura Smith;ori the
                    South by laud formerly owned by Gcorae H. Cnmpbetl, and land formerly owned by

        T85240-.Cl COAL
Case 20-02165-CMB             Doc 1-2 Filed 10/15/20 r Entered 10/15/20 14:22:31
                                                         —.   -
                                                                                                Desc
                                   Exhibit
                                     I
                                           B Page 53 of 123
                                            -,




                               0                                       0
                                        JANICE JESCHKB BEALL
                                             810 Third Stieet
                                            Beaver, PA 15009

                                                 Rea.eipt
    Receipt Date; 09/19/2018 08:35:56 AM
    RECEIPT # 2018967027

    Recording clerk: MAP
    Cash Drawer; cASH1
    Rec’d Frm: LAMPL SETTLEMENT
    SERVICES/MAIL

    -Instri: 3579294
    DOC: MORTGAGE
    Oft Party: INGROS FANflY LLC
    ES Party; ENTERPRISE BANK

    ecordin.g Fee
    Cav.e4 Page                               $2.00
    Recording Fee                            $13.00
    Writ mx                                   $0. 50
    Affordable Housing                       $13.00
    Record Improvement Fund-                  55.00
    Additional Pages                         $16.00
    Other Fees                                $2.00
    Justice Fund                             $40.25
    aeference Fee                             52.00.
    Demolition Fund                          $15.00

    DOCUMENT TOTAL:        ---->            $108.75



    Rece1t Summary
    TOTAL RECEIPy: ---->                    $108.75
    TOTAL. RECEIVED: ---->                  510.8.. 75

    CASH BACK:                                 $0.0O

    PAYMENTS
    check # 7436 —>                5108.75
    LANPL SETrLENENT SERVICES/MAIL




   830 ThhTd Street, Beaver, PA 15009            Phone (724) 7704560       Fax (724) 728-8479


                                             EXHIBIT

                                                 6
Case 20-02165-CMB                          Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                                       Desc
                                                Exhibit B Page 54 of 123
                                                                                                     U                         0MBft39’0YaII.25024255


                               A. Settlement Statement (HUB-I)
   6. 1peofLooq
   t.Dn4k            2.Q RHO       3.             5. FIW&n&r                        7. t.orMmtor                5. MosageI,,wansaML’tbeg
   tQu%              5.Dfr.,VLS,                  a1oz-

   C. We: Thistm. i,t.c.bh.d b gm )ooa n,tnI0fagm(Mt Atwrpeba,dbyflese&rwdage.,tase&wm.
          bmsmW,d ot?e patou1. t,e thd,g:S’eyn showi ha, frirbrn.fai,&pwpose, aMa, noThJ*dr the D)&
   a N.r.adiofDor..                         E tF,niMeuofSekc                    F Qm,..dMthess &Landec

   ,girisFnk.aC                                                                                          Es*ipib Banklaus
   2gSllWdSto.t
   Beatt. PAISO9                                                                                         4091 MoonIRoyaIAtd
                                                                                                         AoPat*,PA151012917

   a Pmpnyjxaøo,t                                   K Soeneflant                                                                 L Sc&aeoIt
   2SSThWSNeI                                       LwçISaflilSekrz
   BeavecPAllOO9                                    435&uliMapek..                                                               Septnterl42018
   Boa     unPennsynb                               GreeM3u, 101                                          P21. (724)634-3188
                                                    PIao15oeqiltnt
                                                    435 Soot Ma$eAw,
                                                    Qnmtug, PA 107
   J. SWrmar1CIBOnU4,fSUII.Ct1On                                                 K SwnTwyofSetsfrnacSa.1
   100. Gt,Asi,ountfl,efn Bornet                                                 400, G,0s,nl0ijnt0uat8eec
   101. C,a4a,wte                                                                401. Confldsas
   lea Peson&pie4                                                                402. Peiionalnrm
   103. &en1QaflBoanwg1l40m                                        3Th,%5.$9     403.
   104.                                                                          404,
   10& êAoit.n pao4Vb ax paonaj Baik of PA                        ZSJ68Z3        405.
   4ntt%Jfl,M d by5.rbnthnca                                                                 frfl        Wkbrfldntte
   106.   Tc..mTh,n                                                              406. (Tu, Tan                        b
   107. Cnun&T.                       t                                          407. unVTan                          b
   10$. ns&iie,iS                     t                                          40& Aaant                            t
   10                                                                            409.
   110.                                                                          410.
   III.                                                                          dli.
   112.                                                   L                      412.

   120. GI03sAslnmtDJehuflBo.7oy,e
   200. MiocntPaHWorrBahaThfB,war
                                                          )       2S713322       C 0,n,Mwflflsa,r
                                                                                 500. Radt,ofw hkrairthssdar
   201. Weamestmoney                                                             601. Edo        eerau.)
      1. Rb1%aIamQonIofnwb.IS)                                    3,179p300      602. SefrlInidl3onbSabrfle 1400)
      I. EshfrgIow,(flkeaat*db                                                   503. Eqb.nØ)bkeaa4edb
                                                                                 fEW. PThU%aoe
                                                                                 SOi PaeMn
                                                                                 506.
                                                                                 507.
                                                                                 5
                                                                                  s’a
   Aêswsfl-bnwnUWSebt
    20. WTbwmTois                           b                                    510. aøTo..,Taxaa                    b
   211. u’*Taa                              C                                    511. CornujTams                      C
   212. Aasett,,ent                         C                                    512. #ss.asmen21                     C
   213.                                                                          513.
   214.                                                                          514.
   216.                                                                          616.
   216                                                                           518
   217.                                                                          517.
   216.                                                                          516.
   219.                                                                          519

   Zn     TàJPaUk,trBo.m.ar                                       Z179DXL0       Sn Ttn1dxnkaamfDaSebr
   300.   ,h.13.txm,.ntkntb5o,w.v,                                               600. .hgntmentbtun set
   301.   0msamouduflornBvr6le120)                                2.971,33322    601 GrotnuntdteCSa)er(0n420)
   302.   LeuamouMpaHbforBolTa.rCo220)                        C   3ilQDX.00      602. LnsmdLIdon,dUeSer(Cne520)                          I__________
   303. Cash        r:i   From          Tow.jer                    207,886.76    603,Casli   [3    Ta          FranS.kr                             00



                  BotToI4er




                                                                                rd1. t. aaa fl..pwqrd fl flst% Wd$j flu atWoflbflui w1
    lit Btt asdmbrt, WWrS1STdt 25 anat p.’ ,c b                                          sluSdbrnl. fllut dna Ul.4 p
           flfl           —   flj flfi     PiJ P*JtbFt’, lito          Wb pwaa.




                                                                                                                                  (8102-fl3flD6102.2fl?}
Case 20-02165-CMB                   Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                                      Desc
                                         Exhibit B Page 55 of 123
  LSefflenientChares
  7oaroaII.IaMeemnrFees                                                                                               Parr          Pnldrmii
                                                                                                                      Unye.1         Sdn
      a,dmnaxndie TOO) as b8aAt
                                                                                                                      FiN
  7014              D
                                                                                                                      Stomel        wal
  702.1             I)

  704.
  705.
  ZVRkne P..bhnCtI,WILmI,
  eo1.0waodwge                                        5             (from &E #1)
  flwotdlssd,we4fl*)fatewedcthMRb thr                 $             (?mm GIE fl)
                                  EeBank Rrmuoaar4frarassns                                                                 0.00
  4fianUJfae             C Enbcqi.Ba*P0C3000
  8aDeace                 b Enbip6rk                                (bvmGFEfl)                                             3200
   83GcThxWiO                                                       ØWT. lE

   lOt Pød aIWIOO         V E,,Thp,4e G.rd                          41mm &E 31                                             1000
                          t I&Me It                                                                                       39000
  %tThe*#
  tPoe.4i Mecca aodcc    U Enflrl G.M                                 mm
  8laçorge&anntk          V Enbip,kaBs,*                            41GFE*3)                                                900
  all. aeeaf.e               Entipri$e G.M P0050000                    ,i GC
  aiZEforma(nnaxe         V EntipdeeBw*                                       3)                                         435000
  an Mequedbytsnde,taePadhMrc.
  9OI.ecth.soeakm          0*14115__C_IOCIflS           17a 1Mev__ffD1Q’EItO1
  a kaott.,e mnia pflSmIW           umrthsb                         ivm &E#3)
  905. FC(Pso..w.rcur.nm      cit                                  (rIUfESIl
  Dot
  905.                                                                                ffinGFE%11)
  100OMe.an.sI3,hdwtbnder
  10 lb aldepasfl!orywrewcwaunt
  Inca ltmeoiaeflbuwnm                         m,nths      S         per    month       S_______________
  1003. MfliDe sumnce                          monln       S         per    month
  1.                                                                                    S
  1005,                                                                                 1
  1.                                           mo,ts @ S             pet    ,ncrt.      S
  1007.                                        mont,.      S         per    month       S
  IDOL                                                                                  S
  1000.                                                                                 $
   fl00.’w
   1101. 1e iasand bndaflrethwran                                                           mmGFEl4b                    IOSDSAS
   1702. Sa,em**c lee                                                                   $
   IIfl_O.cc1eUaflia CE__iflatnMI!e frasuq                                                  çn GEEIS)
   1104._Ldfl       mrabFeatn.fl!a htjunc,                                              S__10$TIA5
   11 Lm,fl                        $    3jThCO
   lice. OaielaUepa&vbi            $
   no?. A.poIe,atWIabnwanpmmün              C LsmpISe&m.r4&rdccs                                        $   9134A9

   1101 LMdefraWspoftnoltatbliwnnpmnlbjm                   C FaFIonal11hewmiccC.o                       $   133697
   1103..                                                                               5
   1110.                                                                                5
   nil.                                                                                 S
   1212.
   1113.                                                                                $
   1flflmflnrne
                                           C Mec*ro1ed.olBflitCouaIy                        Ømn0fl)                        18150
   li.0uun.rth,cc,*gdfla
   120Led$                         Motaae_S        10835        Meuez_S                           dther$      illS
   I2O3.Thh31er,s                                                                           mnGFEe6I
   l204S*eo*rhbmp.                             $                             s
   120&Sflbthnrs                                                             S
   16
   IW.
   u5aMawes
   1302. 2olaurwma.                        C 8.avetin4tssuer                                                            lIA17i2
   1301_(lta.$voagh20h7                    b_Meawtu’TDeh,0ffi                           S                               4,17254
   1304. 2CleBotcuqhCmi                    C JanMShijVTatVe±f                           $                               1053689
   1305. SeeaS1t.ecthb                     C                                            $                               802925
   2306. tantetrfee                        C RMAimkaICa,r.loe                           5                               8t06635
   1W. tanbflrke                           C Vgr,etB&1c                                 S
                                           C M&Rto&*cjtInq                              S                               19.02754
   1308, mflrlee
   1301. ctarfte                           C Pmftaedfls                                 $                                13.10000
                                           C                                            S                                ll5OA5
   1310. ttr(
   1400.1NalSelltmenlOia.es Carbranfrae 103,SeetnJ aridSul.&cthnlg


                                                                           tanipItmem8efrmentgeM
    cei%cd C be at,,. fl
    me Lfld.iigMd hWeWadSW.4edge mct&a 00flcfld 009y OltU a,,eri 8         L,y fldimera rile,d V heM,
                     IrosFaLLC
                     BY_____________


                                                                     PaeZor3                                                          11.0.1
                                                                                                                     (8102-273108102.22M)
Case 20-02165-CMB                Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                          Desc
                                      Exhibit B Page 56 of 123

                                                    MUD-I Attachment

         Borrower(s): rg FarJiy, Lit
                       295
                       8vetPA15Ofl9
                LandmtEnjtse Ba*, itswsWceasdis
        SeenmntAget Lanii Se1UereLSevic
                       (fl4)631-3188
      Race of SetmMt435 South MapleAve,
                       Greenthirg, PA 15601
         &‘rrnent Dab: Seplember 14,2018
       Propr’ Lcaon: 295 Third St’e
                       Bea’eç PA15009
                       9ea’ecCofl Pennsylvaria


    Add Iflonal Dlsbumemen
                                                         NOIeJRef No.                            Borrower             Seller
    PayeeiDcfipflon
    Pt3Ue’                                                                                        11,145.00
     Catatci fee
                                                                                                 10,34435
    Cdaii Paing
      Caiba fee
    Hails May
      Cmrr fee
    Mennlshadff
      Ccrfldor fee
    .jari 5hte Tax CcII                                                                           35129.60
      2018 edicol taxes
    MCDa,d Pfttrnbir41VAC                                                                         14111.00
      Cata, fee
                               TatalAddifiomi Dbbursemmts shown onLine 1305               $       80,62925 $            0.00



    Borrower Loan Payoff Details


    Mortgage payoff                to PhstNatonal Sank oIPA

    LcanPayolf                                    Asof
    Total Addifia,al Inluest            2,92225          5 days   §      584.450000 Per DIem

    Total Loan Payoff                Z64Z766.33



    Title Services and Lendex’s litle Insurance Details                                        BORROWER              SELLER


     CPL                                                                                           125.00
             to FIdS1yNa5na) hUe
     Leridas üUe insurwi                                                                         10,871.48
             C RdeiftyNaSrM hUe InsniCo
                                                                      Total               $     10,996.48 $              0.00



     Lender’s 11ff e insurance                                                                 BORROWER              SELLER
           lenaostnA.ubo.,v bitt S.T*SSandL.ndfl T kwarn at

     Lacer’s Polky Prerniwn                                                                      10,448.46
             to FS4Naiah1UefrsswCo
     Lender’s Endasenait Charg                                                                     426.00
        Endorsm,ent                                               Endccsaait Charge
                                                                      Total                $     10,871.46 $             0.00



                                                                                               ,cr’wtflicanItt .&mand
     wMna tkt.Wbonkerabsiw,n beetmdsrabs tnWtngsbntrfn P.r,
     L,,.S,n.t Ferdabban: hIhleUScesnUw,1fl3I andSnola1O.

                                                                                                         18102-flapFnrno24nn)
             Case 20-02165-CMB                           Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31
                                                                                                      T”
                                                                                                                                      Desc••,•.   •
I                  —r”          ..                   .
                                                              Exhibit .‘I
                                                           .-—.....       “•.•
                                                                      B Page  57•‘_———.I
                                                                                  of 123
                 FINAN CALDI MENSIONS
      -
                               INC
                 M’PftAIU*.
                                                                                          EDEN:                          1254734-I
                                                                                          REPORT DATE:                  04/29/2019
                                                                                          EFFECTIVE DATE:                04/22/2019



                                                     Property Report
    ORDERINPORMATION:
     CLIENT:        ENThRPRTSE BANK                                CUSTOMER NAME:                       INGROS FAM1L\ LLC,
                    4091 MOUNTROtAL
                    BOULEVARD
                    ALLISON-PARK, PA 15101
                                                                  PRQPERTVADDRESS:                     295 ThIRD S1]{EEr
                                                                                                       BEAVER PA 15009
     AtTENTION:               LISA KANN
     REFERENCE U:             F011254734                           COuyrv                              BEAVER

    ASSESSMENT / TAX INFORMATION;

     TAX PARCEL:              14401-0220.000                             SITUATE:   BOROUGH QE-BEAVER
                                                                         LAND:                 519,100.00
                                                                         Thll’ROVEMENTS:      $380,100.00

                                                                         TOTAL:                                $399,200.00

     COMI%I’ENTS:         Thx:sreported tothe Tax Claim Bureau recorded paid ihmugh 20)8.

                          Parcel Nos combIned into Paiccl Na. 14-00] -0220,000

                          Addrcsskssessed: 260 Wilson Avenue


     DEED INFORMATION:
      GRANTOR:           Gcorgc 1. CnrUpbcl[and Sheila C,                GRANTEE:            Thelngms Enmily [IC
                         Cnmpbeli, his wife

      BOOIQVOL:                                                          DATED:                   01122/2014
                                                                         RECORDED;                02/03/2014
      INSTRUMENT Th                  346507 I
      CONS]DERA3ION:                 5425000.bO
      COMMENTS:                      Conveys nil ParceisNo.




                                                              Flnsiwinl Dimension., 1w.
                                                                 7025 alr Read
                                                               WcstMliflin,PA L5l22
                                                                 1-800-8584808                                                   aM
    Pdri: Pert O42fl0l9 I I;ltll ans
    Case 20-02165-CMB                       Doc 1-2 Filed 10/15/20 rTh
                                                 .   .
                                                                    Entered 10/15/20 14:22:31                             .
                                                                                                                              Desc
                                                                                                                              ..



                                                 Exhibit
                                                   ._i
                                                         B Page 58 of 123
                                                                                           —
            -
                                                                         -




                                                                                               FDI#:          1254734.1
                                                                                               REF#:        FD11254734

MORTGAGE tNFORMATiON
MORtGAGOR:-        The Ingro: Family LLC. by                 MORTGAGEE:           First Nalional Ecolc at
                   JelUcy S. lngros,’Mcn*er                                       Pennsylv:niw

BOOK/VOL:                                                    DATED:               02/17/2015
                                                             RECORDED:            02/24/2015.
INSTRUMENT#:        3500i$71
AMOUNT:           S50,00a.aO                                 OPEN ENDED:          Yc,          AM]’:   $50,000.00

COMMENTS:          Secure, MI Parcels

                   SaiisfacdonPlcve, datedifl7/2016, rccordcd6/7fl016, as Tnstn:incnt No. 3529700,
                   rronous1y releases- Instrument No.2015852310,
                  ‘,‘r.                        ——t

MORTGAGOR        Qngws Family 5tG, bySecyJ MORTGAGEE                                  Eicrpdse ank
                  Ingras. Mcsubc and by Arnie H.
                  Ingros, Member
BOOKfl’OL:                                                   DATED:               09/14/2018
                                                             RECORDED: JL09fl20W
                                                                              ,
                                                                          —I——’—
                                                                                  -




TNSTRUMENT#:        399294
AMOUNT:            83,179,000.00                              OPEN ENDED:             Yes      €3Sfb0M0D
COMMENTS:          Secum, MI Parcels

                   Angnmon: o(RcnIs dated 9/14/20)8. recorded 10/I 1/2018, as InsimmeniNo. 3580692,

MORTGAGOR:          ingras Family, tiC-by JeWfty S.           MORTGAGEE:              Advanccd Solutions Consuicing
                    1ngm, Member, and Ann, H,                                         Cempaoy
                    lorDs; Member
BOOTCR’OL:                                                   DATED:                   11/23(2015
                                                              RECORDED:               11/26,2018
INSTRUMENT#:        3583315
AMOUNT:            5400,000.00                                OPEN ENDED              No
COMMENTS:           Secures-Aft Parcels




                                                 Flanad:1 Dimcn,Ion,, lila,
                                                      7025 ClairlwtRaud
                                                     vaIMImin,M sin.
                                                         1400-SSH.92Dl                                       Page2 1,14
     0412912019 11:18:44 sIn
         Case 20-02165-CMB                            Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                        Desc
                                                                                                                             .1•
                                                           Exhibit B Page 59 of 123
                                                                    -                          —-..—.rr


                                                                                                                                     I
                                                                                               Fm n:           1254734-I
                                                                                               REEW:         P011254734.

JUDGMENT/flDERAL& STATE TAXUENS:
 PLAINTIFF                Coannanwénith of Pennsylvania                    LLEN TYPE:     STATE TAX LIEN
                          Depnztmcnt of Revenue
 DEFENDANt-               Jeffrey S. Ingms andAnnefl. Ingrns                SSN;            DOD;

 DOCKET NO:               ZOIg-30298                                       DOCKET DATE:
 800W YOU:                                                                  DATED:
 PAGE:                                                                     RECORDED:          01/25/2018
 AMOUNT:                  $33160.32                                         PLUS:             Penollies tad micros:

 PLAINTIFF                                                                  LIEN TYPE
 DEFENDANT                Tho Ingms Fnmiiitjaod Jeffrey                     SEN             BOB
                         tjr-—--
 DOCaTNO:                 20)8-30949                                        DOCKETBATE:
 BOOKNOL:                                                                   DATED:
 PAGE:                                                                      RECORDED:
 AMOUNT:                                                                    PLUS;             Costs ondinierest
 OMi%thNTS:               4/4/20 I R Compjnha: nod Confession of Jndgmed

 PLAINTIFF               (RiU$1??EEibThE)                                   LIEN TYPE:    DGMENTz
 DEFENDANT               (ttiacFrniIytLCJindJeffrcy S                       SSN             BOB
                          %15r05

 DOCKETNO:                 2018-31137                                       DOCKETD4TE:
 DOOKNOL:                                                                   DATED:
 PAGE:                                                                      RECORDED;       (ii.8)
 AMOUNT                                                                     PLUS             Costs and Tuterest
 COMMENTS:                 5/312918 Complalnioud Confession otJudgmn

                                                                            LIEN TYPE     &GMEN?
  PLAINTIFF            CSi°EY?°°                -



                                                                                            DOD
 DEFENDANT             (jrbeln&ros       FamiIyLLC ai’idjeffroy C           SSN
                           Iogms

 DOCKETNO:                 2018-33331                                       DOCKETDAfl:
  BOOK/VOLt                                                                 DATED:
  PAGE                                                                       RECORDED        (J/2o/2018D
  AMOUNT:              c_oaa.o1:y                                           PLUS:             Costs and Interest


  PLAINTIFF             (Inlerbal ReVeñüeSëiviDcpnrtnicnI of                LIEN TYPE:
                           Iho-Treasury     -




  DEFENDANT:               The Inros Fanjily LLC mid Anne H.                 SSN;           DOD:
                           kgm
 DOCKET NO:                20 l95 00 11                                      DOCKET DATE:
  uOOIUVOL:                                                                  DATED;                 -




 PAGE:                                                                       RECORDED:
  AMOUNT:                                                                    PLUS;             Penolliesand ute,eft




                                                          flnoacinJ BInwnsioIls, Li
                                                            702$ CInidm: Road
                                                           Weal Muffin PA 15122
Print Dote   04/25/20)9 11,11:44   sin
                                                                                                                      of 4
         Case 20-02165-CMB                  Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                      Desc
                                                 Exhibit B Page 60 of 123
                                                                                        FDIP:         1254734-I
                                                                                        REF$:       P011254734

LEGAL DESCRIPTION:

 Al) those certain tots or pieces of ground situate in the First Ward of the Borough of
 Beaver. County of Beaver and State ofPennsylvaida, as more filly described in Deed,
 recorded on 2/3/2014 as.TnstrumentNo. 3465071.

 Parcel No.: 14-001-0220.000




  Tilt DWORMATION CONTAINED WITHINTHIS REFOM 18 NOT TO DI CONSIDERED AN EXAMINATION;            -




  CRRTJFICATION OR REPRES9lTrnow OP FACTOR TFrLEAND DOES NOTCREATE AND SHALT NOT BEThE BASIS
  OPANY CLAIM FoaNsoLtaNcENEoE{rNusRz’lEnvrIoNoTcoTIlrnToRrcLMMoaActoN.
  MORBOVtR, TIES RF.POR7 DOES NOT EXPLATN DIE IEOAL rrArcjs or rULE it REAL LSTAW ThE LEGAL
  EFFECT OF ANYflU.NO FOUND WITHIN tilE CHAIN OF TIUEOR THE LEOAL &TECTh OF OTIUZK-M?,TItItS
  FOUND OF RECORD ThAT COULD AFFECT TirE MATLKETAflUflY OFUItE

  THE SOLE UADILrrY 01’ I1NANCIAL DIMENSIONS, INC. TOMIY PARTY FORLOSS{ES) SUSTAINED DY RELIANCE
  UPON ThE WrOILMAVON PROVTDnTWUIUN THIS REPORT SHALL BE uMrrEb TO ThOSR AMOIINTS PA FOR
  sAI6 RupOIr.
                                    Thank you for seIccUn Financial Dimensions, lnc.l
                                                Fluniciul Dinien,lon.. ni.
                                                   7025 C1.Irtcn Road

                                                     I400.25L9105
PriM Dae: 0412912019 I I:lN44 ani
       Case 20-02165-CMB            Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                    Desc
                                         Exhibit B Page 61 of 123




                                   CERTIFICATE OF COMPLIANCE



           I certify that this tiling comp!ies with the provisions of the Public Access Policy of the
    Un (fled Judicial System of P6nnsylvania: Cosc Records of the Appellqt8 and Trial Courts that
    require filing confidential information and documents differently than non-conflqential
    information and documents,




                                                       Submitted by: Fox Rothschild LLP
                                                       signaturern1JfLL
                                                                                   ire
                                                       Name: William L. Staug. Esq
                                                       Attorney No. (if applicable): 33221




Rev. O912017
Case 20-02165-CMB                Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31              Desc
                                      Exhibit B Page 62 of 123




                                           VERIFICATION

          I, Joseph A. Fidler, hereby state that I am Senior Vice President and In-House Counsel

 for Enterprise Bank, that tam authorized to make this verification on its behalf and that the facts

set forth in the preceding Complaint are true and correct to the best of my knowledge,

information and belief and that the statements made herein are subject to 18 Pa.C.S.A. §4904

relating to unsworn falsification to authorities.




Dated:       Ju1y(7jb2O




 Active\1 T2368007.vl -7/16/20
    Case 20-02165-CMB    Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31    Desc
                              Exhibit B Page 63 of 123
                                RECEIPT FOR PAYMENT



Beaver County Prothonotary                                 Receipt Date      7/21/2020
       MICHAEL ROSSI                                       Receipt Time       12:36:15
      Beaver, PA  15009                                    Receipt No.          495168


     ENTERPRISE BANK     (vs)   THE INGROS FAI4ILY LLC ETAL

     Case Number        2020-10702

     Received of:       FOX ROTHSCHILD LLP
                        BARB

                                Transaction Distribution
Cost/Fee Description            Payment Amount    Payee Name

TAX ON CMPLT                               .50    BUREAU OF    RECEIPTS & CNTR.M.D.
JCP SURCHARGE                           40.25     BUREAU OF    RECEIPTS & CNTR.M.D.
ACT 164                                  5.00     ACT 164
SET. DISCON W/O                         12.25     TREASURER    OF BEAVER COUNTY
COMPLAINT FILED                        119. 00    TREASURER    OF BEAVER COUNTY

                                      $177.00


Check# 661076                         $177.00

Total Received                        $177.00


Case Balance Due:                        $.00




                                                                                      r
                                                                     .on_   r
                                                                •   fl:om   —




                                                                            i3        C
                                                                            t.)   .



                                                                            4.—
     Case 20-02165-CMB
            I
                                      Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31          Desc
                                           Exhibit B Page 64 of 123

                                                                       6w



    IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

    ENTERPRISE BANK,                                            CIVIL DIVISION

                        Plaintiff,                              NO. 2020-10702

                V.


    THE INGROS FAMILY, LLC alicia                               PRAECIPE TO 1NDEX LIS
    INGROS FAMILY, LLC                                          PENDENS
    and RYAN SHARBONNO,
                                                                Filed on behalf of Plaintiff,
                        Defendants.                             Enterprise Bank

                                                                Counsel of Record for this Party:

                                                                Lauren P. MeKenna, Esquire
                                                                PA Id. No. 59145
                                                                William L. Stang, Esquire
                                                                PA Id. No. 33221

                                                                FOX ROTHSCHILD LLP
                                                                BNY Mellon Center
                                                                500 Grant Street
                                                                Suite 2500
                                                                Pittsburgh, PA 15219
                                                                Telephone: (412) 391-1334
                                                                Facsimile: (412) 391-6984
                                                                lmckennafoxrothschi1d.com
                                                                wstangfOxrothschi1d.com
         C)
                         -
          ()
    “)
           iS

           —.


:   15
     0      :2

     uj


                                                                                                    S

     Active\l I 2782930.vI -7/31/20
  Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                Desc
                                       Exhibit B Page 65 of 123



IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

ENTERPRISE BANK,                                              CIVIL DIVISION

                    Plaintiff;                                NO. 2020-10702                             —
                                                                                      03     -.
                                                                                                  or
                                                                                                   1\
                                                                                    -- e-V               C
        V.                                                                             çfl_44.     C,,
                                                                                            3D     —
                                                                                           00”
TI-IE INGROS FAMILY, LLC a/k/a                                                             Ca                tie
ENGROS FAMILY, LLC
and RYAN SHARBONNO,

                    Defendants.

                                    PRAECIPE TO INDEX US PENDENS

TO THE PROTHONOTARY;
                                                                                       and Jeffrey S.
          Please enter the above action as a lispendens against The Ingros Family, LLC
                                                                               elsewhere as 260 Wilson
Ingros and the premises known as 295 Third Street, Beaver, PA (also identified
                                                                         Recorder of Deeds of
Avenue, Beaver, PA) of Beaver County. The premises are designated by The
                                                                      -220.000, 14-001-0218.000
Beaver County as Parcel Nos. 14-001-0216.000, 14-001-0217.000, 14-001
                                                                       d as Exhibit A hereto. The
and 14-001-0219.000; all as described in the Legal Description attache
                                                                                      at 295 Third Street,
undersigned certifies that this Lis Pendens involves title to the real estate located

Beaver, PA.



                                                        LAUREN P. MCKBNNA, SQUIRE
                                                        WILLIAM L. STANG, ESQUIRE
          I..,
                                                        FOX ROTHSCHILD LLP
                                                        BNY Mellon Center
                                  cm                    500 Grant Street, Suite 2500
                                                        Pittsburgh, PA 15219
                                                        (412) 391-1334

                                                        Attorneys for Plaintiff,
                                                        ENTERPRISE BANK

 Dated:          Ju1y34 2020


                                                  -2-

 Active\I 12782930.vI-7/31/20
Case 20-02165-CMB                 Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                     Desc
                                       Exhibit B Page 66 of 123




                                                                  in the First Ward of the Borough
ALL THAT CERTAIN piece, parcel or tact of land located
                                                              sylvania, being part of Outlet No. 13 in
of Beaver, County of Beaver and Commonwealth of Penn
                                                          and more filly described as follows:
the general Plan ofOutlots for said Borough bounded
                                                     d Street, said point being located a distance of
BEGI?ThING at a point on the South side of Thir
                                                       measured.along said Southaide of Third
 130 feetEast of the BeaUte of Wilson Avenue (as
                                                       h side of said Third Street, adiátance of 65
Street); thence extending eastwardly along the Sout or formerly of 3 It Leonard, a thstance of
                                                     now
feet to a post, thence sauthwardly by l’me of land
                                              the Hue   of land of Emnia CD. Campbell (formerly
 160 feet to post; thence westwardiy along
                                                 thence northwardly by line of land of Emma C.D.
 of LB. Wilson) a distance of 65 feet to a post;
                                                   a point at the place. of bcginthg..
 Campbell (formerly of LB. Wilson) 160 feet to
                                             000
 BEING design:a±ed as Parcel No. 14-O01-UZl&
                                                                                                                   First Ward
                                                             el or lot of land lying and being siflmje I. the
 Parcel One: ALL that cent piece, parc                                                                  ania,  bein  g part of
                                                                er and Commonwealth of Pennsylv
 of the Borough ofBeaver, County of Beav                                                                   boun   ded  and
                                                                 Lots for the said Botough of Beaver,
 Out Lot No, 13 in the General Plan of Out
 described as follows, to wit:
                                                                                                                      ue;
             Th10    at a  poin  t  on  the   Nort   h   aide    of denter Alley 120 feet East of Wilson Aven of
 BEGB’1N                                                                                             lan4s formerly
                                                         Wilson Avenue and along the flue of
  thence northwardly and parallel with formerly of Flora P. Kerr, 90 fçet to kids now or
                                                         or
  Emma CD. Campbell and lands flow                                                                        and Third Street
                                     on;  then   ce.   eastw    ardly and parallel with Center Alley
  formerly of John B. Wils                                    of said’ John B. WilsOn, 75 feet.o    the  line  of Iards now
  alon  g the  line  of  land s, now     or  fOrm     erly                                             para  llel and along
                      J.R.   Leon   ard;   90   feet    to  Cent   er Alley; thence westwardly and                er Alley, and
   or formerly     of                                                    Having a ftontagc of 7 fect.ot     Cent
                     75   feet  to  the  place     of   begi   nnin g.                                              Wils  on
   Center AlLey,                                                 90  feet  to lands now or fomierly of John B.
                        there  from    of  equa    l widt    h,
   extending back
   aforesaid,
                                                                                                    d of the Borough of
                  :  ALL    that   certa in   parc   el  or   lot of land situate in the First War of Out.Lot No, 13 in
    Parcel Two                                                                                 g part
                                                Commonwealth of Pennsylvania beindescribed as follows, to wit:
    Beaver, County ofBeaver’and                                                        ded and
                                                     Borough of Beaver,, boun
    the General Plan of OuflOts of the
                                                                                                                     the South
                                     Sftee  t   on   the   East   by   lot  form erly owned by Latini Smith; on
    ON the North by Third                                                                               by Ebert Iong and
              form   erly  own   ed,  by  ‘Geo    rge    H.   Campbefl, and land fOrmcrly owned er of Third Street
    by land                                                                                           corn
                                                         said lot being situate at the Southeast
    on the West by Wilson Avenne,’thqfrontage of One hundred thirty (130) feet, more or less, on
    and Wilson Avenue, and having a                                 of  eqfla l width along WilsoU Avenue, one
                                                                                                                     hundred
                                   ding   batk     there    from
     Third Street and exten                                                                          pbell ‘and, land’formerl’y
                 )  feet,  more    or  less,   to  land     formerly owned by George H. Cam
     sixty (160
     owned by EbertL9ng.
                                                                                                   Borough, of Beaver.
                                      certa  in  piece   1 puree! or lot qflnnd situate in the
     PErc el Thre   e: ALL     that                                                               described a follows, to
          nty  of  Beav   er.an  d  Com    mon    weal     th of Pennsylvania, boun4ed and
     Cou
     vU:
                                                                                                               East by the land
                 ING     on  the  Nort   h  by   the    land    formerly of George H. Campbell; on the
      BEG  INN




                                                      fl
Case 20-02165-CMB                     Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                             Desc
                                           Exhibit B Page 67 of 123




                                                                     th by Center Alley, and on the West by Wilson
fonnerlyof George H. Campbell on the Sou                                                                               ng back
                                                                r (4) feet on Wilson Avenue and extendi
AvemLe. Said lot having a frontage of fou                                                            a                pbe ll.
      efro  m One      hun  dre d   tWe   nty   (12  0)   feet to the land formerly of George Cam
ther
                                                                 -0217.000 and 14-001-022OMQQ
BEING designated as Parcel Was, 14-001
                                                                                                                er, County of
         that cert   ain lot   of  land    situ  ate   in  the   First, Waid of the Borough oBeav
ALT.,                                                                                                               :
                ,  Co  mm   onw   eal  th  of    Pen  ny1   vañ    ia, bounded and described as follows
 Beaver and
                                                                                                                               thwardly
                            poi  nt  on   the    eas  tern   line  , of  Wil  son Avenue, which poftit is 45 feet nor Alley,
 BEGINNiNG ata                                                                                                 n line of Center
                                                        irne of Wilson Avenue with the northere, thence eastwardly
 from the intersection of the eastern                        of Wilson Avenue, 45 feet to               a stak
 thence northwardly by the eastern line Center Alley and 90 feet distant therefrom 120. feet tq a
                                                     Jine of
 by a line parallel with the nOr±er                                  tern hue of Wilson Avenue, sou
                                                                                                               tliwarthy 45 feet to a
           then   ce  by  a  fine  par  alle  l  wit  h  the   eas                                                       ant therefrom,
  stake,
                      by  a  Irne   par  alle l  to  the   nor   ther  n  line of Center Alley and 45 feet dist
  stake, thence
                                                            place of beginning.
  120 feet In a Westerly dfrecffon to the
                                                           001-0218.000
  BEING designated as’Parcel No. 14-
                                                                                                                 ver, County of
              t  ‘cer taIn  lot of   land    situ  ate   in  the First Ward of the Borough of Bea                           eral Plan,
  ALL, tha
                        thr non  we    alth   of   Pen   nsy  lvan    ia, ‘being part of Outlot No. 13 in the Gen
   Beaver and Co   .
                                                             wit:
   bounded and described as follows, to
                                                                                                                                erly of
                                 d   now     or   form   erly   of.    B.   Wil   son ; on the East by land üow or form Said lot
   ON’the North by lan                                                                                     by Wilson Ayeue.
          rge H.     Ca mp  bel l;  on   the   Sou    th by Center Alley; and on the Weksttherefrom 120 feet to land
   Geo                                                                                             bac
                                                    Wilson Avenue and extending
   having a frontage of4l feet on
                                                   Campbell.
    now or formerly of George H.
                                                 No 14-0O1-0219.000
    BErNO designated as Parcel
                                                                                                                                  ns,
                                                 ntà,  righ   ts  of   way  ,  oil  and   gas leases, restriptions, resewatlp
                                         eme                                                                                        rd.
    Under ‘and subject to eas
                                                     l  and    mi   nii g  righ  ts  as  set fort h En prior insthlrnents ofreco
     exceptions, agreements amid coa
                                                                                                                        Ingros Family,
                               14- 001   -21  6.00    0:  BE   ING      the   same premises conveyed to The                   y 22,2014
     As to Parcel No.                                          and     She  ila   C.  Campbell,his wife, dated Januax
                                         e!.  Cam      pbe  ll                                                                       4, in
     LLC,by deed of Georg
                                              er’s   Off   ice    of  Bea   ver   Cou   nty , Pennsylvania on February 3 201
     and recorded in the Record
     Deed Book 1510, page 750.
                                                                                                                                conveyed
                                      001   -02   17.0   00   and     14- 001   -02  20.000: BING the’same,proriilses wife,
      As to Parcel’Nos. 14-                                                                                la C. Campbell, his
          The   Ifi  os   Fam   ily  , LLC     ,  by   deed of George I Campbell and Sh                Bea  ver County, Pennsylvania
      to                                                rdã  d  in   the  Rec   ord  er’s Office of
      dated January 2Z 201             4  and    reco
                                                    Book 1500, page 707.
      on February 3, 2014, in De
                                                                                          Ingros’?ámily,
                                        00:  BE  ING  the  same ptemises conveyed to The
      As to Parcel No. 14- 001 -02 18.0                                                  anuary 22, 2014
                                        pbe  ll and Shç ila  C. Campbell, hi wife datedJ
      LLC, by deed of Ge  org eS.  Cam                                                      ry 3, 2014, in
                         Râc  ord er’s Off  ice  of Be ave r County, Pennsylvania on Februa
      andrecorded in the
Case 20-02165-CMB         Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                 Desc
                               Exhibit B Page 68 of 123




Deed Book 1349, page 504.
                                                                              Ingros Family,
                                      ING the suite premises conveyed to The
As to Parcel No. 14-00i-021900b: BE                                         Jnn uaiy 22,2014
                                         Sheila C. Campbell, his wife, dawd
LLC, by deed of George S. Campbell and ver County, Perthsylvarila on Febwaiy 3, 20 4, in
                                      of Bea
and i’ecorded lathe Recorder’s Office
Deed Book 1556, page 555.
        Case 20-02165-CMB          Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                    Desc
                                        Exhibit B Page 69 of 123




                                   CERTIFICATE OF COMPLIANCE



            I certify thet this Wing complies wkh the provisions of the Public Access Policy of the
     Unfled Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts chat
     require filing confidential information and documents diferently than non-confiqential
     information and documents.




                                                       Submitted by: Fox Rothschild LU
                                                       Signature:   _iL /..
                                                       Name:   William L.      seang, Esq ire

                                                       Attorney No. (ifappllcable): 33221




                                                                                                                 0.


                                                                                                                      1
                                                                                           0               —
                                                                                           l2-t.      .
                                                                                                           r
                                                                                                      a
                                                                                           oq         r    0
                                                                                                      c.   b
                                                                                            floni     —    -,

                                                                                                           —
                                                                                            9c
                                                                                            4c        Z    Cr’
                                                                                                           P




Rev. O9/2017
 Case 20-02165-CMB             Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31               Desc
                                    Exhibit B Page 70 of 123



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 3P day of July, 2020, a true and correct copy of the

foregoing Praecipe to Index Lis Pendens was served upon the following via email and U.S. mail,

first class, postage prepaid as follows:


                                      Ryan J. Cooney, Esquire
                                    RobertO. Lampl Law Office
                                      Benedum Trees Building
                                    223 Fourth Avenue, 4th Floor                             -ci
                                       Pittsburgh, PA 15222                      -.          F
                                                                            <o?5             C
                                                                                      C)     0
                                      John Linkosky, Esquire                 8F2
                                    John Linkosky & Associates                 S
                                         Attorneys at Law                              c
                                      715 Washington Avenue
                                        Carnegie, PA 15106




                                                      FOX ROTHSCHILD LLP


                                                            c William L. Stang, Esq




Active\1 12814343.vl-7/31/20
   Case 20-02165-CMB      Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31       Desc
                               Exhibit B Page 71 of 123
                                 RECEIPT FOR PAYMENT



Beaver County Prothonotary                                 Receipt Date          7/31/2020
       MICHAEL ROSSI                                       Receipt Time           15:11:43
      Beaver, PA  15009                                    Receipt No.              495510


       ENTERPRISE BANK    (vs)    THE INGROS FANILY LLC ETAL

       Case Number       2020-10702

       Received of:      LAUREN MCKENNA
                         MC

                                 Transaction Distribution
Cost/Fee Description             Payment 1\mount    Payee Name

JUDG/LIS PENDEN                          18.25      TREASURER OF BEAVER COUNTY
CERTIFIED COPY                            5.75      TREASURER OF BEAVER COUNTY

                                        $24.00


Cash                                    $24.00

Total Received                          $24.00


Case Balance Due:                         $.00




                                                                           ore   c      r
                                                                                 F      fl
                                                                                        o
                                                                                 L)     o
                                                                                 —




                                                                     H>r3               (0


                                                                     3,,         —
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31          Desc
                                     Exhibit B Page 72 of 123




IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

ENTERPRISE BANK,                                          CIVIL DIVISION

                   Plaintiff,                             NO. 2020-10702

            V.


THE INGROS FAMILY, LLC alicIa                             NOTICE OF LIS PENDENS
INGROS FAMILY, LLC
and RYAN SHARBONNO,
                                                          Filed on behalf of Plaintiff,
                   Defendants.                            Enterprise Bank

                                                          Counsel of Record for this Party:

                                                          Lauren P. McKenna, Esquire
                                                          PA Id. No, 59145
                                                          William L. Stang, Esquire
                                                          PA Id. No. 33221

                                                          FOX ROTHSCHILD LLP
                                                          BNY Mellon Center
                                                          500 Grant Street
                                                          Suite 2500
                                                          Pittsburgh, PA 15219
:0         L’                                             Telephone: (412) 391-1334
           ‘.    3i?2>,                                   Facsimile: (412) 391-6984
                                                          lmckennwüU’oxrothschild.com
       •                                                  wstang(foxrothschiId.com
           Ij
         :
•Ld               0
      • .-z




Active\I 12827753.vl-7/3 1/20
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31               Desc
                                     Exhibit B Page 73 of 123



IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

ENTERPRISE BANK,                                                 CIVIL DIVISION

                   Plaintiff;                                    NO. 2020-10702

         V
                                                                                              C::,       -n
                                                                                              &
                                                                                         •     3V
                                                                                                         r11
THE INGROS FAMILY, LLC a/Ic/a                                                       -C0fl       C
INGROS FAMILY, LLC                                                                                        —
and RYAN SHARBONNO,                                                                    -r                     U)
                                                                                                     ?        cn
                                                                                                              c
                   Defendants.


                                     NOTICE OF LIS PENDENS

COMMONWEALTH OF PENNSYLVANIA

COUNTY OF BEAVER

TO THE RECORDER OF DEEDS OF BEAVER COUNTY:

         You are hereby notified that on July 21, 2020, Plaintiff filed a Complaint in the Court of

Common Pleas of Beaver County in the present matter seeking, among other things, a

declaration that the mortgage made in favor of Enterprise Bank which was recorded on

September 19, 2018 with the Recorder of Deeds of Beaver County at Instrument No. 3579294, is

a valid first lien on the Premises described herein below, and that the following are all the names

of the parties to said action:

         Name of Plaintiff:              Enterprise Banic
         Name of Defendants:             The Ingros Family, LLC a/Ida Ingros Family, LLC and
                                         Ryan Sharbonno
         Kind of Suit:                   Complaint   —   Declaratory Relief and Reformation

         The following described real estate situated in Beaver County, Pennsylvania, is involved

in said suit. The Property is designated by the Recorder of Deeds of Beaver County as Tax

Parcel Nos. 14-001-0216.000, 14-001-0217.000, 14-001-0220.000, 14-001-0218.000 and 14-



Activc\l 12827753.vl -7/31/20
Case 20-02165-CMB              Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31          Desc
                                    Exhibit B Page 74 of 123



001-0219.000 situate in the Borough of Beaver, Beaver County, Pennsylvania being more fully

described in the Deed dated January 22, 2014 conveying said Premises to The Ingros Family,

LLC and recorded in the Office of the Beaver County Recorder of Deeds at Deed Book Volume

1556, Page 555, a copy of which is attached as Exhibit “A” to this Notice of Lis Pendens, and is

incorporated herein by reference. A true and correct copy of a Praecipe to Index Lis Pendens

filed on July 31, 2020 is attached as Exhibit “B” hereto.



                                                     RespectMly submitted,

                                                     FOX ROTHSCHILD LLP


                                                                   1k   .S(
                                                      LAUREN P.tt.iCKEta ESQUIRE
                                                      WILLIAM L. STANG.SQUIRE
                                                      FOX ROTHSCHILD LLP
                                                      BNY Mellon Center
                                                      500 Grant Street, Suite 2500
                                                      Pittsburgh, PA 15219
                                                      (412) 391-1334

                                                      Attorneys for Plaintiff,
                                                      ENTERPRISE BANK




                                                 2

Active\I 12827753.vl-7/31120
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31               Desc
                                     Exhibit B Page 75 of 123



COMMONWEALTH OF PENNSYLVANIA                                        )
                                                                    ) 55:
COUNTY OF ALLEGHENY                                                 )
         On this     31         day of July, 2020, before me, the undersigned officer, a Notary Public,

personally appeared William L. Stang, Esquire, known to me (or satisfactory proven) to be the

person whose name is subscribed to the within instrument, and acknowledged that he executed the

same for the purposes therein contained.

         IN WITNESS WHEREOF, I hereunto set my hand and seal.



                                              \c0 &%aQ€
                                              Notary Public



My Commission expires:                           2. I 2x 2              ‘




                                   Commonwealth or Pennsylvania- Notary Seat
                                    VERONICA LEE AZZARELU Notary Public
                                                            -




                                              Allegheny County
                                      My Commission Expires May 28, 2023
                                         Commission Number 1290954




                                                                3
ActiveNi 12827753.vl-7/3 1/20
Case 20-02165-CMB             Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                                   Desc
                                   Exhibit B Page 76 of 123


        [its Na. 13-498                                                                                                            6-)
                                                 This         Indenture

        MR&the2lM day             o*y,2bI4
                                                                  h    111111 Wi  Ii
                                                                              11 it I
                                                                                       1111! flU
                                                                                         H I hill
                                                                                           fl K UHf
                                                                                                            3!I#42i52Fi$
                                                                  ‘I   MJ3
                                                                                                        Off0             sssoo

               GEORGE 3, CAMPJLEI.1. smi SHILs C. CAMPUELL,ftftwIfr
                                                                                              (hoteinaRvrltcd the Gipton)


                                                               AN.D

                THE INGROS FAMiLY LLC
                                                                                                QwdnOcrJtcd thcGraislce)

                                                                         d Twtiny-rivo Thcaund And O11O4
        Wicnnsc&. 11W tha al Qniicon In ct oration of Four iiuadn
                                                                            Ii is bteby ueknnwlaige4 da pm,
        floltnr (ws,00ttoa) jwd to the C,roatort hy lhc &.ntc itcaipi
                                                                      er-un
                                                                                         (Lw wryivoc’s pmina
                                                              s. thy survivor alE (bout and
        bsEwan. c1I and cnwcy io iht &d Ciantee. theIr a.s&gp
        rqiresciilaIvn and asigns,
                                                                               at tim Baexiab of Beaver,
                ALLthutecrtain lot orpiace of tund.situatc In (ho PInt Wnl
                                   nd Comm onwea lth o!Penn  s1vam   a bc$ngp   mtofOuttot No 13 rathe
                County f çtweta
                                                                   end desctib od usthlloin.W wii
               .Ge’lnofOjtlfoen1d BonugK bouadd
                                                                                        said polnt;beii lo!d *
                SEGINN1NG at a puii% ca ale South side of Thin! Sired;
                                      Enat   of the  East    line  of  Wilson   Avimu  c   (Du mcaswtd along odd
                distonct of PD feel
                                                                  ing   estwad  Iy   along    the South Mds of said
                South zik of Th1I4 Scm!); thence extend
                               distanc e of  65  Icet to  a   past;  thence  scth*a   nlly    by line of kM now or
                mi Sited, a                               Cl                                   westw  ardly tiong the
                                                               140   ret to  a posi; thence
                fonnarly crs.t Leoniud, a 4Mattcc
                                    o CD      Campb   ell (fomie    rly ati  B. Wilsin   ) it distanc e ci 5 *et to a
                line otland orbnm
                                                                                      Campbell (forinetly öH.B.
                posc theoca noftb ‘iiI’ byline ci lain! of En-nit CD.
                Wilson) IGC feet toapain   t at Ibn piiweo     fbcgln  thig.

                 BEING dilgnatc6 as Purvcl t1o. 14-M)14Z16.000
                                                                           lyfngandbcin siwottin the
                 Parcel One: ALt dull certaIn piece. parcdtr.J& vi lain!
                                                  fleattr,   Couoty  of TZcM  cr and Canirnànweálth of
                 First Wont oi the Bornug of
                        lvinb, bdr  pan  of Out Ut’  Ne,  13  in (be Qisn l Pithi of Out Lots ibe the said
                 Painsy
                 Stougi% of Bcavci,bàtmdcti and described as foflow, io wt
                                                                                     Alloy 120 fct End of Wilson
                 BeGJNN1N7 at a poit on th. Ncnh side of Center
                                    zihwsi  i1ynnd    panliel  with    Wilson     Menuc      mid along tht floe of lands
                 Aveuiuu tliaicno
                                                                                lhrmet   iy  cit flanV, Kcrr, D.fd to
                 fonthiyotzjnma CD. Carnpbcil and lands now &                                        parallel with Canter
                                       tly of   SaM   B: Wilsor  i   thonct    eastwa    rdly   and
                 lands now &Sthu
                                                                                 raniidy     oftdd    Jólln B. WI!$pn. 75
                 Allay.and Thin! S(roe along the Iiiw ci lands w r                                        ndfy axid panlici
                                           sww   or fc’nnc rly cr1   IC   l4onar  dL  thcnce     southw
                      to the line orbmh                                                           afi  R.  Leonard, 9ôtbet
                 with Wilson Avenue end along the line of        lands     now   cc fonnuv    ty
                                             ttstwuu dJy  aid   Imnlfle   l and            Center    Allqc    75 test to the
                 CD Ceiucr Mlcy     thence                                        °:
                                                                   75   fl-si on  Cenirt     Mlty     end   cicrndl ns back
                 place otb mgin Ib’ying a fruntage oE                                yotJom       R..dsaa   &Thec    nd4
                                                                            fannnl
                 tFacftam pf equal wtdIh, O teti In tiuidstow or
                                                                                    shriate lnthc?Iist Wardàf the
                 ppt.tt T’4 AU_! ttain r°o! nib!. otkact
                  flowt’gb of &atr    , Couaty   of lu.avua   nd   Comm     onwea   lth of Pan3lvnnb, beln pal of
                                                               OwIcd    s  of tho   2crouh        of Saver, hounded and
                 Gal Lot No 13 in (ho GcneM Plan of
                 deatibed as Mlaws. to wit
                                                                                         owned by Uura Smith; an the
                 ON the Nrntkby Third $uca; cia the Eristby lot formerly
                                                      hy Genne       Ft.   Cwnph    cll.  (Intl fond, fnthit4y0wnvd by
                 South by (anti formerly owned

                   coit
         rrJXIT                                                                                                                   4
Case 20-02165-CMB       Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                    Desc
                             Exhibit B Page 77 of 123


            rat No. 13490


            Elprt tbt un1 on the Wcst by WLlon •Avthiue. the aid tat betngskttc t thaSoutbeast
                    ofThkd$iiee and Wilson Arnue and haYIng; thinzagt atOne buidtaiiflürty
            (t30)ffitct, mdtc eJàcoa Third St&zl and extending bx iherefima of ciuaI width
            along Wilson .1 vcaae. cau hundred sizy(l6qJ..&t mower less, to lend thmierlyown
            hyoeorgeH. CambcJI and land ronndy owned by Ebet Long.

            ?àzcc{ Thre: ALL that cettolu plate, ,parclor lot of land kkuaze It’ the Samugh of’
            Beuvr, Qiunty of Beaver tnt Commonwtilih. af:Pams1taniz tiounded and desaflI
            àjhljaws, to wit

            BEGINNING an the North by the iat, formitly of Ceocge H. Cempbell: on the Eagby
            the bud fo    ydtGcorge ii, cnpH t’ae Soufli by Center Atle’, mWun ditWis.
            by Wilson Avcm,ri StiM Eat having fronji nfturj faa on WilsonAwiwe and
            ctwtcdmg Wclc ihcwhcm One hundred Iwelty t120) ra to hit land rormaIyofGc
            ft Cumpbctl.

            BEING dnivinted as Paxd Noic i4-0l-82I7.00o and 14.0014220.000
                                                                                         of
            ALL I$itcettalnlat offend skwsteln ike First Want of the S ushcfBcva Cotaity
            Ecavar arid Coitinonweilth arretms4vanic, bounded and desazibedac tbflows;
                                                                                                 45 rw
            BEGINNING it a paint an the, nctecn line oF Wilson ?.venue. l*h point ii
            rcttbvnrdly from the latcisceilon olnie ealem line   of Wilson   Avcnuc  with  the rwrdw’tn
                                                                                              45 feet o
            litteafCeAweAlI*thestce 0051 hwardlyby Ike tsI4 line ØfWSlcctMSatw,                      PG
                                                             the nanhem    UnfCe   n&rAf    leyan4
            4Makc: thence casthvardly by alineparalid wkh                                              of
            ret  &sr&n  Ihercfgnn 120 s    to a atake thence by a line puraiiel wftb die easinhl  line
            Wilson Avcnuc wuthwetwy 45 1t to a cUe:          thence  by a lttw  panllcl Ca the swfllcn
            line of Cciuta Alley and 45 fed 4istant therurcum, 120 feet Ia a wctcdy dircetian to the
            plzcsefbaglnTñng.

            BEtNG &siated a Paxd No. 14-001-023 LOGO

            AU- thl eatnin lot of land situate in the flrvr War1 of the Bomuab of 9csQ. Coimtyof
                                                                                         Cmicral
            Scoots mid Commonwealth of Pcnsylyaula, being part of CInUot No. IS in the
            Plan. bounded and dcyEbcd as follows,    to wit:

             ON the North by (pod flow or formerly of J.B Wilson; ois the East by land cow or
                                                                                      West by
             lbnneiiy or CRUgC II. Campbell; wi the scuib by Cenln A)le3c and on ‘ho
             Wibon Avenue. Said let hsvia a frontage ot 41 fed on Wilson Avetwe  and ctlctidiag
            •iael thctefmm 120 fe Lu bid now or fonn1y olGeagelL CampteiL

             BElNUdesigriatal us Parcel No.14001-0219.000

            Under and ebjcct to eaitements. iigjIs of way, ufl arid pa kc’scs. resMcens.
            resetvadi3fl$, axcqitionj tiujevm mid qxd en4 m{rdnt sights as Sd ,rTh
                                                                                   in prior
            liltutgi of     recast

             As to Patch No. 14-0Oi-02164X)o; BEING Iho samc peemlius eoavcy*J
                                                                               to
                                                                     G,Fei3yskLsiie&tc4
             CsnwbSi1d Shdln C, Cempbcll. his wife by dad of William                vtva
             October29, 102 and rcandcd In the RecordWa Office of Dawn Coont’ Penns$
             on OaaIwl9. 1992. In Deed Book  1510. page 750.

             As iii Parcel Was. 14.001-02 17,000 mid XX-XXXXXXX.000; BEING the
                                                                                       seine prembs
             conveyed oGciur   gfl. Cmnpbcht and Shalin C. Cmiiplsdl. his  wife. by deed  of Gxitgo 3.
                                                                                      rccmdal en the
             Campbell and Sh4Ia C Cusripbell his wife. dale) August 31 1992 irnl
                                                                                                 Book
             Rcoitlar Ofllca of Beaver county Pennsywanb. ret Septembr I 1992 in Decd
             Volume I SOt), Pge 707,
                                                                               conveyed to George S.
             As to P&cd Na 14.00l-0218.C(fl BEING (be caine prentises                     matded. and
                                                  vAfe     deed of Grarte   l. Campbell,
             CamjiheU sid Sbdlla C. tainrabdi. hi       by
                                                                                                                   5
                                wmrnriod.  stblin.  dated  Scpwmba     iS.  iEs   and recorded  in the
             Maty S. Campbell.
                           _
         __




Case 20-02165-CMB           Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                          Desc
                                 Exhibit B Page 78 of 123


               EtIieNa. UAfl

                                                                                              floek
               Recanlcr’ Offltc of Beaver Coimty. Pennsylvania, on September 1&, 1988 in Dcgd
               Volimie 1349. Page 5G4.
                                                                                    ed to Gcae I.
               Asia ParcdNo, 14-OOi-Q2l9QUa;6tRNG the emc aremjsn eoiwey
                                                           by  dd   ctThe 1.4. Louise Koehkt This
               Campbell mid ShnilaC Cwnpb&I Ins      wife,
                            bcr 24, 1993  anti ,catdtd In  Ibe ‘coM    fl Office at Beaver County
               dazed Novcm
               PemnylvaØ,on D&anbcrZ 1993 in Dcolflook Volume 1556. Pup 555.


        with die apptntutarn:      Ta ksve and to hclJ     ihe nine Ia art) Mr thc ue of Ike said Ogntcc a
                                                                                     nasal rcpreiceflvcsand
        teiisbytfte citfrc:y, tlçi pnd athurvjvrofiJwm and chesürvivo? p
                               p    tbefr heW enutas s adnt(m stuzan am! nst het*y covausat md Rgtc tlw.1
        assigiu. aM the Gwn*a    mr

                                                                                    Wan! nd flaked Generally

                     Ihe ptopet kneby   cgwe4agaffiaflnytid     alt Sn&awfiulIyclsImbigtbeun*

                NdncS41Is DOCUMa? DOES NOTSEU. CONVEY. WNSFEP.JN   GLUOE ORINSURWE Tffi.ETO.T}C
        CCN. AND (UGW.Of SUPfiCRT LJWQERNE4TH me SURPACE lAND CESCRISEP OR REFEfiRED TO KIN.R4D
                                                                  RIGHT TO EMCVE ALL OF SUCH COAL
        tl oWnER OR OWNERS Y SUCK tCAL HAW THE CoUPtTh LEGa
        ANt) iN tai cO4qqECTt’4 DflGES LY Esttt ZØ DIE  SUI#ACa Ofl4E LAAt ANn ANY HOUS V1LW&G
                                                                 NOWE OO$ NOt aARGE, RESTRtCT
        Of OTHER SWUCThRE O1 OR IWSItCH L.N0 THe ICtUSIQe4QFIWS                        I.RE$ERWD
        CR MttIFV ANY 1EAL RIGHTS       $TATES OThERWISE C8E.ThD, IRN6PERRED, EXCEPTS
                                                                                    $1P.k.983.n
        ansoad, aid Is r   WandEêas,&acrutucc.oI dInaiiwncnIs Wiyj
                                                                        senls. ed (be day end                 flit
        In Witness WhatoF The said moit have hereunto set lbS handx and


            SctisI.naptliync
            IN THE PRESENCE or us




                                                                   heflaC. Csrpbdl
                                                                                     a
        Slate of ._3fL?t&1h*......._
        Cocrny.of..tgztfl4.,_Js5
                                                                                      rzbeMorcJcfiefiaIorzesMlm. Is
                 On this the       22 dayof .TA W. J,2II4bc
                                                         Gaare
                                                              fOtmfl N’bl
                                                               S. Campt  eil end   Sbda  C CitpbaH Iairjct to mc
        the,eln. the udcr     i  Qfltcu. :pgr!ly a,pn’o
                                    ±  çthcns           etc bwx*Ad i the  u.*Jr, .istnrM ; ai’4 mieAsed ii
        (zsktaWa1’           in tin                tm

        aceuwf the urn. f0,cks povpalaiIcreiAO&tAkv%

                IN WItNESS WIIEILEIJP. I ftnnap ca mylnd ant ecuI




                            .lMlvp         tacet




                 lwwOC GOAL
Case 20-02165-CMB             Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                   Desc
                                   Exhibit B Page 79 of 123


       FileNo.   13-W$


                                                                   SIGNATURE TO This
                      1W UNDERSIGNfl AS EVIDENCED BY THE
                 NOTICE                          REC OD1 NG  or ThIS  DEED, IS FULLY
       NOTICE AND ThE ACCEPTANCE AND ERSISNED MAY NOT SE OBTAIMNG ThE
       COGNIZANT OF ThE FACr ThAT ThE UND              , AS TO ma PROPER7V fREIN
       RIGHT OF PROTErnQN AGAINSt SUB$IDENOEG CPERA11ONS MD THAT ThE
                                                 MININ
       CONVEYED, RESULJENG FROM COAL SU, MAY BE PROTECTED PROM DAMAGE
       PUR CHASED  PRO PER  TY,   HER EN  CON VEY                                TUE
                                                  OOWVMCT WITH THE OWNERS
       DUE TO MINE SUBSIDENCE BY A PRIVATENOTICE IS INSERTED HEREIN TO OMPtY
       ECONOMIC INTEREST IN THE COAL        THIS
                                                  AND LAND CONSERVATION AOVOF 19*
       WITH THE BITUMINOUS MINE SUBSIDENCE
       S.M4UDEu19SQ.OC1. lOPS.. 874.     G

                                                             Tfl INGROS FSMILVLLC
                         ii



                                          CERTIFICATE OF RESWENCE
                                                                                                      ltn
                                                                                                    M2f
                                                                   I do bttby. entity char thi±Cwn& cdS
        Ida hetcty catI’ that the Xa!i1fflIizA14r                  AMrei%otlhflhIlgh.ttflldØm         il
        of thc wi*bk, psmed grznvcA is

        The Inzm, Family 1S.C                                      Nrnà
        ‘ee or Modgegtc4ompany

                                                                   (p Cr.th of (IF mqufnd
         In Cslrof(Ifrcqoird)

                                                                   Mdrcz

                                                                   City, SWLceIJ Zip Coda
         City. Snzsv uiid Zip Code

                                         Wlrnssmy hirulthkM” dayotjanu?

                                                                                                      rtranine


         Muilto:
         AmietnGcncraI Scr’.nccs Carp.
         iO CoTpon5Inn S!rtMs zM Floor
          Bcoer, VA tS009                                                    I hgtuby CER1WYihNffi
                                                                             dacumeM is teco.rded Ta thw
                                                                             Ro’de,s       OWce        CI
                                                                             eaverCounty. Pennsyka




                                                                                           intP 34437I
                                                            7OnmlR,efded                   Rc.mflNü8t66
                                                            QZ3flQ 14  ss*R  rr.s4 4o’J
                                                                       tcenlfls3zSO.CD     Rwcta
                                                            12131? U                  PaW CóA. pr n
                                                               urt CZO
                                                            frz*




          TSS2W.X COAt,
      Case 20-02165-CMB                          Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31         Desc
                                                      Exhibit B Page 80 of 123
                                                              cERTWIEDmUE AND
                                                           COIfl€ct copy OF ORIGNAJ



 IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

 ENTERPRISE BANK,                                                         CIVIL DIVISION

                                   Plaintiff,                             NO. 2020-10702

                   V


 TIE INGROS FAMILY, LLC                           a/ida                   PRALCEPE TO INDEX US
 INGROS FAMILY, LLC                                                       PENDENS
 and RYAN SHARBONNO,
                                                                          Filed on behalf of Plaintiff,
                                   Defendants.                            Enterprise Bank

                                                                          Counsel of Record for this Party:

                                                                          Lauren P. MeKenna, Esquire
                       -t                                                 PAId. No. 59145
       0
                                                                          William L. Stang, Esquire
      I)
      U)                                                                  PA Id. No. 33221
      ‘I,           ttz


      cc.                                                                 FOX ROTHSCHILD LLP
      0
      C            CD           cow                                       BNY Mellon Center
      I-ti
                   .4-..                                                  500 Grant Street
                   Q0-
                   a                                                      Suite 2500
                                                                          Pittsburgh, PA 15219
                                                                          Telephone: (412) 391-1334
                                                                          Facsimile: (412) 391-6984
                                                                          lmckenna@foxrothschild.com
                                                                          wstan(fOxrothschild.com
       I -)
                            _0-
             -)
                       1)
                          r        -


I-)                    o 4-.C   at
rJ.

r—                           Co
             C’)

                            J U-   w
                                   a)
       Case 20-02165-CMB                Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31           Desc
                                             Exhibit B Page 81 of 123 j
                                                              CEfipj TRUE AND
                                                             RRr Copy OF DflIGIWIL

  IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

  ENTERPRISE BANK,                                                 CIVIL DIVISION

                     Plaintiff,         -
                                                                  NO. 2020-10702                        _fl
                                                                                                        C
                                                                                      vrfl
           V.
                                                                                          Pt-C     —
                                                                                                          2
 THE INGROS FAMILY, LLC a/Ida
 INGROS FAMILY, LLC
                                                                                                    9
 and RYAN SHARBONNO,

                     Defendants.

                                            PRAECWE TO 1NDEX US PENDENS

 TO THE PROTHONOTARY:

           Please enter the above action as a lispendens against The Ingros Family, LLC and Jeffrey S.
                                                                                             260 Wilson
 Ingros and the premises known as 295 Third Street, Beaver, PA (also identified elsewhere as
                                                                                      Deeds of
 Avenue, Beaver, PA) of Beaver County. The premises are designated by The Recorder of
                                                                                       -0218.000
 Beaver County as Parcel Nos. 14-001-0216,000, 14-001-0217.000, 14-001-220.000, 14-001
                                                                                              The
 and 14-001-0219.000; all as described in the Legal Description attached as Exhibit A hereto.
                                                                                                    Street,
 undersigned certifies that this Lis Pendens involves title to the real estate located at 295 Third

 Beaver, PA.



                                                           LAUREN P. MCKENNA, SQU1RE
                                                           WILLIAM L. S TANG, ESQUIRE
   1, Michael Rossi, Fret honotary of
                                      the
                                    Couiitj’,
 Court of (‘ammo” Fleas of Beavercornet                    FOX ROTHSCHILD LLP
   do certift that this is a true and                      NI Mellon Center
         co“‘0 the original recurS                         500 Grant Street, Suite 2500
                             ‘




Date                                                            P4L 15219


                                                           Attorneys for Plaintiff,
                                                           ENTERPRISE BANK

 Dated:         July53 2020


                                                     -2-
 Case 20-02165-CMB                    Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                         Desc
                                           Exhibit B Page 82 of 123




                                                                     the First Ward of the Borough
ALL TEAT CEBThN piece, parcel or traetof land, located in a,
                                                            syjvam bemg part of Outlet No 13 in
of Beaver, County of Beaver and Commonwealth of?enn
                                                       d      more thlly described s tdiows:
the gtnera Plan ofOutlets for said Borough bounde and
                                                          çet. said paint bdlnglpctcd a distance of
BEöUThJD1G at.s point on thó South. side of third Sw
                                                          asured along said South side of Third
i3& feet East of the East line of Wilson Avenue (as me
                                                    uth side of said Third Street, a distance of 65
Street), thence extending eastwardly along the So
                                                  d      or krznerly of 3 IL Leonaid, a distance of
feet to a past, theiiae southwardly by line of lan now land of Emma C 0 Campbell (formerly
                                                  line of
160 feet to post, thence westwardly along the                                               ma C 0
                                               t, nce northwardly by line of land of Em
of! B Wilson) a distance ofóS feet to a pos the int at the place. of bçg{nith g..
                                                    po
Campbell (formerly of LB. Wilson) 160 fet toa
                                     -0216.000
BEING designated ásFcircelNq. 14-001
                                                                                                               ta .Eirst Ward
                                                         cel or lo.t of l?n4 lying and being. sittis4e the
Parcel One: ALL that certain piece.1 par aver and Commowea1th of Pennsylvama, being psn of
of the Borough offleave; County of Be                                                                              nded and
    t Lo t No , 13  in the   Ge    ner al   Pla  n   of Ou    t Lots for the said Borough of Beaver, bou
Ou
described as follows, to wit:
                                                                                                                         e;
                        pØh   it  on   the   No   rth   sid  e  of cen    ter  Alley 120 feet äs ofWilson Avenu
BEGINNThIê at a                                                                                        of lands formerly of
             thw ard  ly  and    par  alle   l  wit  h Wilson Avenue and along the line
the  nce nor                                                                                             tto ]ands.now or
      ma  CD  . Ca  mp  bel l  and    lap   ds   how    or fomiedy of Flora p. lCerr, 90 fee                      Third Street
Em
                  hn   B.  V/i   lso ij  t]  enc  e   eas  twa   rdly and pral1ei with. Center Alley zi4 of lands now
formerly ofJo                                          ly of said John B Wilson, 75 feet
                                                                                                      to the line
 along the line of lands now or thnner Center Alley, thence westwardly and parallel and along
                                                feet to
 or formerly of J R Leonard, 90                        beg   um   mg     Ha   vin g a frontage of 75 feet on Center All
                                                                                                                          ey, and
                                        pla   ce  of                                                          Iohn B Wilson
 Center MLey, 75 feet to the                              th,   90 feet to lands now or thimerly of
              bac k  the ref  rom    of   equ    al  wid
 extending
 fbresaid.
                                                                                                                    to’gh of
                                     tam     par  cel   or   lot  of  lan  d  situ ate in the First Ward of the Bo           13 in
 ParOeI Twot ALL that cer
                                               Co   mm   onw     eal th   of  Pen  nsy  lva nia being part of Out Lot No
  Beaver, County of Beaver and                                                                                              to
                                                                                                                        s, wit;
                                               the   Bo  rou   gh  of   Be  ave  r,  bon nded and described as folléw
  the General Plan. of.Qutiots of
                                                                                                                      the SØuIh
                                        eet    on   the.  cas   t by   lot  fon  nerly owned by Laura Smith; on               and
  ON the North by Third            S&                                                     fonnerly owned by Ebert Long,
                                               org  e  H    Ca   mp  bel  l,  and   lan d                                       eet
  by land formerly owned by Ge the said lot being situate at the Southeast corner of Thud Str
  on the WesI by Wilson
                                   Avenue,                                                                         or less, on
                          e,  and    hav    ing   a  fro  nta  ge  cf   One hundred thirty (130) feet, snore hmidred
  and Wilson Avenu                                                                               Wilson Avenue, one
                                                  therefrom of equal width along
   Third Street and axtenthng back                             me  rly   ow   ned    by  George H Campbell az1d land
                                                                                                                         formerly
                                                  lan  d  for
   spdy (160) feet more oi less, to
   owned by Eb.ert Long.
                                                                                                    the Sornu8hotBeaver.
                                         tai  npl   ece;parcel or icc of land sinmtv in
   PEr çel Th ree :  AL L  tha    t óer
                                                  we  ald  i  of  Pen   nsy  lva zua  , bou nde d and described as follows, to
   County of Beaver and Commori
   wit:
                                                                                                                  East by the land
                     on  the   No   rth    by   The   lan  d  for me    rly of GeprgeH. Campbell; on the
   BEGThThJING



                                                                 EXHIBIT
  Case 20-02165-CMB                      Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                                              Desc
                                              Exhibit B Page 83 of 123




                                                                                                                                n
                                                                        by Center Alley, and on me West by WilAo
formerly of George El. CawpbeWoa the South t on Wilson Avenue and extendmg back
                                                               ut (4) fee
Avenue Said lot having a frontage OffO                                                                                  bell,
             On  e hun   dre  d  twe   nty    (12   0)   fee   t tgth land forméEly of George IL Camp
therefrom
                                                                 0211.000 and i4.OOi-02*OO0
BEING designa ed as I’ateei Nos.14-O01.
                tain   lot  of  lan  d  situ   ate    in  the    Fir st  Wa   rd of the Bo±ough of Beaver, County of
ALL tht     cer                                                                                          as follows:
                                                    msylvania, bozffidcd and described
BeaVer and Comm nwealth of Per
                                                                                                                                  wardy
                                  .on  thC    eft   t&   nIi   ne  of   Wi   lso n Av   eniw, whith point i 45 feet Uortb ey,
 BEGINWINCI ata point                         tetn     lin e of Wilson Avenue with the northera thence eastwbrdiy
                                                                                                                  line of Center All
 from the   mt  ers ec  tou   of  the   eas                                                            a, atake,
                                                 n Irne of Wilson Avenue, 45 feet to
 thence northwardly by the easter                        e  of   Ce  nter Alley and 90         fee t dis tant therefrom 120 feet to a
                     l  wit  h the   nor   the   r  jm                                                                  ly 45 feet to a
 by a hue paralle                                       the    eas ter  n  line of Wilson Avenue soudiward t therefrom,
 stake, thence by a      lin e  par  alle  l  wit    h
                                               to the northern line of Centet All
                                                                                                  iy and 45 feet distan
 sta ke, the nce  by   a  Irn e par  alle  L
                                                     the pace ofteginth.
  120 feet In a Wetetjy direcfioi to
                                                 . 14-OOj-.021L000
  BEING designated nEarelNQ.
                                                                                                                          unty of
                                  lan  d  situ   ate    bi  lh   eF   bt   Wa  rd of the Borough aiBeaver, Co al Plan,
  ALL thatcertJn lot of                                                                                     13 in the Gener
           and   Co  mm    onw   eal  th   of   Pen     nsy   lvania, being part of OutiotNo,
  Beaver
                                               ws, to wit:
  bounded and descflbed sioUo
                                                                                                                     w or formerly of
                                                      ier  ly   of  J.B Q Wilsox; on the &stby landuo
   ON the North by lan        d  no  wo    r   fom                                                                    n Avenue Said lot
                                 on   the   So   uth     by    Ce  nte r  Alley; and on the West by Wilso 120 feet to land
   George H Campbell,                            Wi     lson Avenue and e’dendin
                                                                                                 back theiefrom
              fro nta ge   of4   l  fee  t on
   having a
   now or formerly- of Oçorg
                                          a
                                        e CampbelL

                                             No. 14-0d-GZ.1,9.0.o0
   BEING designated as Parcel
                                                                                                                              üons,
                                                 s,              of  wa  y,  Oil  and   gas Ieaáes, reñdflons, restve ord.
                                           ejit                                                                                rec
   Under and ubject.to easem                                                               forth in pnor.rnsmnnents of
                                                     Ei&   ItS
                                     and coa       l  and     thi nk   g  rig hts  as  set
    excepUons,agreótnents
                                                                                                                       Ingros Fam4ly,
                                                                JN  Gth   qsa  me   prØies convéyedto fle
    As to ‘arcel No ,14001416                .00   0:    BE                                                               uary 21, 2014
                                                 mp    bel  l  and   Sh  eil a  C   Ca  mpbell, his wife, dated Jan                  4, in
    LLC, by deed of George S Ca fice of Beaver County, Pennsylvania on Pebtuary 3, 201
                                              ’s Of
    arid recorded in the Recorder
                                  e  750   .
    Deed Book 1510, pag
                                                                                                                                conveyed
                                                   .00   0  and    14-   001  -02  20. 000  : BBWG thesame.prêftilses wife,
                                            217
    M to ParcelNos. 14.O.0i-0                              d   of  George I. Campbell and Shçfl
                                                                                                            a C Campb1l, his
                                                y:  dee                                                                            lvania
     to The Ingros Fam       ily , .LL   C,k
                                                   ord   ed     mt  hr   Re  cor  der ’s Of  fice of Be r Copnty, Pennsy
                                                                                                           ave
     dated January 22, 2014 and recBook isoo, page 7Q7.
                                            ec
     on Fóbrny 3, 2014, in De                                                                                                     Family;
                                             1L    o0    0  BE    IN  G   the  sam  e  pr  efles conveyed to The Ingros 2Q14
                                                                                                                                 22,
      As to Parcel No. %0Gl-02 mpbell and Sheila C, Campbell, ins wife, dated January
      tiC, by deed      of  Ge  org   e  I   Ca                                                                     Feb nrn q 3,2 014, hi
                           the  Re   cor  der   ’s   Of   fic  e  of  Be  avøt County, Pennsylvania cn.
      andrecorded in
 Case 20-02165-CMB          Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                  Desc
                                 Exhibit B Page 84 of 123




.bcd Both 1349, page 5d4.
                                                           coaveye1 to The hgios Family,
As to Parcel No. 14’O0i’O2I9OOO: BEING the
                                              sine premis
                                              C, Campbell, Ins wife, dated 3aniaiy 22,
                                                                                       2014
LLC, by deed of GeorgeS Campbell and Shell* County, Penlisylvasila on Febniaiy 3, 2014, in
and tecorded in the Recorder’s Office ot&aver
Deed Book 1556, page 555.
                Case 20-02165-CMB          Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                          Desc
                                                Exhibit B Page 85 of 123




                                          CERTIFICATE OF COMPLIANCE



                 I certi’ char this (fling complies with the provisions of the Pub/ic Access Pc/icy of the
           Unfled Judicial System of Pennsylvania: Case Records of/he Appellate and Trial Courts chit
           requfre fling confidential information and documents differntly than non-confl4ential
           information and documents,




                                                               Submitted by: Fox Rothschild liP
                                                               Signature:              it.
                                                               Name: William L. Staug, Esq          ire


                                                               Attorney No ifapplicabIe): 33221




                                                                                                          •;çs       -n
                                                                                                                     r
                       in                                                                                    c
                                                                                                                      0
      •         0                                                                                            —
      •         in           9-Z                                             .                                        —
                U)                                                                               %OY                  CD
                                                                                                             7
  •             c       r
                                                                                                             V..      a’
                                                           .
                                                                                                                 -    c
                o
          •1.   0
                        0
                        at   a
                —       =        £2
                I’-’




Rev, O912917
   Case 20-02165-CMB           Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                      Desc
                                    Exhibit B Page 86 of 123



                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 31st day of July, 2020, a true and correct copy of the

foregoing Praecipe to Index Lis Pendens was sewed upon the following via email and U.S. mail,

first class, postage prepaid as follows:


                                      Ryan J. Cooney, Esquire
                                    RobertO. Lampl Law Office
                                      Benedum Trees Building
                                    223 Fourth Avenue, 4th Floor                                ‘1
                                       Pittsburgh, PA 15222
                                                                                   -.
                                                                                                C
                                                                                         C..)   CD
                                       John Linkosky, Esquire
                                     John Linkosky & Associates
                                          Attorneys at Law
                                       715 Washington Avenue
                                         Carnegie, PA 15106




                                                        FOX ROTHSCHILD LLP


                                                        By: U LSt
                                                            William L. Stang, Esq7




Active\l 12814343.vI-7/31/20
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                   Desc
                                     Exhibit B Page 87 of 123



                                    CERTIFICATE OF SERVICE

         Thereby certify that on this     iF      day afAu7t4                        ,2020, a true

and correct copy of the foregoing Notice of Lis Pendens     was   served upon the following via email

and U.S. mail, first class, postage prepaid as follows:

                                        Ryan J. Cooney, Esquire
                                      RobertO. Lampl Law Office
                                        Benedum Trees Building
                                      223 Fourth Avenue, 4th Floor
                                         Pittsburgh, PA 15222

                                          John Linkosky, Esquire
                                        John Linkosky & Associates
                                             Attorneys at Law
                                          715 Washington Avenue
                                            Carnegie, PA 15106




                                                        FOX ROTHSCHILD LLP



                                                                   illiam L. Stang, Es   -   ire




Active\1 I 2827753.vI 7/31/20
                Case 20-02165-CMB         Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                    Desc
                                               Exhibit B Page 88 of 123




                                           CERTIFICATE OF COMPLIANCE



                   I certify that this Wing compiles with the provisions of the Public Access Policy of the
         Unfied Judicial System c/Pennsylvania: Case Records of the Appellate and Trial Courts tht
      require filing confidential information and documents differently than non-confiqential
         information and documents,




                                                              Submitted by: Fox Rothschild liP
                                                              Signaturer    ,1}ZLL. çL1
                                                              Name:    William L. Stang, Esq ire
                                                              Attorney No. (if applIcable): 33221




                  -z
         °.ifl
             -.

         -y       r
         U)
         c-fl


                  Ii

      o           ‘a
     ..-j.        %S

     •            an
                  .1




Rev. 09/2017
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31           Desc
                                     Exhibit B Page 89 of 123




IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

ENTERPRISE BANK,                                           CIVIL DIVISION

                  Plaintiff,                               NO. 2020-10702

        V.

THE INGROS FAMILY, LLC a/k/a                               ACCEPTANCE OF SERVICE
INGROS FAMILY, LLC                                         OF COMPLAINT
and RYAN SHARBONNO,
                                                           Filed on behalf of Plaintiff,
                  Defendants.                              Enterprise Bank

                                                           Counsel of Record for this Party:

                                                           Lauren P. Mckenna, Esquire
                                                           PA Id. No. 59145
                                                           William L. Stang, Esquire
                                                           PA Id. No. 33221

                                                           FOX ROTHSCHILD LLP
                                                           SNY Mellon Center
                                                           500 Grant Street
                                                           Suite 2500
                                                           Pittsburgh, PA 15219
                                                           Telephone: (412) 391-1334
                                                           Facsimile: (412) 391-6984
                                                           Imckennafoxrothschild.com
                                                           wstangfoxrothschiId .com




                   Isgo0vQft,734t,&
             6S

             30Sg,,,0          SOLi




Ac(ivc\{ 12924353.vi-8/24/20
Case 20-02165-CMB             Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31     Desc
                                   Exhibit B Page 90 of 123



 IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

 ENTERPRISE BANK,                                        CIVIL DIVISION

                 Plaintiff,                              NO. 2O20-10702

        V.

THE INGROS FAMILY, LLC a/Ida
INGROS FAMILY, LLC
and RYAN SHARBONNO,

                 Defendants.


                         ACCEPTANCE OF SERVICE OF COMPLAINT

        I, John Linkosky, Esquire on behalf of John Linkosky & Associates, as counsel

for Defendant, Ryan Sharbonno, in this matter, accept service of the Complaint filed on

behalf of Plaintiff, Enterprise Bank, and certify that I am authorized to do so.



 Date:________                              By:_________________
                                               4óhn Linkosky, Esquire
                                              kiohn Unkosky & Associates
                                               Attorneys at Law
                                               715 Washington Avenue
                                               Carnegie, PA 15106




                             ‘M ooo   1o
                                            ,   n,t7.
                                           C3
                                      L2

                             çc3ckSS”0
ActivcI 12924353.vJ-WIO/20
        Case 20-02165-CMB           Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                   Desc
                                         Exhibit B Page 91 of 123




                                    CERTIFICATE OF coMPLr&Ncs



          I certi[y that this filing complies with the provisions of the Public Access Policy of the
     UnWed Judicial System of Pennsylvqnfa: Case Records ofthe Appellate ana Trial Courts that
     require film   confidentjI information and documents differently than non-confiqential
     information and documonts.




                                                       Submitted by: Fox Rothschild LLP
                                                       Signature:       JL /           çL
                                                       Name:    William L. S tang, Esquire

                                                       Attorney No. itapplicable): 33221




                    Z1U Li


Rev. 69/2017
Case 20-02165-CMB             Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31           Desc
                                   Exhibit B Page 92 of 123



                                  CERTIFICATE OF SERVICE

         I hereby certify that on this   v-f         day of August, 2020, a true and correct

copy of the foregoing Acceptance of Service of Complaint was served upon the

following via email and U.S. mail, first class! postage prepaid as follows:

                                    Ryan J. Cooney, Esquire
                                   Robed 0. Lampl Law Office
                                    Benedum T?ees Building
                                  223 Fourth Avenue1 4th Floor
                                     Pittsburgh, PA 15222

                                      John Linkosky, Esquire
                                   John Linkosky & Associates
                                         Attorneys at Law
                                     715 Washington Avenue
                                       Carnegie, PA 15106




                                                       FOX ROTHSCHILD LLP


                                                       By: 4)A- Stang, .


                                                            William L.         Ek4uire




                                                           uuJ

                                                 Lii

                                          ç\3c\SS\
Active\ 12924353,vt-8/24120
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31               Desc
                                     Exhibit B Page 93 of 123




IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

ENTERPRISE BANK,                                               CML DIVISION

                    Plaintiff                                  NO. 2020-10702

          V.

THE INGROS FAMILY, LLC a/k/a                                   ACCEPTANCE OF SERVICE
INGROS FAMILY, LLC                                             OF COMPLAINT
and RYAN SHARBQNNO,
                                                               Filed on behalf of Plaintiff,
                    Defendants.                                Enterprise Bank

                                                               Counsel of Record for this Party:

                                                           Lauren P. McKenna, Esquire
                                                           PA Id. No. 59145
                                                            William L. Stang, Esquire
                                                            PA Id. No. 33221

                                                           FOX ROTHSCHILD LLP
                                                           SNY Mellon Center
                                                           500 Grant Street
                                                           Suite 2500
                                                           Pittsburgh, PA 15219
                                                           Telephone: (412) 391-1334
                                                           Facsimile: (412) 391-6984
                                                    z      lmckennafoxrothschiId.com
                                                           wstanqfoxrothschiId.com




                                                               ‘q
                                                      sE   ‘




Active\1 I 2924123.vI-8124/20
                  __
       ____




Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31         Desc
                                     Exhibit B Page 94 of 123




  IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

  ENTERPRISE BANK,                                         CIVIL DIVISION

                  Plaintiff,                               NO. 2020-10702

          V.

  THE INGROS FAMILY, LLC aIR/a
  INROS FAMILY, LLC
  and RYAN SHARBONNO,

                   Defendants.


                           ACCEPTANCE OF SERVICE OF COMPLAINT

          I, Ryan J. Cooney, Esquire on behalf of Robed 0. Lampl Law Office, as counsel

  for Defendant, The Ingros Family, LLC a/k/a Ingros Family, LLC, in this matter, aecept

  service of the Cdinplaint filed on behalf of Plaintiff, Enterprise Bank, and certify that I am

  authorized to do so.



  Date:
                                          By:   %2 cC_,
                                                Ryan J. C ney, Esquirt-—>
                                                Robert Q. Lampl Law Office
                                                Benedum Trees Building
                                                223 Fourth Avenue, 4t1 Floor
                                                Pittsburgh, PA 15222




                                                       AVI0N0Q
                                                       isso 13V3Ii
                                                    q.fl’ç’ L1SflOZUZ

                                                      Q3flSSi UQ Q31L1
  ActIve1 12924123.vl-8/IO/20
             Case 20-02165-CMB            Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                     Desc
       a                                       Exhibit B Page 95 of 123




                                           CERTIFICATE OF COMPLIANCE



                   I certify that this filing complies with the provisions of the Public Access Policy of/he
           Un flied Judicial Syswm c/Pennsylvania: Case Records oft/ia Appellate an Trial Courts tht
           require filing confidential information and documents differently than non-confi4ential
           information and   documents.




                                                              Submitted by: Fox Rothschild UP
                                                              Signaturer                       çL
                                                              Name: William L. Stang, Esq ire
                                                              Attorney No. (ifapplicable): 33221




                                                                                             cxi               —




                                                                                             4
                                                                                                               —

                                                                                                               C’)
                                                                                              Z-1O
                                                                                                        >      U)
                                                                                                               C
                                                                                                               0
                                                                                                         w
                                                                                                        !tR




Rev.       O9/2017
 Case 20-02165-CMB             Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31     Desc
                                    Exhibit B Page 96 of 123



                                   CERTIFICATE OF SERVICE

          I hereby certify that on this          day of August, 2020, a true and correct

copy of the foregoing Acceptance of Service of Complaint was served upon the

following via email and U.S. mail, first class, postage prepaid as follows:

                                     Ryan J. Cooney, Esquire
                                    RobertO. Lampl Law Office
                                     Benedum Trees Building
                                   223 Fourth Avenue, 4th Floor
                                      Pittsburgh, PA 15222

                                       John Linkosky, Esquire
                                    John Linkosky & Associates
                                          Attorneys at Law
                                      715 Washington Avenue
                                        Carnegie, PA 15106




                                                    FOX ROTHSCHILD LLP


                                                    By:___________
                                                      William L. tang4 Esquire




Acllve\l 12924123.vl-8/24/2O
Case 20-02165-CMB     Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31    Desc
                           Exhibit B Page 97 of 123



  IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA


ENTERPRISE BANK,                     CIVIL ACTION-LAW

         Plaintiff,
   v.                                 No. 10702-2020

THE INGROS FAMILY, LLC alkia          SUGGESTION OF BANKRUPTCY
INGROS FAMILY, LLC
and RYAN SHARBONNO,
                                      Filed on Behalf of Defendant,
         Defendants.                  The Ingros Family, LLC

                                      Counsel of Record for this Party:

                                      ROBERTO LAMPL
                                      PA ID. #19809

                                      JAMES R. COONEY
                                      PA I,D. #32706

                                      RYAN J. COONEY
                                      PA ID. #319213

                                      SYO.LAMPL
                                      PA l.D. #324741


                                      Benedum Trees Building
                                      223 Fourth Avenue
                                      Fourth Floor
                                      Pittsburgh, PA 15222
                                      (412) 392-0330 (phone)
                                      (412) 392-0335 (facsimile)




                                Vd uNrDD ‘d3AVBS
                                  AèVICt1OI-IiCd
                                   SSQd i3VHQiV



                               :Dr cc1 ‘In   flD1
           Case 20-02165-CMB                Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                    Desc
                                                 Exhibit B Page 98 of 123
9/4)2020                                                   Pawb LIVE Database Area GO CM)ECF-BK V4.2,0

                                                 United States Bankruptcy Court
                                             WESTERN DISTRICT OF PENNSYLVANIA



 Notice of Bankruptcy Case Filing


 A bankruptcy case concerning the debtor(s) listed below was
 filed under Chapter 11 of the United States Bankruptcy Code,
 entered on 09/04/2020 at 3:22 PM and filed on 09/04/2020.
                                                                                        *
 The Ingros Family LLC
 295 Third Street
 Suite 300
 Beaver, PA 15009
 Tax ID / BIN: XX-XXXXXXX



   The case was filed by the debtor’s attorney:

   Robert 0 Lampl
   RobertO Lampl Law Office
   Benedum Trees Building
   223 Fourth Avenue, 4th Floor
   Pittsburgh, PA 15222
   412-392-0330
 The case was assigned case number 20-22606.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
the debtor and the debtor’s property. Under certain circumstances, the stay may be limited to 30 days or not exist at
all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take
other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights
in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our
Irnernet home page https://ecf.pawb.uscourts.gov or at the Clerk’s Office, U.S. Bankruptcy Court, 5414 U.S. Steel
Tower, 600 Grant Street, Pittsburgh, PA 15219.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.


                                                                                            Michael R. Rhodes
                                                                                            Clerk, U.S.



                                   I                      PACER Service Center
                                   I                        Transaction Receipt                          I
                                                                09/04/2020 15:31:47
                                    I                 II                           II              II
https:Uecf.pawb.uscoufls.gov!cgl-bin/NotlceatFlttngpI?370171                                                           1/2
Case 20-02165-CMB       Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31   Desc
                             Exhibit B Page 99 of 123



                              CERTIFICATE OF SERVICE

       I, Ryan J. Cooney, hereby certify that on the 9th day of September, 2020, I

served a true and correct copy of the within SUGGESTION OF BANKRUPTCY upon

the following counsel by E-mail:


                                       John Linkosky
                                   715 Washington Avenue
                                     Carnegie, PA 15106
                                    iThk!aw(th,comcast. net

                                  Lauren P. McKenna
                                   William L. Stang
                                FOX ROTHSCHILD LLP
                              500 Grant Street, Suite 25D0
                                 Pittsburgh, PA 15219
                              lmckennafoxrothschild.com
                               wstangfoxrothschild.com



                                                   p7
                                                  Ryan    C6ney




                                              2
Case 20-02165-CMB   Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31   Desc
                        Exhibit B Page 100 of 123



               IN THE COURT OF COMMON PLEAS
            OF THE BEAVER COUNTY, PENNSYLVANIA



  ENTERPRISE BANK,                         CIVIL DIVISION

             Plaintiff,

  Vs.
                                           NO.   /o7oI-
  THE INGROS FAMILY, LLC,                  PRELIMINARY
  a/Ida INGROS FAMILY LLC AND              OBJECTIONS
  RYAN SHARBONNO,

             Defendants.

                                           Filed on Behalf of
                                           Defendant Ryan Sharbonno




                                           Counsel of Record
                                           For this Party:

                                           John Linkosky, Esq.
                                           715 Washington Avenue
                                           Carnegie, PA 15106

                                           (412) 278-1280

                                           linklawai2comcast.net

                                           PA I.D. No. 46436
                                         Vd ‘Ai°3
                                           ISSOL 13Vh3’

                                        Si :      çj J3S

                                       .enssdO Q31iJ
Case 20-02165-CMB          Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                      Desc
                               Exhibit B Page 101 of 123




                          IN THE COURT OF COMMON PLEAS
                         OF BEAVER COUNTY, PENNSYLVANIA


  ENTERPRISE BANK,                               CF/IL DIVISION


  Vs.
                   Plaintiff,             :      NO.
                                                         /D 7o’Z        —


                                                                                          fl_,
                                                                                          4=
                                                                                                 —
                                                                                                 —

  THEINGROSFAMThY,LLC
  a/Wa INGROS FAMILY, LLC                                                    ‘   El   ‘
                                                                                           °

  AND RYAN SHARBONNO,
                                                                                                 —



                   Defendants.
                                                                                          Jr
                                                                                                 C
                                                                                          —      fl-I
                                                                                          C




                                 PRELIMINARY OBJECTIONS


  AN]) NOW CQMES Defendant, Ryan Sharbonno, by and through his attorney, John
  Linkosky, Esquire and files these Preliminary Objections only to the portions of the
  within action that relate to this Defendant and not to any allegations that relate to any
  other Defendant, as the Complaint against the Defendant, The Ingros Family, LLC, is
  subject to an automatic stay as the result of a banlcruptcy filing, and it is not Sharbonno’s
  intention to violate the automatic stay provisions of the United States Bankruptcy Code,
  but only to protect his rights against Enterprise Bank:
        1. Plaintiff, Enterprise Bank (hereinafter “Enterprise”) has filed a four (4) Count
           Complaint, seeking to have its Mortgage reformed and given priority over the
           Judgments filed on behalf of Sharbonno.
        2. According to the Complaint, Enterprise admits that the record title holder for the
           property located at 295 Third Street, Beaver, PA (also identified elsewhere as 260
           Wilson Avenue, Beaver, PA) (hereinafter “Property”) is “The Ingros Family,
           LLC” (Complaint, paragraph 5, Exhibit A).
Case 20-02165-CMB       Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                  Desc
                            Exhibit B Page 102 of 123



     3. Enterprise admits that on September 14, 2018, a Mortgage which identified the
         borrower aj “Ingros Family, LLC” was signed and recorded as a purported
         encumbrance on the Property.(Complaint)
     4. The Banlc admits that its Mortgage omits a portion of the name of the record title
         holder, namely the word “The” before “Ingros Family, LLC” (Complaint,
         paragraphs 11, 12).
     5. Enterprise contends that the loan it made was used to satis& a First National Bank
         Mortgage on the Property in the name of “The Ingros Family, LLC” (Complaint,
         paragraphs 6, 13, Exhibit F).
     6. The Bank admits that after it closed on the loan, it became aware of the existence
         of a Judgment in the amount of $60,000, recorded May 3, 2018, in favor of
         Sharbonno (Complaint, paragraph 16, Exhibit G) and that it learned Sharbonno
         obtained a second Confessed Judgment in the amount of $460,000, on November
         20, 2018 (Complaint, paragraph 17, Exhibit G).
     7. Both Sharbonno Judgments were indexed against the actual record owner of the
        Property, “The Ingros Family, LLC” (Complaint, paragraphs 16, 17, Exhibit G).
     8. Enterprise now seeks to reform its incorrectly titled and filed Mortgage so that it
        is a valid lien on the property with priority over Sharbonno’s correctly filed and
        indexed Judgments.
     9. At Count I of its Complaint, Enterprise seeks a Declaratory Judgment that its
        Mortgage is a valid first lien on the premises, which is senior to and has priority
        over Sharboimo’s properly filed and indexed Judgments and seeks a declaration
        that its Mortgage is a valid lien on the premises, despite the misidentification of
        the borrower in the Mortgage (Complaint, paragraphs 24, 25).
     10. In support of its request for Declaratory Judgment, Enterprise, at Count II, seeks
        to have its Mortgage reformed on the basis of unilateral mistake.
     11. At Count Ill, the Bank seeks an equitable lien and consequently an equitable
        Mortgage on the premises so as to place it in first lien position, ahead of the
        validly filed and indexed Sharbonno Judgments.
     12. Finally, at Count IV of its Complaint, Enterprise seeks priority over the
        Sharbonno Judgments on a theory of equitable subrogation.
Case 20-02165-CMB        Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                  Desc
                             Exhibit B Page 103 of 123



    13. Each and every form of relief sought by Enterprise from the effect of its
        improperly written, filed and indexed Mortgage, which, on its face, cannot
        provide innocent third parties, such as Sharbonno, with notice othe filing and
        indexing of the Mortgage, adversely impacts the lien of such innocent third
        parties, namely Sharbonno.
    14. Each of the Counts of the Enterprise Complaint rely on the Court exercising its
        equitable powers in favor of Enterprise and contrary to Sharbonno, at least in
        terms of the requests by Enterprise for its Mortgage to have priority over
        Sharbonno’s Judgments at a Sheriffs Sale.
     15. Enterprise has failed to state a claim upon which relief can be granted, in equity,
        against Sharbonno insofar as the Complaint relates to the Enterprise Mortgage
        having priority over the Sharbonno Judgments.
     16. Enterprise has failed to state a claim upon which relief can be granted in
        connection with its request to have its Mortgage refonned so as to provide it with
        a priority lien position over the Sharbonno Judgments.
     17. Enterprise has failed to state a claim upon which relief can be granted against
        Sharbonno, in regard to its request for an equitable lien or Mortgage on the
        property, in a first lien position, as a result of the First National Bank Mortgage
        having been satisfied with the proceeds of the Enterprise loan.
     18. Enterprise has failed to state a claim upon which relief can be granted for
        equitable subrogation which would give its loan priority over the Sharbonno
        Judgments.
     19. Enterprise, in its Complaint, has failed to state a claim upon which relief can be
        granted to have its Mortgage given priority over the properly filed and indexed
        Sharbonno Judgments, when its Mortgage, admittedly, was not written in the
        name of the owner of the property, was not filed in the name of the property
        owner and was not indexed in the name of the property owner.
     20. Enterprise, in the Complaint, admits that it knew the true name of the owner of
        the propei4 and that the identity of the property owner was readily available to it
        at the time it made its loan. (Complaint Exhibit D, Exhibit A)
Case 20-02165-CMB       Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                Desc
                            Exhibit B Page 104 of 123



    WHEREFORE, Defendant Ryan Sharbonno respectfully requests this Honorable
    Court to dismiss the claims of Enterprise Bank against him for failure to state a claim
    upon which relief can be granted insofar as they assert a right of Declaratory
    Judgment, reformation, equitable lien or equitable subrogation so as to give the
    Enterprise Mortgage priority over the Sharbonno Judgments and to Order such other
    relief as this Court deems just and proper.
                                              Re    ctfially su    ed, “


                                             /J6hn Linkosky, Esquire
                                            t7Attomey for Defendant
                                               Ryan Sharbonno

                                              PA I.D. No. 46436

                                              715 Washington Avenue
                                              Carnegie, PA 15106

                                              linklaw@comcasLnei

                                              (412) 278-1280
Case 20-02165-CMB           Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                  Desc
                                Exhibit B Page 105 of 123



                         IN THE COURT OF COMMON PLEAS
                        OF BEAVER COUNTY, PENNSYLVANIA



  ENTERPRISE BANK,                       :     CIVIL DIVISION

                 Plaintiff,                    NO.   /9?o’ %         —
                                                                         .h %%2
  Vs.

  THE INGROS FAMILY, LLC
  aflda INGROS FAMILY, LLC
  AND RYAN SHARBONNO,

                 Defendants.




                                CERTIFICATE OF SERVICE

          I hereby certi& that a true and correct copy of the within Preliminary Objections
  has been served by! first class mail, postage prepaid, to the below-named party on the date
  herein below set forth.

          William L. Stang, Esquire
          Fox Rothschild, LLP
          BNY Mellon Center
          500 Grant Street, Suite 2500
          Pittsburgh, PA 15219

          James P.. Cooney, Esquire
          Law Offices of RobertO. Lampi
          223 Fourth Avenue
          4th
              Floor
          Pittsburgh, PA 15222




  Date:   September___




                                              flØhn Linkosky, Esquire         //        ccj3
                                              Aflomey for Defendant           U
                                                Ryan Sharbonno                      \   :“x   \1d   —




                                                                                                        03
Case 20-02165-CMB        Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                 Desc
                             Exhibit B Page 106 of 123




                           CERTIFICATE OF COMPLIANCE


         I certif’ that this filing complies with the provisions of the Public Access Policy

  ofthe Unified Judicial System ofPennsylvania: Case records of the Appellate and Trial

  Courts that require filing confidential information and documents differently than non-

  confidential information and documents.




                                        r
                                        Name: o
                                                         JZ
                                                       inkosky
                                                                    gr.




                                        Attorney )J6.: (If Applicable):
                                                                           Es



                                                                          46436




                                                        C
 Case 20-02165-CMB       Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31         Desc
                             Exhibit B Page 107 of 123




                               Court Administrator’s Office
                                 Court of Common Pleas
                                Beaver County Courthouse
                               Beaver, Pennsylvania 15009
                                     (724) 770-4662


                                    NOTICE
                     INITIAL CASE MANAGEMENT CONFERENCE


              IN RE: Enterprise Bank vs. The Ingros Family LLC, Ryan Sharbonno

                   NO. 10702-2020

       An Initial Case Management Conference will be conducted on Monday, October

19, 2020 at 11:15 a.m. in Courtroom No. 6 or the Chambers thereof before the

Honorable James J Ross. The parties are advised that pursuant to Beaver County L.R.

No. 30 1(4) a Civil Case Summary, substantially in accordance with Form 301A, must be

filed with the Prothonotary with copies provided to the Court and opposing parties or

counsel no less than seven (7) days prior to the scheduted Conference.


Dated: 9-17-2020

Copies to : William Stang
             John Linkosky
             The Ingros Family LLC




                                             3?2
                                 Vd




                                 Q3DS O O’
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31          Desc
                                    Exhibit B Page 108 of 123


                                                                                          I-a
                                                                                          C
                                                                                  w
                                                                                          C
                                                                                 iOE5     °
                                                                                  aC             C,
 IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYL’*c                                       o
                                                                                                 -‘3

 ENTERPRISE BANK,                                        CIVIL DIVISION

                   Plaintiff,                            NO. 2020-10702                   —      =

          V.


 THE INGROS FAMILY, LLC a/k/a                            LR 301 CIVIL CASE SUMMARY
 INGROS FAMILY, LLC
 and RYAN SHARBONNO,
                                                          Filed on behalf of Plaintiff,
                   Defendants.                            Enterprise Bank

                                                          Counsel of Record for this Party:

                                                         Lauren P. McKenna, Esquire
                                                         PA Id. No. 59145
                                                         William L. Stang, Esquire
                                                         PA Id. No. 33221

                                                         FOX ROTHSCHILD LLP
                                                         BNY Mellon Center
                                                         500 Grant Street
                                                         Suite 2500
                                                         Pittsburgh, PA 15219
                                                         Telephone: (412) 391-1334
                                                         Facsimile: (412) 391-6984
                                                         Imckenna(foxrothschiId.com
                                                         wstangfoxrothschiId.com




 Active\1 14983604.vl-1019/20
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31       Desc
                                    Exhibit B Page 109 of 123




 IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

 ENTERPRISE BANK,                                        CIVIL DIVISION

                   Plaintiff,                             NO. 2020-10702

          V.


 THE INGROS FAMILY, LLC a/k/a
 INGROS FAMILY, LLC                                                                           -n
 and RYAN SHARBONNO,                                                                          p
                                                                               fl             m
                   Defendants.                                                          —




                                                                                              —

                                                                                              cn
                                   LRSOI CIVIL CASE SUMMARY                             =
                                                                              >
                                                                                              m
                                                                                        —     0
                                      NATURE OF THE CASE                                —




 1.       Please set forth the general nature of the case:

          By deed dated January 22, 2014, The Ingros Family LLC acquired property

 known as 295 Third Street, Beaver, PA (“Premises’) (also identified elsewhere as 260

 Wilson Avenue, Beaver, PA), from George J. and Sheila C. Campbell. The deed was

 recorded with the Recorder of Deeds of Beaver County (“Recorder of Deeds”) on

 February 3, 2014.

          On October 27, 2014, The Ingros Family LLC made an open-end construction

 mortgage to First National Bank of Pennsylvania in the amount of $2,680,000 (First

 National Bank Mortgage”). The mortgage was recorded with the Recorder of Deeds on

 October 30, 2014.

          During September 2018, the same borrower, The Ingros Family LLC, applied to

 Plaintiff, Enterprise Bank (“Enterprise”), to refinance the First National Bank Mortgage.

 Enterprise was willing to provide a refinance loan to The Ingros Family LLC., provided

 that the repayment of the loan was secured by a first mortgage lien on the Premises.



 Active\I 14983604.vl-1019/20
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31        Desc
                                    Exhibit B Page 110 of 123




          On September 14, 2018, Enterprise loaned the sum of $3,179,000 to The Ingros

 Family LLC. To secure repayment of the loan, on September 14, 2018, The Ingros

 Family executed a mortgage in favor of Enterprise in the sum of $3,179,000 (“Enterprise

 Mortgage”). This mortgage was recorded on September 19, 2018 with the Recorder of

 Deeds. However, unlike the First National Bank Mortgage, the Enterprise Mortgage

 identified the borrower as Ingros Family LLC (without the ‘The’ before the family name

 on the mortgage).

          The Recorder of Deed’s receipt specifically identifies the mortgagor as Ingros

 Family LLC (without the ‘The” before the family name), consistent with the identification

 of the borrower in the body of the Enterprise Mortgage, It is not clear whether the

 Enterprise Mortgage was indexed In the name index under “T” (Ihe Ingros Family LLC)

 or “I” (Ingros Family LLC). However, it is clear that the refinance proceeds provided by

 Enterprise were used to satisfy the First National Bank Mortgage, resulting in a payoff of

 the First National Bank Mortgage in the amount of $2,642,766.33.

          It was the intention of Enterprise and The Ingros Family LLC that the Enterprise

 Mortgage would constitute a valid, first lien on the Premises. It was also the intention of

 Enterprise and The Ingros Family LLC that the borrower would be properly identified in

 the Enterprise Mortgage in order to constitute a valid, first lien on the Premises, and that

 any discrepancy in the identification of the borrower without the “The” in the name of the

 borrower would have no impact on the validity or priority of the Enterprise Mortgage.

          Following the Enterprise refinance transaction, Enterprise learned of the

 existence of a prior judgment on the Premises entered in favor of Defendant Ryan

 Sharbonno (“Sharbonno”) in the amount of $60,000 and recorded on May 3, 2018 (“First


                                                 3
 Active\I 14983604,vl-1O/9/20
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31          Desc
                                    Exhibit B Page 111 of 123




 Sharbonno JudgmentH).            Enterprise has also learned that on November 20, 2018, after

 the recording of the Enterprise Mortgage, Sharbonno obtained a second judgment by

 confession in the amount of $460,000 in the matter of Shathonno v. The Ingrns Family

 LLC; CCP Beaver, Civil Action No. 2018-33331 (“Second Sharbonno Judgment”). The

 judgment search on the Premises shows that this judgment was indexed against “The

 Ingros Family LLC” and Jeffrey Ingros.

          Because of the discrepancy in the manner in which the borrower’s name is

 identified in the Enterprise Mortgage and the later entered Second Sharbonno

 Judgment a question has arisen as to whether the Enterprise Mortgage has priority

 over the later entered second Sharbonno Judgment Enterprise believes that the

 Enterprise Mortgage should be deemed to have priority over the Second Sharbonno

 Judgment Enterprise also believes that the Enterprise Mortgage should be deemed to

 have priority over the first Sharbonno judgment, which although entered prior to the

 Enterprise Mortgage, should be deemed subordinate based upon the doctrine of

 equitable subrogation.

          Given the above circumstances, Enterprise has filed a Complaint requesting

 entry of a declaratory judgment (Count I), reformation of the Enterprise Mortgage (Count

 II), the grant of an equitable mortgage on the premises in a first lien position (Count Ill)

 and a declaration that the first Sharbonno judgment and second Sharbonno judgment

 are subordinate to the lien of the Enterprise Mortgage via the doctrine of equitable

 subrogation (Count IV).




                                                   4
 Activc\t 14983604.vl-1O/9/20
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31        Desc
                                    Exhibit B Page 112 of 123




             PENDINGIANTICIPATED PRELIMINARY OBJECTIONS!MOTIONS
                       FOR JUDGMENT ON THE PLEADINGS

 2.      Are there any pending or anticipated preliminary objections or motions for

 judgment on the pleadings In this case?

         Yes.

          If yes, please provide more detail:

          (a) On September 4, 2020, The Ingros Family, LLC aka Ingros Family, LLC filed

 for bankruptcy protection under Chapter 11 of the United States Bankruptcy Code at

 Case No. 20-22606 (CMB). The rights of Enterprise and all defendants in the present

 case are inextricably intertwined such that the Court of Common Pleas of Beaver

 County cannot grant relief to Enterprise or defendant Sharbonno without substantially

 affecting the rights of the Ingros Family, LLC aka Ingros Family, LLC. As a result, it is

 submitted that the Court of Common Pleas of Beaver County is without jurisdiction or

 authority to proceed further in this matter. A Motion to Stay Proceedings will be

 presented at the Initial Case Management Conference.

          (b) Defendant, Ryan Sharbonno, has filed and served Preliminary Objections

 alleging that Plaintiff has failed to state a claim upon which relief can be granted as to

 each count contained in Plaintiffs Complaint. Defendant Sharbonno has not yet served

 a Brief in Support of his Preliminary Objections.


                                        SUGGESTED DATES

 3.       Set forth suggested dates for the following:

          Given the fact that the Ingros Family, LLC filed for bankruptcy protection under

 Chapter 11 of the United States Bankruptcy Code on September 4, 2020, it is submitted


                                                 5
 Active\1 14983604.vl-IO/9/20
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31               Desc
                                    Exhibit B Page 113 of 123




 that the Court of Common Pleas has no jurisdiction or authority to proceed further in this

 matter. To the extent that the court believes otherwise, Plaintiff suggests the following:


          Date by which fact discovery should be completed: February 26, 2021

          Date by which expert reports should be exchanged: April 30, 2021

          Dates by which dispositive motions should be filed/June 211 2021 and

          responses/July 19, 2021

          Dates proposed for pre-trial conference: At the convenience of the court

          subsequent to its ruling on any dispositive motions.


                                 WRIT OF SUMMONS!MDJ APPEAL

 4.       Is this a case which has either been initiated by a Writ of Summons or is an

 appeal of a civil judgment from the Magisterial District Courts and a complaint

 has not yet been filed?

          No.

          If so, does the Plaintiff anticipate filing a complaint within 90 days of the case

 management conference? Not Applicable.


                                               ADR

 5.       Are you interested in attempting to resolve this case by a method of

 alternative dispute resolution?

          No.

          If yes, select one or more of the following:

 Mediation, Arbitration, Binding 6-Member Jury Panel. Not Applicable.



                                                 6
 Active\t 14983604.vl-IO/9/20
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31       Desc
                                    Exhibit B Page 114 of 123




                                                     tiL &.              Vr&>i
                                                     LAUREN P. MCKENNA,(ESQUIRE
                                                     WILLIAM L. STANG, ESbUIRE
                                                     FOX ROTHSCHILD LLP
                                                     BNY Mellon Center
                                                     500 Grant Street, Suite 2500
                                                     Pittsburgh, PA 15219
                                                     (412) 391-1334

                                                     Attorneys for Plaintiff,
                                                     ENTERPRISE BANK




                                                                                        C     F
                                                                                              m
                                                                                              C
                                                                                 an-
                                                                                 z            —

                                                                                              (I)


                                                                                       -—     C
                                                                                       fl-i




                                                 7

 Active\I 14983604.vl-lO/9/20
Case 20-02165-CMB              Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31            Desc
                                   Exhibit B Page 115 of 123




                                    CERTIFICATE OF SERVICE


          I hereby certify that on this   9          day of October, 2020, a true and correct

 copy of the foregoing LR 301 Civil Case Summary was served upon the following via

 email and U.S. mail, first class, postage prepaid as follows:

                                      Ryan J. Cooney, Esquire
                                     RobertO. Lampl Law Office
                                      Benedum Trees Building
                                    223 Fourth Avenue, 4th Floor                                    F
                                       Pittsburgh, PA 15222
                                                                                                    2
                                                                                                —   C
                                       John Linkosky, Esquire                        8
                                    •John Linkosky & Associates
                                          Attorneys at Law
                                      715 Washington Avenue
                                        Carnegie, PA 15106




                                                       FOX ROTHSCHILD LLP


                                                       By:___________
                                                         William L. Stang, Esq ire




                                                 8
 AcLive\I 14983604.vl-1W912O
    Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31           Desc
                                        Exhibit B Page 116 of 123




    IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

    ENTERPRISE BANK,                                           CIVIL DIVISION

                        Plaintiff                              NO. 2020-10702

              V.


    THE INGROS FAMILY, LLC a/k/a                              PLAINTIFF’S RESPONSE TO
    INGROS FAMILY, LLC                                        PRELIMINARY OBJECTIONS
    and RYAN SHARBONNO,                                       OF DEFENDANT, RYAN
                                                              SHARBONNO
                        Defendants.


                                                               Filed on behalf of Plaintiff,
                                                               Enterprise Bank

                                                               Counsel of Record for this Party:

                                                              Lauren P. McKenna, Esquire
                                                              PA Id. No. 59145
                                                              William L. Stang, Esquire
                                                              PA Id. No. 33221
o
                                                              FOX ROTHSCHILD LLP
                                                              BNY Mellon Center
—                                                             500 Grant Street
                                                              Suite 2500
         ‘a         -
                                                              Pittsburgh, PA 15219
                                                              Telephone: (412) 391-1334
                                                              Facsimile: (412) 391-6984
                                                              ImckennafoxrothschiId.com
                                                              wstanqfoxrothschild.com




                                              0

    Activc\I 14987399.vl-1O/13/20
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31        Desc
                                    Exhibit B Page 117 of 123



IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

ENTERPRISE BANK,                                           CIVIL DIVISION

                  Plaintiff,                               NO. 2020-10702

         V.

THE INGROS FAMILY, LLC a/k/a
INGROS FAMILY, LLC                                                                             r
                                                                               m-v-      o     rn
and RYAN SHARBONNO,                                                                      2     0

                  Defendants.                                                       P
                                                                                               (I)

                                                                               QC        -      C
               PLAINTIFF’S RESPONSE TO PRELIMINARY OBJECTIONS                             .r
                                                                                          m     0
                           DEFENDANT, RYAN SHARBONNO

         Plaintiff, Enterprise Bank, by and through its attorneys, Fox Rothschild LLP, files

its Response to the Preliminary Objections of Defendant, Ryan Sharbonno

(“Sharbonno’), as follows:

         1.       The allegations of paragraph 1 are an attempt to paraphrase and interpret

the terms of a written document and therefore constitute conclusions of law to which no

response is required. By way of further response, it is averred that on or about

September 4, 2020 the Defendant identified herein as The Ingros Family, LLC a/k/a

lngros Family, LLC filed for bankruptcy protection under Chapter 11 of the United States

Bankruptcy Code at Case No. 20-22606 (CMB) in the United States Bankruptcy Court

for the Western District of Pennsylvania. It is further averred that the rights of Plaintiff

and Defendants, as referenced throughout Plaintiffs Complaint are inextricably

intertwined such that the Court of Common Pleas of Beaver County cannot grant relief

to Plaintiff or Defendant Sharbonno without substantially affecting the rights of

Defendant The lngros Family, LLC a/k/a Ingros Family, LLC. As a result, it is submitted




Active\1 14987399.vl-1O/13/20
Case 20-02165-CMB                Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31    Desc
                                     Exhibit B Page 118 of 123



that the Court of Common Pleas of Beaver County is without jurisdiction or authority to

proceed further in this mailer.

         2.        The allegations of paragraph 2 are an attempt to paraphrase and interpret

the terms of a written document and therefore constitute conclusions of law to which no

response is required. By way of further response, Plaintiff incorporates herein by

reference its response at paragraph 1 above.

         3.       The allegations of paragraph 3 are an attempt to paraphrase and interpret

the terms of a written document and therefore constitute conclusions of law to which no

response is required. By way of further response, Plaintiff incorporates herein by

reference its response at paragraph 1 above.

         4.        The allegations of paragraph 4 are an attempt to paraphrase and interpret

the terms of a written document and therefore constitute conclusions of law to which no

response is required. By way of further response, Plaintiff incorporates herein by

reference its response at paragraph I above.

         5.        The allegations of paragraph 5 are an attempt to paraphrase and interpret

the terms of a written document and therefore constitute conclusions of law to which no

response is required. By way of further response, Plaintiff incorporates herein by

reference its response at paragraph I above.

         6.        The allegations of paragraph 6 are an attempt to paraphrase and interpret

the terms of a written document and therefore constitute conclusions of law to which no

response is required. By way of further response, Plaintiff incorporates herein by

reference its response at paragraph 1 above.




                                                  2
Active\I 14987399.vI-1 0/13/20
Case 20-02165-CMB                Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31     Desc
                                     Exhibit B Page 119 of 123



         7.        The allegations of paragraph 7 constitute conclusions of law to which no

response is required. Byway of further response, Plaintiff incorporates herein by

reference its response at paragraph 1 above.

         8.        The allegations of paragraph 8 are an attempt to paraphrase and interpret

the terms of a written document and therefore constitute conclusions of law to which no

response is required. By way of further response, Plaintiff incorporates herein by

reference its response at paragraph I above.

         9.        The allegations of paragraph 9 are an attempt to paraphrase and interpret

the terms of a written document and therefore constitute conclusions of law to which no

response is required. By way of further response, Plaintiff incorporates herein by

reference its response at paragraph 1 above,

          10.      The allegations of paragraph 10 are an attempt to paraphrase and

interpret the terms of a written document and therefore constitute conclusions of law to

which no response is required. By way of further response, Plaintiff incorporates herein

by reference its response at paragraph I above.

          11.      The allegations of paragraph 11 are an attempt to paraphrase and

interpret the terms of a written document and therefore constitute conclusions of law to

which no response is required. By way of further response, Plaintiff incorporates herein

by reference its response at paragraph 1 above.

          12.      The allegations of paragraph 12 are an attempt to paraphrase and

interpret the terms of a written document and therefore constitute cDnclusions of law to

which no response is required. By way of further response, Plaintiff incorporates herein

by reference its response at paragraph 1 above.


                                                  3
Active\l 14987399,v 1-10/13/20
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31       Desc
                                    Exhibit B Page 120 of 123



         13.      The allegations of paragraph 13 are conclusions of law to which no

response is required. Byway of further response, Plaintiff incorporates herein by

reference its response at paragraph I above.

         14.      The allegations of paragraph 14 are conclusions of law to which no

response is required. By way of further response, Plaintiff incorporates herein by

reference its response at paragraph 1 above.

         15.      The allegations of paragraph 15 are conclusions of law to which no

response is required. By way of further response, Plaintiff incorporates herein by

reference its response at paragraph 1 above.

         16.      The allegations of paragraph 16 are conclusions of law to which no

response is required. By way of further response, Plaintiff incorporates herein by

reference its response at paragraph 1 above.

         17.      The allegations of paragraph 17 are conclusions of law to which no

response is required. By way of further response, Plaintiff incorporates herein by

reference its response at paragraph I above.

         18.      The allegations of paragraph IS are conclusions of law to which no

response is required. By way of further response, Plaintiff incorporates herein by

reference its response at paragraph 1 above.

         19.      The allegations of paragraph 19 are conclusions of law to which no

response is required. By way of further response, Plaintiff incorporates herein by

reference its response at paragraph I above.

         20.      The allegations of paragraph 20 are an attempt to paraphrase and

interpret the terms of a written document and therefore constitute conclusions of law to


                                                 4
Activc\1 14987399.vl-1O/13/20
Case 20-02165-CMB               Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31      Desc
                                    Exhibit B Page 121 of 123



which no response is required. By way of further response, Plaintiff incorporates herein

by reference its response at paragraph 1 above.

        WHEREFORE, Plaintiff, Enterprise Bank, respectfully requests that this Court

dismiss Defendant, Ryan Sharbonno’s Preliminary Objections and enter an Order

granting such other relief as the Court deems just and proper.

                                               Respectfully submitted,

                                              FOX ROTHSCHILD LLP


                                               By:       L\tL     L    r
                                                         Wifliam L. Stang, Esqujre
                                                         Lauren P. MaKenna, Esquire

                                                         BNY Mellon Center
                                                         500 Grant Street
                                                         Suite 2500
                                                         Pittsburgh, PA 15219




                                                     5
Activc\1 14987399.vl-lO/13/20
       Case 20-02165-CMB              Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31                        Desc
                                          Exhibit B Page 122 of 123




                                        CERTIFICATE OF COMPLIANCE



               I certify that this filing complies •vith the provisions of the PLthlic Access Policy of the
     Un/ied Judicial System of PQnnsylvan/a: Case Records of the Appellato and Trial Courts chat
     require filing confidential information and documents differently than non-confNential
     information and documents.




                                                            Submitted by: Fox Rothschild IL?

                                                            Signaturer    i     fL_tL
                                                            Name:    William L- Stang, Esq ire

                                                            Attorney No. fapplicab!e): 33221




Rev. 69)2017
V
    Case 20-02165-CMB                 Doc 1-2 Filed 10/15/20 Entered 10/15/20 14:22:31      Desc
                                          Exhibit B Page 123 of 123



                                           CERTIFICATE OF SERVICE

              I hereby certify that on this       L 3    day of October, 2020, a true and correct

    copy of the foregoing Plaintiffs Response to Preliminary Objections of Defendant, Ryan

    Sharbonno was served upon the following via email and U.S. mail, first class, postage

    prepaid as follows:

                                             Ryan J. Cooney, Esquire
                                            RobertO. Lampi Law Office
                                             Benedum Trees Building
                                           223 Fourth Avenue, 4th Floor
                                              Pittsburgh, PA 15222

                                              John Linkosky, Esquire
                                           John Linkosky & Associates
                                                 Attorneys at Law
                                             715 Washington Avenue
                                               Carnegie, PA 15106




                                                            FOX ROTHSCHILD LLP


                                                            By:______________
                                                               William L. Stang, Esc(uire




    Active\1 I 4987399.vi-IO/l 3/20
